Exhibit 10.1

EXECUTION COPY

SECOND AMENDED AND RESTATED

UNSECURED REVOLVING CREDIT AGREEMENT

DATED AS OF MARCH 10, 2015

AMONG

FIRST INDUSTRIAL, L.P., AS BORROWER

FIRST INDUSTRIAL REALTY TRUST, INC.,

AS GENERAL PARTNER AND GUARANTOR

THE LENDERS

AND

WELLS FARGO BANK, NATIONAL ASSOCIATION

AS ADMINISTRATIVE AGENT

AND

BANK OF AMERICA, N.A.,

AS SYNDICATION AGENT

AND

U.S. BANK NATIONAL ASSOCIATION,

PNC BANK, NATIONAL ASSOCIATION and

REGIONS BANK

AS CO-DOCUMENTATION AGENTS

 

 

WELLS FARGO SECURITIES, LLC and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

AS JOINT-LEAD ARRANGERS AND JOINT BOOK RUNNERS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     2  

1.1.

 

Definitions

     2  

1.2.

 

Financial Standards

     22  

1.3.

 

Classification of Loans and Borrowings

     23  

1.4.

 

General References

     23  

1.5.

 

Amendment and Restatement of the Existing Credit Agreement

     23  

ARTICLE II. THE FACILITY

     24  

2.1.

 

The Facility

     24  

2.2.

 

Increase in Revolving Commitment

     24  

2.3.

 

Principal Payments

     25  

2.4.

 

Requests for Revolving Borrowings; Responsibility for Revolving Borrowings

     25  

2.5.

 

Evidence of Credit Extensions

     25  

2.6.

 

Loans and Borrowings

     25  

2.7.

 

Requests for Revolving Borrowings

     26  

2.8.

 

Interest Elections

     27  

2.9.

 

Applicable Margins/Facility Fee Rate

     28  

2.10.

 

Other Fees

     30  

2.11.

 

Minimum Amount of Each Borrowing

     30  

2.12.

 

Interest

     30  

2.13.

 

Method of Payment

     31  

2.14.

 

Default

     32  

2.15.

 

Lending Offices

     32  

2.16.

 

Non Receipt of Funds by Administrative Agent

     32  

2.17.

 

Swingline Loans

     32  

2.18.

 

Bid Rate Loans

     33  

2.19.

 

Extension of Maturity Date

     37  

2.20.

 

Pro Rata Treatment/Sharing of Payments

     37  

2.21.

 

Reserved

     38  

2.22.

 

Application of Moneys Received

     38  

2.23.

 

Reserved

     39  

2.24.

 

Voluntary Prepayments of Loans

     39  

ARTICLE III. THE LETTER OF CREDIT SUBFACILITY

     39  

3.1.

 

Obligation to Issue

     39  

3.2.

 

Types and Amounts

     40  

3.3.

 

Conditions

     41  

3.4.

 

Procedure for Issuance of Facility Letters of Credit

     41  

3.5.

 

Reimbursement Obligations; Duties of Issuing Banks

     43  

3.6.

 

Participation

     44  

3.7.

 

Payment of Reimbursement Obligations

     45  

3.8.

 

Compensation for Facility Letters of Credit

     45  

3.9.

 

Letter of Credit Collateral Account

     46   

3.10.

 

Issuing Bank Agreements

     46  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page  

ARTICLE IV. CHANGE IN CIRCUMSTANCES

     47  

4.1.

 

Yield Protection

     47  

4.2.

 

Changes in Capital Adequacy Regulations

     47  

4.3.

 

Availability of Eurocurrency or Adjusted Base Rate Borrowings

     48  

4.4.

 

Funding Indemnification

     48  

4.5.

 

Taxes

     48  

4.6.

 

Lender Statements; Survival of Indemnity

     50  

4.7.

 

Replacement of Lenders under Certain Circumstances

     51  

ARTICLE V. CONDITIONS PRECEDENT

     51  

5.1.

 

Conditions Precedent to Closing

     51  

5.2.

 

Conditions Precedent to Subsequent Borrowings

     53  

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

     54  

6.1.

 

Existence

     54  

6.2.

 

Corporate/Partnership Powers

     54  

6.3.

 

Power of Officers

     54  

6.4.

 

Government and Other Approvals

     54  

6.5.

 

Solvency

     54  

6.6.

 

Compliance With Laws

     55  

6.7.

 

Enforceability of Agreement

     55  

6.8.

 

Title to Property

     55  

6.9.

 

Litigation

     55  

6.10.

 

Events of Default

     55  

6.11.

 

Investment Company Act of 1940

     55  

6.12.

 

Public Utility Holding Company Act

     55  

6.13.

 

Regulation U

     55  

6.14.

 

No Material Adverse Financial Change

     56  

6.15.

 

Financial Information

     56  

6.16.

 

Factual Information

     56  

6.17.

 

ERISA

     56  

6.18.

 

Taxes

     56  

6.19.

 

Environmental Matters

     56  

6.20.

 

Insurance

     57  

6.21.

 

No Brokers

     57  

6.22.

 

No Violation of Usury Laws

     57  

6.23.

 

Not a Foreign Person

     57  

6.24.

 

No Trade Name

     58  

6.25.

 

Subsidiaries

     58  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page  

6.26.

 

Unencumbered Assets

     58  

6.27.

 

Patriot Act and Other Specified Laws

     59  

ARTICLE VII. ADDITIONAL REPRESENTATIONS AND WARRANTIES

     60  

7.1.

 

Existence

     60  

7.2.

 

Corporate Powers

     60  

7.3.

 

Power of Officers

     60  

7.4.

 

Government and Other Approvals

     60  

7.5.

 

Compliance With Laws

     60  

7.6.

 

Enforceability of Agreement

     60  

7.7.

 

Liens; Consents

     61  

7.8.

 

Litigation

     61  

7.9.

 

Events of Default

     61  

7.10.

 

Investment Company Act of 1940

     61  

7.11.

 

Public Utility Holding Company Act

     61  

7.12.

 

No Material Adverse Financial Change

     61  

7.13.

 

Financial Information

     61  

7.14.

 

Factual Information

     61  

7.15.

 

ERISA

     62  

7.16.

 

Taxes

     62  

7.17.

 

No Brokers

     62  

7.18.

 

Subsidiaries

     62  

7.19.

 

Status

     62  

7.20.

 

Patriot Act and Other Specified Laws; OFAC

     62  

ARTICLE VIII. AFFIRMATIVE COVENANTS

     63  

8.1.

 

Notices

     63  

8.2.

 

Financial Statements, Reports, Etc.

     64  

8.3.

 

Existence and Conduct of Operations

     66  

8.4.

 

Maintenance of Properties

     66  

8.5.

 

Insurance

     67  

8.6.

 

Payment of Obligations

     67  

8.7.

 

Compliance with Laws

     67  

8.8.

 

Adequate Books

     67  

8.9.

 

ERISA

     67  

8.10.

 

Maintenance of Status

     67  

8.11.

 

Use of Proceeds

     67  

8.12.

 

Distributions

     67  

ARTICLE IX. NEGATIVE COVENANTS

     68  

9.1.

 

Change in Business

     68  

9.2.

 

Change of Management of Properties

     68  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page  

9.3.

 

Change of Borrower Ownership

     68  

9.4.

 

Use of Proceeds

     68  

9.5.

 

Liens

     69  

9.6.

 

Regulation U

     69  

9.7.

 

Indebtedness and Cash Flow Covenants

     69  

9.8.

 

Change of Control; Mergers and Dispositions

     70  

9.9.

 

Negative Pledge

     70  

ARTICLE X. DEFAULTS

     71  

10.1.

 

Nonpayment of Principal

     71  

10.2.

 

Certain Covenants

     71  

10.3.

 

Nonpayment of Interest and Other Obligations

     71  

10.4.

 

Cross Default

     71  

10.5.

 

Loan Documents

     71  

10.6.

 

Representation or Warranty

     71  

10.7.

 

Covenants, Agreements and Other Conditions

     71  

10.8.

 

No Longer General Partner

     71  

10.9.

 

Material Adverse Financial Change

     72  

10.10.

 

Bankruptcy

     72  

10.11.

 

Legal Proceedings

     72  

10.12.

 

ERISA

     72  

10.13.

 

Change in Control

     73  

10.14.

 

Failure to Satisfy Judgments

     73  

10.15.

 

Environmental Remediation

     73  

ARTICLE XI. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

     73  

11.1.

 

Acceleration

     73  

11.2.

 

Preservation of Rights; Amendments

     74  

ARTICLE XII. THE ADMINISTRATIVE AGENT

     74  

12.1.

 

Appointment

     74  

12.2.

 

Powers

     75  

12.3.

 

General Immunity

     75  

12.4.

 

No Responsibility for Loans, Recitals, etc.

     75  

12.5.

 

Action on Instructions of Lenders

     75  

12.6.

 

Employment of Administrative Agents and Counsel

     75  

12.7.

 

Reliance on Documents; Counsel

     75  

12.8.

 

Administrative Agent’s Reimbursement and Indemnification

     76  

12.9.

 

Rights as a Lender

     76  

12.10.

 

Funds Transfer Disbursements

     76  

12.11.

 

Lender Credit Decision

     76  

12.12.

 

Successor Administrative Agent

     77  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

         Page  

12.13.

 

Notice of Defaults

     77  

12.14.

 

Requests for Approval

     77  

12.15.

 

Copies of Documents

     77  

12.16.

 

Defaulting Lenders

     78  

12.17.

 

Delegation to Affiliates

     81  

12.18.

 

Managing Agents, Co-Documentation Agents, Syndication Agent, etc.

     81  

ARTICLE XIII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     81  

13.1.

 

Successors and Assigns

     81  

13.2.

 

Participations

     82  

13.3.

 

Assignments; Consents

     83  

13.4.

 

Register

     84  

13.5.

 

Designated Lenders

     84  

13.6

 

Confidentiality

     85  

13.7

 

Tax Treatment

     86  

ARTICLE XIV. GENERAL PROVISIONS

     86  

14.1.

 

Survival of Representations

     86  

14.2.

 

Governmental Regulation

     86  

14.3.

 

Taxes

     86  

14.4.

 

Headings

     87  

14.5.

 

No Third Party Beneficiaries

     87  

14.6.

 

Expenses; Indemnification

     87  

14.7.

 

Severability of Provisions

     87  

14.8.

 

Nonliability of the Lenders

     87  

14.9.

 

Choice of Law

     88  

14.10.

 

Consent to Jurisdiction

     88  

14.11.

 

Waiver of Jury Trial

     88  

14.12.

 

Successors and Assigns

     88  

14.13.

 

Entire Agreement; Modification of Agreement

     88  

14.14.

 

Dealings with the Borrower

     89  

14.15.

 

Set-Off

     89  

14.16.

 

Counterparts

     90  

14.17.

 

Patriot Act CIP Notice

     90  

ARTICLE XV. NOTICES

     91  

15.1.

 

Giving Notice; Electronic Delivery

     91  

15.2.

 

Change of Address

     92  

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

EXHIBITS

 

A - Revolving Commitment Amounts B-1 - Form of Note B-2 - Form of Bid Rate Note
C - Disbursement Instruction Agreement D - Form of Guaranty E - Opinion of
Borrower’s Counsel F - Opinion of General Partner’s Counsel G - [Intentionally
Omitted] H - Form of Compliance Certificate I - Form of Assignment Agreement J -
Form of Notice of Borrowing K - Form of Notice of Swingline Borrowing L - Form
of Designation Agreement M - Form of Bid Rate Quote Request N - Form of Bid Rate
Quote O - Form of Bid Rate Quote Acceptance

SCHEDULES

 

3.1 Outstanding Facility Letters of Credit 6.9 Litigation (Borrower) 6.19
Environmental Compliance 6.24 Trade Names 6.25 Subsidiaries (Borrower) 6.26
Unencumbered Assets 7.8 Litigation (General Partner) 7.18 Subsidiaries (General
Partner)



 

vi



--------------------------------------------------------------------------------

Exhibit 10.1

SECOND AMENDED AND RESTATED UNSECURED REVOLVING CREDIT AGREEMENT

THIS SECOND AMENDED AND RESTATED UNSECURED REVOLVING CREDIT AGREEMENT is entered
into as of March 10, 2015 by and among the following:

FIRST INDUSTRIAL, L.P., a Delaware limited partnership having its principal
place of business at 311 South Wacker Drive, Suite 3900, Chicago, Illinois
60606, the sole general partner of which is First Industrial Realty Trust, Inc.,
a Maryland corporation;

FIRST INDUSTRIAL REALTY TRUST, INC., a Maryland corporation that is qualified as
a real estate investment trust whose principal place of business is 311 South
Wacker Drive, Suite 3900, Chicago, Illinois 60606 (“General Partner”);

WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells”), a national bank organized
under the laws of the United States of America having an office at 10 South
Wacker Drive, 32nd Floor, Chicago, IL 60606, as Administrative Agent
(“Administrative Agent”) for the Lenders (as defined below); and

Those Lenders identified on the signature pages hereto.

RECITALS

A. The Borrower is primarily engaged in the business of acquiring, developing,
owning and operating bulk warehouse and light industrial properties.

B. The Borrower, the General Partner, the lenders party thereto and Wells, as
administrative agent are currently party to the Amended and Restated Unsecured
Revolving Credit Agreement, dated as of July 19, 2013 (the “Existing Credit
Agreement”).

C. The Borrower, the Lenders and the Administrative Agent have agreed to enter
into this Agreement in order to (i) amend and restate the Existing Credit
Agreement in its entirety; (ii) re-evidence the “Obligations” under, and as
defined in, the Existing Credit Agreement, which shall be repayable in
accordance with the terms of this Agreement; and (iii) set forth the terms and
conditions under which the Lenders will, from time to time, make loans to or for
the benefit of the Borrower.

D. The parties hereto intend that this Agreement not constitute a novation of
the obligations and liabilities of the parties under the Existing Credit
Agreement or be deemed to evidence or constitute full repayment of such
obligations and liabilities, but that this Agreement amend and restate in its
entirety the Existing Credit Agreement and re-evidence the obligations and
liabilities of the Borrower outstanding thereunder, which shall be payable in
accordance with the terms hereof.

E. Each of the Borrower and the General Partner confirms that all obligations
under the applicable “Loan Documents” (as referred to and defined in the
Existing Credit Agreement) shall continue in full force and effect as modified
or restated by the Loan Documents (as referred to and defined herein) and that,
from and after the Agreement Execution Date, all references to the “Credit
Agreement” contained in any such existing “Loan Documents” shall be deemed to
refer to this Agreement.

F. The General Partner is fully liable for the obligations of the Borrower
hereunder by virtue of its status as the sole general partner of the Borrower
and as guarantor under the Guaranty.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.1. Definitions. As used in this Agreement, the following terms have the
meanings set forth below:

“Absolute Rate” has the meaning given that term in Section 2.18(c)(ii)(C).

“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.18.

“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.

“Adjusted Base Rate” means a floating interest rate equal to the sum of (i) the
LIBOR Market Index Rate, plus (ii) the Base Rate Applicable Margin in effect
from time to time.

“Adjusted Base Rate Borrowing” means a Borrowing that bears interest at the
Adjusted Base Rate.

“Adjusted EBITDA” means for any Person the sum of EBITDA for such Person and
such Person’s reported corporate overhead for itself and its Subsidiaries;
provided that “Adjusted EBITDA” shall have deducted overhead related to specific
properties.

“Adjusted LIBOR Rate” means, with respect to a Eurocurrency Borrowing for the
relevant Interest Period, the sum of (i) the Base LIBOR Rate applicable to such
Interest Period, plus, (ii) in the case of ratable Eurocurrency Borrowings, the
LIBOR Applicable Margin in effect from time to time during such Interest Period,
or in the case of Eurocurrency Borrowings made as Bid Rate Loans, the LIBOR
Margin established in the Bid Rate Quote applicable to such Bid Rate Loan.

“Administrative Agent” means Wells, in its capacity as contractual
representative of the Lenders pursuant to Article XII, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article XII.

“Administrative Office” means the Administrative Agent’s office designated on
its signature page to this Agreement or such other office as may be designated
by the Administrative Agent by written notice to the Borrower and the Lenders.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affiliate” means any Person directly or indirectly controlling, controlled by
or under direct or indirect common control with any other Person. A Person shall
be deemed to control another Person if the controlling Person owns ten percent
(10%) or more of any class of voting securities of the controlled Person or
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise; provided that in no event shall the
Administrative Agent or any Lender be deemed to be an Affiliate of the Borrower.

 

2



--------------------------------------------------------------------------------

“Aggregate Revolving Commitment” means, as of any date, the total of all
Revolving Commitments, which as of the Agreement Execution Date is $625,000,000,
subject to the Borrower’s right to increase the Aggregate Revolving Commitment
pursuant to Section 2.2.

“Agreement” means this Second Amended and Restated Unsecured Revolving Credit
Agreement and all amendments, modifications and supplements hereto.

“Agreement Execution Date” shall mean March 10, 2015, the date on which all of
the parties hereto have executed this Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.

“Applicable Cap Rate” means 7.0%.

“Applicable Margin” means the applicable margins set forth in the table in
Section 2.9 used in calculating the interest rate applicable to the various
types of Borrowings, which shall vary from time to time in accordance with the
long term, senior unsecured debt ratings of the Borrower and the General Partner
in the manner set forth in Section 2.9.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Wells Fargo Securities, LLC and Merrill Lynch, Pierce, Fenner &
Smith Incorporated and their successors in their capacity as Joint Lead
Arrangers.

“Asset Sale” means any sale or other disposition by the Consolidated Operating
Partnership of any Property or other assets (excluding any proceeds resulting
from the casualty or condemnation of such Property or other assets, to the
extent such proceeds are used to rebuild such Properties or assets within
365 days of receipt of such proceeds) that yields gross proceeds equal to the
aggregate of (i) all cash proceeds, plus (ii) the initial principal amount of
any noncash proceeds consisting of notes or other debt securities, plus
(iii) the fair market value of other non-cash proceeds, if and to the extent
that the aggregate of (i), (ii) and (iii) exceeds $500,000.

“Assets Acquired Not In Service” means, as of any date of determination, any
Project which has been acquired and owned for less than 12 months but has not
yet been leased to 90%.

“Assets Under Development” means, as of any date of determination, any Project
which is under construction and then treated as an asset under development under
GAAP.

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement among a Lender, an Eligible Assignee and the Administrative Agent,
substantially in the form of Exhibit I.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its

 

3



--------------------------------------------------------------------------------

business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base LIBOR Rate” means, with respect to any Eurocurrency Borrowing, for any
Interest Period, the rate of interest obtained by dividing (i) the rate of
interest per annum determined on the basis of the rate for deposits in Dollars
for a period equal to the applicable Interest Period which appears on Reuters
Screen LIBOR01 Page (or any applicable successor page) at approximately 11:00
a.m. (London time), two (2) Business Days prior to the first day of the
applicable Interest Period by (ii) a percentage equal to 1 minus the stated
maximum rate (stated as a decimal) of all reserves, if any, required to be
maintained with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”) as specified in Regulation D of the Board of
Governors of the Federal Reserve System (or against any other category of
liabilities which includes deposits by reference to which the interest rate on
Eurocurrency Loans is determined or any applicable category of extensions of
credit or other assets which includes loans by an office of any Lender outside
of the United States of America); provided that if as so determined, the Base
LIBOR Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. If, for any reason, the rate referred to in the
preceding clause (i) does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page), then the rate to be used for such clause (i) shall
be determined by the Administrative Agent to be the arithmetic average of the
rate per annum at which deposits in Dollars would be offered by first class
banks in the London Interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time), two (2) Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest
Period. Any change in the maximum rate or reserves, described in the preceding
clause (ii) shall result in a change in the Base LIBOR Rate on the date on which
such change in such maximum rate becomes effective.

“Base Rate Applicable Margin” means the Applicable Margin in effect for an
Adjusted Base Rate Borrowing as determined in accordance with Section 2.9
hereof.

“Bid Rate Borrowing” has the meaning given that term in Section 2.18(b).

“Bid Rate Loan” means a loan made by a Lender under Section 2.18.

“Bid Rate Note” means a promissory note of the Borrower substantially in the
form of Exhibit B-2 (or such other form approved by the Administrative Agent),
payable to the order of a Lender as originally in effect and otherwise duly
completed.

“Bid Rate Quote” means an offer in accordance with Section 2.18(c) by a Lender
to make a Bid Rate Loan with one single specified interest rate.

“Bid Rate Quote Request” has the meaning given that term in Section 2.18(b).

“Borrower” means First Industrial, L.P., along with its permitted successors and
assigns.

 

4



--------------------------------------------------------------------------------

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, or (c) a Bid Rate
Loan.

“Borrowing Date” means a Business Day on which a Borrowing is made to the
Borrower.

“Borrowing Notice” is defined in Section 2.7 hereof.

“Business Day” means a day, other than a Saturday, Sunday or holiday, on which
banks are open for business in New York City; provided that with respect to any
borrowings, disbursements and payments in respect of and calculations, interest
rates and Interest Periods pertaining to Eurocurrency Loans, such day is also a
day on which banks are open for general business in London, England.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable Issuing Bank or the
Lenders, as collateral for LC Exposure or obligations of Lenders to fund
participations in respect of LC Exposure, cash or deposit account balances or,
if the Administrative Agent and the applicable Issuing Bank shall agree in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the applicable
Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” shall mean (i) short term obligations of, or fully guaranteed
by, the United States of America, (ii) commercial paper rated A 1 or better by
Standard and Poor’s Corporation or P-1 or better by Moody’s Investors Service,
Inc., or (iii) certificates of deposit issued by and time deposits with
commercial banks (whether domestic or foreign) having capital and surplus in
excess of $100,000,000; provided in each case that the same provides for payment
of both principal and interest (and not principal alone or interest alone) and
is not subject to any contingency regarding the payment of principal or
interest, provided that all such Cash Equivalents would qualify as cash
equivalents in accordance with GAAP.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of more
than 40% of the aggregate voting power represented by the then outstanding
voting stock of the General

 

5



--------------------------------------------------------------------------------

Partner, (b) the occupation of a majority of the seats (other than vacant seats)
on the board of directors of the General Partner by Persons who were neither
(i) nominated by the board of directors of the General Partner, (ii) appointed
by directors so nominated, nor (iii) nominated by holders of the preferred stock
in the General Partner pursuant to the terms of such stock; or (c) the General
Partner shall cease to own, directly or indirectly, fifty-one percent (51%) or
more of the Equity Interests of the Borrower.

“Class” means when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Swingline Loans or Bid Rate Loans.

“Closing Date” means the date on which the conditions precedent in Section 5.1
are satisfied in accordance therewith and this Agreement becomes effective.

“Code” means the Internal Revenue Code of 1986 as amended from time to time, or
any replacement or successor statute, and the regulations promulgated thereunder
from time to time.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of Consolidated Total Indebtedness to Implied Capitalization Value of the
Consolidated Operating Partnership.

“Consolidated Operating Partnership” means the Borrower, the General Partner and
any other subsidiary partnerships or entities of either of them which are
required under GAAP to be consolidated with the Borrower and the General Partner
for financial reporting purposes.

“Consolidated Secured Debt” means as of any date of determination, the sum of
(a) the aggregate outstanding principal amount of all Indebtedness of the
Consolidated Operating Partnership outstanding at such date which is secured by
a Lien on any asset or Capital Stock of Consolidated Operating Partnership,
including without limitation loans secured by mortgages, stock, or partnership
interests, but excluding Defeased Debt and (b) the amount by which the aggregate
principal amount of all Indebtedness of the Subsidiaries of the Borrower or the
General Partner outstanding at such date exceeds $5,000,000 (including, for the
avoidance of doubt, Guarantee Obligations of the Subsidiaries of the Borrower or
the General Partner in respect of primary obligations of the Borrower or the
General Partner, but excluding customary non-recourse carveout obligations),
without duplication of any Indebtedness included under clause (a). For
clarification, Consolidated Secured Debt shall include the Borrower’s or the
General Partner’s Ownership Share of any Investment Affiliate’s Indebtedness.

“Consolidated Senior Unsecured Debt” means as of any date of determination, the
aggregate outstanding principal amount of all Indebtedness of the Consolidated
Operating Partnership (which will include, without limitation, any Indebtedness
that is secured by partnership interests and that is recourse to the Borrower or
the Guarantor, where such recourse component applies only to the payment of
principal and/or interest), outstanding at such date other than (a) Indebtedness
which is contractually subordinated to the Indebtedness of the Consolidated
Operating Partnership under the Loan Documents on terms acceptable to the
Administrative Agent and (b) that portion of Consolidated Secured Debt described
in clause (a) of that definition. For clarification, Consolidated Senior
Unsecured Debt shall exclude the Borrower’s or the General Partner’s Ownership
Share of any Investment Affiliate’s Indebtedness.

“Consolidated Total Indebtedness” means as of any date of determination, all
Indebtedness of the Consolidated Operating Partnership outstanding at such date,
determined on a consolidated basis in accordance with GAAP, after eliminating
intercompany items; provided that for purposes of defining “Consolidated Total
Indebtedness” the term “Indebtedness” shall not include the short term debt
(e.g. accounts payable, short term expenses) of the Borrower or the General
Partner or Defeased Debt. For clarification, Consolidated Total Indebtedness
shall include the Borrower’s or the General Partner’s Ownership Share of any
Investment Affiliate’s Indebtedness.

 

6



--------------------------------------------------------------------------------

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with all or any of the entities in the Consolidated Operating
Partnership, are treated as a single employer under Sections 414(b) or 414(c) of
the Code.

“Conversion/Continuation Notice” is defined in Section 2.8.

“Debtor Relief Laws” means the United States Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar Applicable Laws relating to the relief of debtors in the United
States of America or other applicable jurisdictions from time to time in effect.

“Debt Service” means for any period, (a) Interest Expense for such period plus
(b) the aggregate amount of regularly scheduled principal payments of
Indebtedness (excluding optional prepayments and balloon principal payments due
on maturity in respect of any Indebtedness and mandatory excess cash flow
sweeps) required to be made during such period by the Borrower, or any of its
consolidated Subsidiaries plus (c) a percentage of all such regularly scheduled
principal payments required to be made during such period by any Investment
Affiliate on Indebtedness (excluding optional prepayments and balloon principal
payments due on maturity in respect of any Indebtedness) taken into account in
calculating Interest Expense, such percentage equal to the greater of (x) the
percentage of the principal amount of such Indebtedness for which the Borrower
or any consolidated Subsidiary is liable and (y) the Ownership Share in such
Investment Affiliate held by the Borrower and any consolidated Subsidiaries, in
the aggregate, without duplication.

“Default” means an event which, with notice or lapse of time or both, would
become an Event of Default.

“Default Rate” means with respect to any Borrowing, a rate equal to the interest
rate applicable to such Borrowing plus three percent (3%) per annum.

“Defaulting Lender” means, subject to Section 12.16(f), any Revolving Lender
that (a) has failed to (i) fund all or any portion of its Loans within two
(2) Business Days of the date such Loans were required to be funded hereunder
unless such Revolving Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Revolving Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Issuing Bank, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, any Issuing Bank or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Revolving Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Revolving Lender’s determination that
a condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Revolving
Lender shall cease to be a Defaulting Lender pursuant to this

 

7



--------------------------------------------------------------------------------

clause (c) upon receipt of such written confirmation by the Administrative Agent
and the Borrower), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Revolving Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Revolving Lender or any direct or indirect parent
company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Revolving Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Revolving Lender (or such Governmental Authority) to reject, repudiate, disavow
or disaffirm any contracts or agreements made with such Revolving Lender. Any
determination by the Administrative Agent that a Revolving Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Revolving Lender shall be deemed to be a
Defaulting Lender (subject to Section 12.16(f)) upon delivery of written notice
of such determination to the Borrower, any Issuing Bank, the Swingline Lender
and each Revolving Lender.

“Defeased Debt” means that portion of debt which has already been defeased by
depositing collateral in the form of obligations supported by the credit of the
United States government in such amounts as are required and permitted under the
terms of the applicable loan documents.

“Designated Lender” means a special purpose corporation which is an Affiliate
of, or sponsored by, a Lender, that is engaged in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business
and that issues (or the parent of which issues) commercial paper rated at least
P-1 (or the then equivalent grade) by Moody’s or A-1 (or the then equivalent
grade) by S&P that, in either case, (a) is organized under the laws of the
United States of America or any state thereof, (b) shall have become a party to
this Agreement pursuant to Section 13.5 and (c) is not otherwise a Lender.

“Designating Lender” has the meaning given that term in Section 13.5.

“Designation Agreement” means a Designation Agreement between a Lender and a
Designated Lender and accepted by the Administrative Agent, substantially in the
form of Exhibit L or such other form as may be agreed to by such Lender, such
Designated Lender and the Administrative Agent.

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit C to be executed and delivered by the Borrower pursuant to
Section 12.10, as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

“Dollars” and “$” mean United States Dollars.

“EBITDA” means, with respect to any Person, income before restructuring charges
in an aggregate amount not to exceed $10,000,000 during any four fiscal quarter
period, non-cash impairment charges and other non-cash, non-recurring items
determined in good faith by the Borrower and extraordinary items, without
deduction of any losses related to initial offering costs of preferred stock
which are written off due to the redemption of such preferred stock, and
excluding any gains or losses from pay-off or retirement of debt and
gains/losses on sales of Properties and excluding costs incurred in acquiring
Properties, where such costs are required to be expensed under ASC 805 Business
Combinations 805-10-25-23, as reported by such Person and its Subsidiaries on a
consolidated basis in accordance with GAAP (reduced to eliminate any income from
Investment Affiliates of such Person, any

 

8



--------------------------------------------------------------------------------

interest income and, with respect to the Consolidated Operating Partnership, any
income from the assets used for Defeased Debt), plus Interest Expense,
depreciation, amortization and income tax (if any) expense plus a percentage of
such income (adjusted as described above) of any such Investment Affiliate equal
to the allocable economic interest in such Investment Affiliate held by such
Person and any Subsidiaries, in the aggregate (provided that no item of income
or expense shall be included more than once in such calculation even if it falls
within more than one of the foregoing categories).

“Effective Date” means each Borrowing Date (other than a continuation or
conversion) and, if no Borrowing Date has occurred in the preceding calendar
month, the first Business Day of each calendar month.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed by any of the foregoing); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

“Environmental Laws” means any and all Federal, state, local or municipal laws,
rules, orders, regulations, statutes, ordinances, codes, decrees, requirements
of any Governmental Authority having jurisdiction over the Borrower, its
Subsidiaries or Investment Affiliates, or their respective assets, and
regulating or imposing liability or standards of conduct concerning protection
of human health or the environment, as now or may at any time hereafter be in
effect, in each case to the extent the foregoing are applicable to the
operations of the Borrower, any Investment Affiliate, or any Subsidiary or any
of their respective assets or Properties.

“Equity Interests” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

“Equity Value” is defined in Section 10.10 hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and regulations promulgated thereunder from time to time.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBOR Rate.

“Event of Default” means any event set forth in Article X hereof.

“Excluded Taxes” means, in the case of each Lender or applicable Lending Office
and the Administrative Agent, (a) taxes imposed on its overall net income, and
franchise taxes imposed on it, by (i) the jurisdiction under the laws of which
such Lender or the Administrative Agent is incorporated or organized or (ii) the
jurisdiction in which the Administrative Agent’s or such Lender’s principal
executive office of such Lender’s applicable Lending Office is located, and
(b) any United States federal withholding taxes imposed by FATCA.

 

9



--------------------------------------------------------------------------------

“Existing Credit Agreement” has the meaning specified in the preliminary
statements of this Agreement

“Extended Letter of Credit” is defined in Section 3.2.

“Extension Request” is defined in Section 2.19(a).

“Facility” means the Revolving Commitments and the extensions of credit made
thereunder.

“Facility Fee Rate” is defined in Section 2.10(b).

“Facility Letter of Credit” means a Financial Letter of Credit or Performance
Letter of Credit issued under the Facility.

“Facility Letter of Credit Fee” is defined in Section 3.8.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 a.m. (Central
Time) on such day on such transactions received by the Administrative Agent from
three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion; provided, that, if the Federal
Funds Effective Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Financial Letter of Credit” means any standby Letter of Credit which represents
an irrevocable obligation to the beneficiary on the part of the applicable
Issuing Bank (i) to repay money borrowed by or advanced to or for the account of
the account party or (ii) to make any payment on account of any indebtedness
undertaken by the account party, in the event the account party fails to fulfill
its obligation to the beneficiary.

“Fixed Charge Coverage Ratio” is defined in Section 9.7(a).

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the applicable Issuing Bank, such Defaulting Lender’s Percentage of
the outstanding LC Exposure in respect of Letters of Credit issued by such
Issuing Bank other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Percentage of outstanding Swingline
Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

 

10



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Percentage” means, with respect to any Lender at any time, a percentage
equal to a fraction the numerator of which is the amount of the Aggregate
Revolving Commitment actually disbursed and outstanding to the Borrower by such
Lender at such time, and the denominator of which is the total amount of the
Aggregate Revolving Commitment disbursed and outstanding to the Borrower by all
of the Lenders at such time.

“GAAP” means those generally accepted accounting principles in the United States
of America as in effect from time to time that are consistent with those
utilized in preparing the audited financial statements of the Borrower required
hereunder; provided that all financial computations shall be made in accordance
with GAAP as in effect on the Agreement Execution Date.

“General Partner” means First Industrial Realty Trust, Inc., a Maryland
corporation that is listed on a national securities exchange and is qualified as
a real estate investment trust. The General Partner is the sole general partner
of the Borrower.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Gross Negligence” means recklessness, or actions taken or omitted with
conscious indifference to or the complete disregard of consequences or rights of
others affected. Gross Negligence does not mean the absence of ordinary care or
diligence, or an inadvertent act or inadvertent failure to act. If the term
“gross negligence” is used with respect to the Administrative Agent, any Issuing
Bank or any Lender or any indemnitee in any of the other Loan Documents, it
shall have the meaning set forth herein.

“Ground Lease Payments” means, for any period, payment made in cash during such
period in respect of any ground lease with respect to which the Borrower or any
of its Subsidiaries is a lessee.

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any letter of
credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing (but only to the extent that the guaranty
applies to the payment of principal or interest due under recourse Indebtedness)
any Indebtedness, leases, dividends or other obligations (the “primary
obligations”) of any other third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, any obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of any
such primary obligation or (2) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall

 

11



--------------------------------------------------------------------------------

be deemed to be the maximum stated amount of the primary obligation relating to
such Guarantee Obligation (or, if less, the maximum stated liability set forth
in the instrument embodying such Guarantee Obligation), provided, that in the
absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith. Notwithstanding the foregoing, a guaranty of customary non-recourse
carveouts shall not be deemed a “Guarantee Obligation” for purposes of this
Agreement.

“Guaranty” means the Guaranty executed by the General Partner in the form
attached hereto as Exhibit D.

“Implied Capitalization Value” means for any Person as of any date, the sum of
(i) the quotient of (x) the Adjusted EBITDA for such Person during the most
recent four fiscal quarters (which Adjusted EBITDA shall exclude any Adjusted
EBITDA attributable to all Assets Under Development, Assets Acquired Not in
Service or Rollover Projects, and which Adjusted EBITDA attributable to each
Project which was formerly a Rollover Project shall not be less than zero), and
(y) the Applicable Cap Rate, plus (ii) an amount equal to the then current book
value of each Asset Under Development and Assets Acquired Not in Service, plus
(iii) the then current book value of Unimproved Land, plus (iv) with respect to
each Rollover Project, an amount equal to 50% of the then current book value,
determined in accordance with GAAP, of such Rollover Project (provided that the
Rollover Projects shall at no time comprise more than 10% of Implied
Capitalization Value), plus (v) an amount equal to 100% of unrestricted cash and
unrestricted cash equivalents, including any cash on deposit with a qualified
intermediary with respect to a deferred tax-free exchange (and specifically
excluding any cash or cash equivalents being used to support Defeased Debt),
plus (vi) an amount equal to 100% of the then current book value, determined in
accordance with GAAP, of all first mortgage receivables on income producing
commercial properties; provided that in no event shall the aggregate amount of
Implied Capitalization Value from clauses (ii), (iii), (iv) and (vi) above
exceed 25% of the total Implied Capitalization Value. The Borrower’s Ownership
Share of assets held by Investment Affiliates (excluding assets of the type
described in the immediately preceding clause (v)) will be included in Implied
Capitalization Value calculations consistent with the above described treatment
for wholly owned assets. In the case of a newly formed Investment Affiliate, the
Borrower’s Ownership Share of assets held by the Investment Affiliate shall be
calculated by multiplying (a) total assets plus accumulated depreciation of the
Investment Affiliate by (b) the Ownership Share of such Investment Affiliate.
This valuation methodology will be used for the first four quarters following
the formation of any Investment Affiliate. For purposes of computing the Implied
Capitalization Value, Adjusted EBITDA may be increased from quarter to quarter
by the amount of (A) net cash flow from new leases of space at the Properties
(where such net cash flow has not then been included in EBITDA) which have a
minimum term of one year and (B) Properties which either (i) were acquired
during the most recent four fiscal quarters and/or (ii) were previously Assets
Under Development or Assets Not in Service but which have been completed during
such four quarter period and have at least some tenants in possession of the
respective leased spaces and conducting business operations therein each will be
included in the calculation of Implied Capitalization Value using pro forma
EBITDA for such four quarter period, so long as a “new acquisition/opening
summary” form is submitted to, and approved by, Administrative Agent for each
new acquisition or newly-opened Property during such four quarter period. “New
acquisition/opening summary” forms will only be required for
acquisitions/developments to the extent the aggregate thereof exceeds
$400,000,000 during any fiscal year.

“Indebtedness” of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities and other accounts payable, and accrued expenses
incurred in the ordinary course of business and payable in accordance with
customary practices), repurchase

 

12



--------------------------------------------------------------------------------

obligations, takeout commitments or forward equity commitments, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock)), to the extent such obligations constitute
indebtedness for the purposes of GAAP, (c) any other indebtedness of such Person
which is evidenced by a note, bond, debenture or similar instrument, (d) all
obligations of such Person under financing leases and capital leases, (e) all
obligations of such Person in respect of acceptances issued or created for the
account of such Person, (f) all Guarantee Obligations of such Person (excluding
in any calculation of consolidated Indebtedness of the Consolidated Operating
Partnership, Guarantee Obligations of any member of the Consolidated Operating
Partnership in respect of primary obligations of any other member of the
Consolidated Operating Partnership), (g) all reimbursement obligations of such
Person for letters of credit and other contingent liabilities, (h) Net
Mark-to-Market Exposure under Rate Management Transactions, (i) all liabilities
secured by any lien (other than liens for taxes not yet due and payable) on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof, (j) any repurchase obligation
or liability of such Person or any of its Subsidiaries with respect to accounts
or notes receivable sold by such Person or any of its Subsidiaries, (k) such
Person’s Ownership Share of debt in Investment Affiliates and any loans where
such Person is liable as a general partner and (l) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Mandatorily Redeemable Stock issued by such Person or any other
Person, valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends.

“Insolvent” means insolvent as defined in Section 101(32) of the United States
Bankruptcy Code, as amended.

“Interest Expense” means all interest expense of the Consolidated Operating
Partnership determined in accordance with GAAP plus (i) capitalized interest not
covered by an interest reserve from a loan facility, plus (ii) the allocable
portion (based on liability) of any interest incurred on any obligation for
which the Consolidated Operating Partnership is wholly or partially liable under
guaranties covering the payment of principal and/or interest, plus (iii) the
allocable percentage of any interest incurred on any Indebtedness of any
Investment Affiliate, whether recourse or non-recourse, equal to the applicable
Ownership Share in such Investment Affiliate held by the Consolidated Operating
Partnership, in the aggregate, provided that no expense shall be included more
than once in such calculation even if it falls within more than one of the
foregoing categories; provided, however, that “Interest Expense” shall not
include interest on loans after they become Defeased Debt.

“Interest Period” means (a) with respect to a ratable Eurocurrency Borrowing, a
period commencing on the date such ratable Eurocurrency Borrowing is made (or in
the case of the continuation of a ratable Eurocurrency Loan the last day of the
preceding Interest Period for such Loan) and ending on the numerically
corresponding day in the first, second, third or sixth calendar month thereafter
(or twelfth calendar month thereafter, with the consent of each Lender), as the
Borrower may select in the applicable Borrowing Notice or
Conversion/Continuation Notice, as the case may be, except that each Interest
Period that commences on the last Business Day of a calendar month (or on any
day for which there is no numerically corresponding day in the appropriate
subsequent calendar month) shall end on the last Business Day of the appropriate
subsequent calendar month; and (b) with respect to each Bid Rate Loan, the
period commencing on the date such Bid Rate Loan is made and ending on any
Business Day not less than 7 nor more than 270 days thereafter, as the Borrower
may select as provided in Section 2.18(b). Notwithstanding the foregoing or
anything in this Agreement to the contrary: (i) if any Interest Period would
otherwise end after the Maturity Date, such Interest Period shall end on the
Maturity Date; and (ii) each Interest Period that would otherwise end on a day
which is not a Business Day shall end on the immediately following Business Day
(provided that if such immediately following Business Day falls in the next
calendar month, such Interest Period shall end on the immediately preceding
Business Day).

 

13



--------------------------------------------------------------------------------

“Investment Affiliate” means any Person in which the Consolidated Operating
Partnership, directly or indirectly, has an ownership interest, whose financial
results are not consolidated under GAAP with the financial results of the
Consolidated Operating Partnership on the consolidated financial statements of
the Consolidated Operating Partnership.

“Investment Grade Rating” means, for any class of non-credit enhanced long-term
senior unsecured debt issued by the Borrower, (a) a rating of BBB- or higher
from S&P or (b) a rating of Baa3 or better from Moody’s.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuance Date” is defined in Section 3.4(a)(iii).

“Issuance Notice” is defined in Section 3.4(c).

“Issuing Bank” means, with respect to each Facility Letter of Credit, the Lender
which issues such Facility Letter of Credit. Wells and Bank of America, N.A.
shall be the sole Issuing Banks.

“LC Disbursement” means a payment made by the applicable Issuing Bank pursuant
to a Facility Letter of Credit.

“LC Exposure” means at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Facility Letters of Credit, plus (b) the aggregate amount of all
LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Percentage of the total LC Exposure at such time.

“LC Sublimit” is defined in Section 3.2(ii).

“Lenders” means, collectively, Wells, and the other Persons executing this
Agreement in such capacity, or any Person which subsequently executes and
delivers any amendment hereto in such capacity and each of their respective
permitted successors and assigns. Where reference is made to “the Lenders” in
any Loan Document it shall be read to mean “all of the Lenders”.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption Agreement or such other office of such
Lender as such Lender may notify the Administrative Agent in writing from time
to time.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

“Letter of Credit Collateral Account” is defined in Section 3.9.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

14



--------------------------------------------------------------------------------

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the maximum undrawn amount of
such Letter of Credit plus (b) the aggregate unpaid principal amount of all
Reimbursement Obligations of the Borrower at such time due and payable in
respect of all drawings made under such Letter of Credit. For purposes of this
Agreement, a Lender (other than the Lender then acting as an Issuing Bank) shall
be deemed to hold a Letter of Credit Liability in an amount equal to its
participation interest under Section 3.6 in the related Letter of Credit, and
the Lender then acting as an Issuing Bank shall be deemed to hold a Letter of
Credit Liability in an amount equal to its retained interest in the related
Letter of Credit after giving effect to the acquisition by the Lenders (other
than the Lender then acting as an Issuing Bank) of their participation interests
under such Section. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Letter of Credit Request” is defined in Section 3.4(a).

“LIBOR Applicable Margin” means, as of any date with respect to any Eurocurrency
Borrowing, the Applicable Margin in effect for such Eurocurrency Borrowing as
determined in accordance with Section 2.9 hereof.

“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans based on LIBOR pursuant to Section 2.18.

“LIBOR Borrowing” is defined in Section 4.3.

“LIBOR Margin” has the meaning given that term in Section 2.18(c)(ii)(D).

“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.

“LIBOR Market Index Rate” means, for any day, the Base LIBOR Rate as of that day
that would be applicable for a Eurocurrency Borrowing having a one month
Interest Period determined at approximately 10:00 a.m. (Central Time) for such
day (rather than 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Interest Period as otherwise provided in the definition of
Base LIBOR Rate), or if such day is not a Business Day, the immediately
preceding Business Day. The LIBOR Market Index Rate shall be determined on a
daily basis.

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including, without limitation, any conditional sale or other
title retention agreement or lease in the nature thereof, any filing or
agreement to file a financing statement as debtor under the Uniform Commercial
Code on any property leased to any Person under a lease which is not in the
nature of a conditional sale or title retention agreement, or any subordination
agreement in favor of another Person).

“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof).

“Loan Documents” means this Agreement, the Notes, the Guaranty and any and all
other agreements or instruments required and/or provided to Lenders hereunder or
thereunder, as any of the foregoing may be amended from time to time.

 

15



--------------------------------------------------------------------------------

“Loan Party” means each of the Borrower, the General Partner, each other Person
who guarantees all or a portion of the Obligations and/or who at any time
pledges any collateral to secure all or a portion of the Obligations.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests); in each
case, on or prior to the Maturity Date.

“Market Value Net Worth” means at any time, the Implied Capitalization Value of
a Person at such time minus the Indebtedness of such Person at such time.

“Material Adverse Effect” means, with respect to any matter, that such matter in
the Required Lenders’ good faith judgment may (x) materially and adversely
affect the business, properties, condition or results of operations of the
Consolidated Operating Partnership taken as a whole, or (y) constitute a
non-frivolous challenge to the validity or enforceability of any material
provision of any Loan Document against any obligor party thereto.

“Material Adverse Financial Change” shall be deemed to have occurred if the
Required Lenders, in their good faith judgment, determine that a material
adverse financial change has occurred which could prevent timely repayment of
any Borrowing hereunder or materially impair the Borrower’s ability to perform
its obligations under any of the Loan Documents.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, radon,
polychlorinated biphenyls and urea formaldehyde insulation.

“Maturity Date” means March 11, 2019 or such later date to which the Maturity
Date has been extended pursuant to Section 2.19; or such earlier date on which
the principal balance of the Facility and all other sums due in connection with
the Facility shall be due as a result of the acceleration of the Facility.

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Monetary Default” means any Default involving the Borrower’s failure to pay any
of the Obligations when due.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of unwinding such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of unwinding
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

 

16



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means, to the extent issued pursuant to Section 2.5, with respect to the
Facility, the promissory note payable to the order of each Lender in the amount
of such Lender’s maximum applicable Revolving Commitment in substantially the
form attached hereto as Exhibit B-1 (or such other form approved by the
Administrative Agent) (collectively, the “Notes”).

“Obligations” means the Borrowings, the LC Exposure and all accrued and unpaid
fees and all other obligations of the Borrower to the Administrative Agent or
any or all of the Lenders arising under this Agreement or any of the other Loan
Documents.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Other Taxes” is defined in Section 4.5(ii).

“Ownership Share” means, with respect to any Investment Affiliate, the pro rata
share of the nominal ownership interests held by the Consolidated Operating
Partnership, in the aggregate, in such Investment Affiliate, without duplication
(e.g., if the Consolidated Operating Partnership owns 25% of an Investment
Affiliate, but receives 90% of the economic benefits from such Investment
Affiliate, then the Ownership Share shall be equal to 25%).

“Payment Date” means the last Business Day of each calendar quarter.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participants” is defined in Section 13.2.1 hereof.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Percentage” means, with respect to any Revolving Lender, the percentage of the
total Revolving Commitments represented by such Lender’s Revolving Commitment.
If the Revolving Commitments have terminated or expired, the Percentages shall
be determined based upon the Revolving Commitments most recently in effect,
giving effect to any assignments and any increase of the Revolving Commitments
pursuant to Section 2.2.

“Performance Letter of Credit” means any standby Letter of Credit which
represents an irrevocable obligation to the beneficiary on the part of the
applicable Issuing Bank to make payment on account of any default by the account
party in the performance of a nonfinancial or commercial obligation.

“Permitted Liens” are defined in Section 9.5 hereof.

“Person” means an individual, a corporation, a limited or general partnership,
an association, a joint venture or any other entity or organization, including a
governmental or political subdivision or an agent or instrumentality thereof.

 

17



--------------------------------------------------------------------------------

“Plan” means an employee benefit plan as defined in Section 3(3) of ERISA,
whether or not terminated, as to which the Borrower or any member of the
Controlled Group may have any liability.

“Principal L/C Disbursements” is defined in Section 12.16.

“Project” means any real estate asset which is 100% owned by the Borrower or by
any Wholly Owned Subsidiary and which is operated as an industrial property.

“Property” means each parcel of real property owned or operated by the Borrower,
any Subsidiary or Investment Affiliate.

“Property Operating Income” means, with respect to any Property, for any period,
earnings from rental operations (computed in accordance with GAAP but without
deduction for reserves) attributable to such Property plus depreciation,
amortization and interest expense with respect to such Property for such period,
and, if such period is less than a year, adjusted by straight lining various
ordinary operating expenses which are payable less frequently than once during
every such period (e.g. real estate taxes and insurance). The earnings from
rental operations reported for the immediately preceding fiscal quarter shall be
adjusted to include pro forma earnings (as substantiated to the satisfaction of
the Administrative Agent) for an entire quarter for any Property acquired or
placed in service during such fiscal quarter and to exclude earnings during such
quarter from any property not owned as of the end of the quarter.

“Purpose Credit” has the meaning ascribed to it in Regulation U of the Board of
Governors of the Federal Reserve System.

“Qualified Officer” means, with respect to any entity, the chief financial
officer, chief accounting officer, controller or assistant controller of such
entity if it is a corporation or of such entity’s general partner if it is a
partnership.

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrower which is a
rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, interest
rate option, foreign exchange transaction, cap transaction, floor transaction,
collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.

“Rating Agency” means S&P or Moody’s.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any
Property.

“Register” is defined in Section 13.4.

 

18



--------------------------------------------------------------------------------

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Reimbursement Obligations” means at any time, the aggregate of the Obligations
of the Borrower to the Lenders, the Issuing Banks and the Administrative Agent
in respect of all unreimbursed payments or disbursements made by the Lenders,
the Issuing Banks and the Administrative Agent under or in respect of the
Facility Letters of Credit.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waivers in accordance
with either Section 4043(a) of ERISA or Section 412(d) of the Code.

“Required Lenders” means Lenders in the aggregate having at least 51% of the
Aggregate Revolving Commitment then in effect or, if the Aggregate Revolving
Commitment has been terminated, the Total Revolving Exposure then outstanding.
In determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and at all times when two or more
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Required Lenders” shall in no event mean less than two Lenders. For purposes of
this definition, a Lender shall be deemed to hold a Swingline Loan or
Reimbursement Obligations to the extent such Lender has acquired a participation
therein under the terms of this Agreement and has not failed to perform its
obligations in respect of such participation.

“Revolving Commitment” means with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Facility Letters of Credit and Swingline Loans hereunder, as such commitment may
be changed from time to time pursuant to this Agreement (including, without
limitation, in connection with any increases in accordance with Section 2.2).
The amount of each Lender’s Revolving Commitment as of Agreement Execution Date
is set forth on Exhibit A . The aggregate amount of the Revolving Commitments is
$625,000,000 as of the Agreement Execution Date (subject to the Borrower’s right
to increase the Revolving Commitment in accordance with Section 2.2).

“Revolving Exposure” means with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.

“Revolving Lender” means a Lender with a Revolving Commitment or with Revolving
Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.1 (and includes, as the
context may require, a Bid Rate Loan).

“Rollover Projects” means those Projects which, due to no or low occupancy at
such Project, have a value, determined by dividing the Property Operating Income
for such a Project for the most recent four fiscal quarters by the Applicable
Cap Rate, of less than 50% of book value, provided that a Project shall no
longer be treated as a Rollover Project after: (i) a period of six consecutive
full fiscal quarters has elapsed since such Project was first included as a
Rollover Project, or (ii) such Project has a value, determined by dividing the
Property Operating Income for such Project for the most recent four fiscal
quarters by the Applicable Cap Rate, of greater than 50% of book value.

 

19



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Group, a division of the McGraw Hill
Companies and its successors.

“Sanctioned Person” is defined in Section 6.27 hereof.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Specified Rate Management Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Rate Management Transaction, whether direct or
indirect, absolute or contingent, due or not due, liquidated or unliquidated,
and whether or not evidenced by any written confirmation.

“Specified Rate Management Provider” means any Lender, or any Affiliate of a
Lender that is a party to a Specified Rate Management Transaction at the time
the Specified Rate Management Transaction is entered into.

“Specified Rate Management Transaction” means any Rate Management Transaction
that is made or entered into at any time, or in effect at any time now or
hereafter, whether as a result of an assignment or transfer or otherwise,
between the Borrower or its Subsidiaries and any Specified Rate Management
Provider.

“Subsidiary” means as to any Person, a corporation, partnership or other entity
of which shares of stock or other ownership interests having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person, and
provided such corporation, partnership or other entity is consolidated with such
Person for financial reporting purposes under GAAP.

“Substitute Rate” means a floating rate of interest equal to (a) the Federal
Funds Effective Rate from time to time plus one and one-half percent
(1.50%) plus (b) the Applicable Margin for Adjusted Base Rate Loans.

“Swingline Borrowings” means, as of any date, collectively, all Swingline Loans
then outstanding under this Facility.

“Swingline Exposure” means the outstanding principal balance of all Swingline
Borrowings.

“Swingline Lender” shall mean Wells in its capacity as a Lender.

“Swingline Loan” means a Loan made by the Swingline Lender under the special
availability provisions described in Section 2.17 hereof.

 

20



--------------------------------------------------------------------------------

“Swingline Revolving Commitment” means the obligation of the Swingline Lender to
make Swingline Loans not exceeding the aggregate amount of the lesser of
(x) $60,000,000 and (y) the unused commitment of the Swingline Lender in its
capacity as a Lender in respect of the Facility.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, charges or withholdings, and any and all
liabilities with respect to the foregoing, imposed on or with respect to any
payment hereunder or under any Note but excluding Excluded Taxes and Other
Taxes.

“Total Revolving Exposure” means at any time, the sum of the aggregate Revolving
Exposures for each of the Revolving Lenders.

“Transferee” is defined in Section 13.6 hereof.

“TRS” means a taxable REIT Subsidiary of the General Partner.

“Type” when used in reference to any Loan or Borrowing, refers to the rate by
reference to which interest on such Loan, or on the Loans comprising such
Borrowing, is determined. For purposes hereof, “rate” shall include the Adjusted
LIBOR Rate and Adjusted Base Rate.

“Unencumbered Asset” means any Project which as of any date of determination,
(a) is not subject to any Liens other than Permitted Liens set forth in
Sections 9.5(i) through 9.5(v), (b) is not subject to any agreement (including
any agreement governing Indebtedness incurred in order to finance or refinance
the acquisition of such asset) which prohibits or limits the ability of the
Borrower, or its Wholly-Owned Subsidiaries, as the case may be, to create,
incur, assume or suffer to exist any Lien upon any assets or Capital Stock of
the Borrower, or any of its Wholly-Owned Subsidiaries, (c) is not subject to any
agreement (including any agreement governing Indebtedness incurred in order to
finance or refinance the acquisition of such asset) which entitles any Person to
the benefit of any Lien (but not subject to any Liens other than Permitted Liens
set forth in Sections 9.5(i) through 9.5(v)) on any assets or Capital Stock of
the Borrower or any of its Wholly-Owned Subsidiaries or would entitle any Person
to the benefit of any Lien (but excluding the Permitted Liens set forth in
Sections 9.5(i) through 9.5(v)) on such assets or Capital Stock upon the
occurrence of any contingency (including, without limitation, pursuant to an
“equal and ratable” clause), (d) is not the subject of any material
architectural/engineering issue, as evidenced by a certification of the
Borrower, and (e) is materially compliant with the representations and
warranties in Article VI below. Notwithstanding the foregoing, if any Project is
a “Superfund” site under federal law or a site identified in writing by the
jurisdiction in which such Project is located as having significant
environmental contamination under applicable state law, the Borrower shall so
advise the Lenders in writing and the Required Lenders shall have the right to
request from the Borrower a current detailed environmental assessment (or one
which is not more than two years old for Unencumbered Assets owned as of the
Agreement Execution Date), and, if applicable, a written estimate of any
remediation costs from a recognized environmental contractor and to exclude any
such Project from Unencumbered Assets at their election. No Project of a
Wholly-Owned Subsidiary shall be deemed to be unencumbered unless such Project
and all Capital Stock of such Wholly-Owned Subsidiary or any other intervening
Wholly-Owned Subsidiary between the Borrower and such Wholly-Owned Subsidiary is
unencumbered and neither such Wholly-Owned Subsidiary nor any other intervening
Wholly-Owned Subsidiary between the Borrower and such Wholly-Owned Subsidiary
has any Indebtedness for borrowed money (other than Indebtedness due to the
Borrower).

“Unimproved Land” means land which constitutes a single tax parcel or separately
platted lot and on which construction of an industrial building has not
commenced.

 

21



--------------------------------------------------------------------------------

“Value of Unencumbered Assets” means, as of any date, the sum of (a) the value
of all Unencumbered Assets that are not Assets Under Development and Assets
Acquired Not in Service (determined in the manner set forth below), plus (b) any
unrestricted cash, including any cash on deposit with a qualified intermediary
with respect to a deferred tax-free exchange, plus (c) an amount equal to 100%
of the then-current book value, determined in accordance with GAAP, of each
first mortgage receivable secured by an income producing commercial property,
provided that such first mortgage receivable is not subject to any Lien, plus
(d) 100% of the then current book value of each Asset Under Development and
Assets Acquired Not in Service that constitutes an Unencumbered Asset plus
(e) with respect to each Rollover Project, an amount equal to 50% of the then
current book value, determined in accordance with GAAP, of each Rollover
Project; provided that in no event shall the aggregate amount of Value of
Unencumbered Assets from the items set forth in clauses (c), (d) and (e) exceed
20% of the total Value of Unencumbered Assets. Unencumbered Assets that are not
Assets Under Development shall be valued by dividing the Property Operating
Income for such Project for the most recent four fiscal quarters by the
Applicable Cap Rate (provided that for the purpose of such calculation, the
Property Operating Income of each Unencumbered Asset that was formerly a
Rollover Project shall in no event be less than zero). If a Project has been
acquired during such calculation period then the Borrower shall be entitled to
include pro forma Property Operating Income from such property for the entire
calculation period in the foregoing calculation, except for purposes of the
financial covenant comparing the Property Operating Income from Unencumbered
Assets during a quarter to Debt Service for such quarter. If a Project is no
longer owned as of the date of calculation, then no value shall be included
based on capitalizing Property Operating Income from such Project, except for
purposes of such financial covenant comparing the Property Operating Income from
Unencumbered Assets during a quarter to Debt Service for such quarter.

“Wells” means Wells Fargo Bank, National Association.

“Wholly-Owned Subsidiary” means a member of the Consolidated Operating
Partnership 100% of the ownership interests in which are owned, directly or
indirectly, by the Borrower and the General Partner in the aggregate.

The foregoing definitions shall be equally applicable to both the singular and
the plural forms of the defined terms.

1.2. Financial Standards. All financial computations required of a Person under
this Agreement shall be made in accordance with GAAP as in effect on the date of
this Agreement, and all financial information required under this Agreement
shall be prepared in accordance with GAAP, except that if any Person’s financial
statements are not audited, such Person’s financial statements shall be prepared
in accordance with the same sound accounting principles utilized in connection
with the financial information submitted to Lenders with respect to the Borrower
or the General Partner or the Properties in connection with this Agreement and
shall be certified by an authorized representative of such Person. Moreover, all
financial computations required of a Person under this Agreement shall be
calculated (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower, the General Partner or any
Wholly Owned Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof. To the extent the
Consolidated Operating Partnership has Defeased Debt, both the underlying debt
and interest payable thereon and the financial assets used to defease such debt
and interest earned thereon shall be excluded from calculations of the foregoing
financial covenants.

 

22



--------------------------------------------------------------------------------

1.3. Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., a “Revolving Loan”) or
by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g. a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

1.4. General References. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time. Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter. Unless
otherwise indicated, all references to time are references to Central Time.

1.5. Amendment and Restatement of the Existing Credit Agreement. The parties to
this Agreement agree that, upon (i) the execution and delivery by each of the
parties hereto of this Agreement and (ii) satisfaction of the conditions set
forth in Section 5.1, the terms and provisions of the Existing Credit Agreement
shall be and hereby are amended, superseded and restated in their entirety by
the terms and provisions of this Agreement. This Agreement is not intended to
and shall not constitute a novation. All “Loans” made and “Obligations” incurred
under the Existing Credit Agreement which are outstanding on the Agreement
Execution Date shall continue as Obligations under (and shall be governed by the
terms of) this Agreement and the other Loan Documents. Without limiting the
foregoing, upon the effectiveness hereof: (a) all references in the “Loan
Documents” (as defined in the Existing Credit Agreement) to the “Administrative
Agent”, the “Credit Agreement” and the “Loan Documents” shall be deemed to refer
to the Administrative Agent, this Agreement and the Loan Documents, (b) all
obligations constituting “Obligations” with any Lender or any Affiliate of any
Lender which are outstanding on the Agreement Execution Date shall continue as
Obligations under this Agreement and the other Loan Documents, (c) the
Administrative Agent shall make such reallocations, sales, assignments or other
relevant actions in respect of each Lender’s credit and loan exposure under the
Existing Credit Agreement as are necessary in order that each such Lender’s
outstanding Revolving Loans hereunder reflect such Lender’s pro rata share of
the outstanding aggregate Revolving Loans on the Agreement Execution Date, and
(d) the Borrower hereby agrees to compensate each Lender for any and all losses,
costs and expenses incurred by such Lender in connection with the sale and
assignment of any Eurocurrency Loans (including the “Eurocurrency Loans” under
the Existing Credit Agreement) and such reallocation described above, in each
case on the terms and in the manner set forth in Section 4.4 hereof.

 

23



--------------------------------------------------------------------------------

ARTICLE II.

THE FACILITY

2.1. The Facility.

(a) Subject to the terms and conditions of this Agreement and in reliance upon
the representations and warranties of the Borrower and the General Partner
contained herein, each Lender agrees, severally and not jointly, to make
Revolving Loans in Dollars to the Borrower from time to time prior to the
Maturity Date in an aggregate principal amount that will not result in (x) such
Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment,
(y) the aggregate principal amount of all outstanding Bid Rate Loans would
exceed 50.0% of the aggregate amount of the Revolving Commitments at such time,
or (z) the Total Revolving Exposure to exceed the Aggregate Revolving
Commitment. The Borrowings may be ratable Adjusted Base Rate Borrowings, ratable
Eurocurrency Borrowings or non-pro rata Swingline Loans or non-pro rata Bid Rate
Loans. This Facility is a revolving credit facility and, subject to the
provisions of this Agreement, the Borrower may request Borrowings from the
Facility, repay such Borrowings and reborrow such Borrowings at any time prior
to the Maturity Date.

(b) The Facility created by this Agreement, and the Revolving Commitment of each
Lender to lend hereunder, shall terminate on the Maturity Date, unless sooner
terminated in accordance with the terms of this Agreement.

(c) In no event shall the Aggregate Revolving Commitment exceed Six Hundred
Twenty-Five Million Dollars ($625,000,000) (subject to the Borrower’s right to
increase pursuant to Section 2.2 below).

2.2. Increase in Revolving Commitment . The Borrower shall have the right to
request increases in the Aggregate Revolving Commitment by providing written
notice to the Administrative Agent, which notice shall be irrevocable once
given; provided, however, that after giving effect to any such increases the
Aggregate Revolving Commitment shall not exceed Nine Hundred Million Dollars
($900,000,000). Each such increase in the Revolving Commitments must be an
aggregate minimum amount of $25,000,000 and integral multiples of $5,000,000 in
excess thereof. The Administrative Agent, in consultation with the Borrower,
shall manage all aspects of the syndication of such increase in the Revolving
Commitments, including decisions as to the selection of the existing Lenders
and/or other banks, financial institutions and other institutional lenders to be
approached with respect to such increase and the allocations of the increase in
the Revolving Commitments among such existing Lenders and/or other banks,
financial institutions and other institutional lenders. No Lender shall be
obligated in any way whatsoever to increase its Revolving Commitment or provide
a new Revolving Commitment, and any new Lender becoming a party to this
Agreement in connection with any such requested increase must be an Eligible
Assignee. If a new Lender becomes a party to this Agreement, or if any existing
Lender is increasing its Revolving Commitment, such Lender shall on the date it
becomes a Lender hereunder (or in the case of an existing Lender, increases its
Revolving Commitment) (and as a condition thereto) purchase from the other
Lenders its Percentage (determined with respect to the Lenders’ respective
Revolving Commitments and after giving effect to the increase of Revolving
Commitments) of any outstanding Loans, by making available to the Administrative
Agent for the account of such other Lenders, in same day funds, an amount equal
to the sum of (A) the portion of the outstanding principal amount of such Loans
to be purchased by such Lender, plus (B) the aggregate amount of payments
previously made by the other Revolving Lenders under Section 3.6 that have not
been repaid, plus (C) interest accrued and unpaid to and as of such date on such
portion of the outstanding principal amount of such Loans. The Borrower shall
pay to the Revolving Lenders amounts payable, if any, to such Revolving Lenders
under Section 4.4 as a result of the prepayment of any such Loans. Effecting the
increase of the Revolving Commitments under this Section is subject to the
following conditions precedent: (w) each of the Administrative Agent and each
Issuing Bank shall have consented thereto (such consent not to be unreasonably
withheld or delayed), (x) no Default or Event of Default shall be in existence
on the effective date of such increase, (y) the representations and warranties
made or deemed made by the Borrower or any other Loan Party in any Loan Document
to which such Loan Party is a party shall be true and correct on the effective
date of such increase except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such

 

24



--------------------------------------------------------------------------------

representations and warranties shall have been true and correct on and as of
such earlier date) and except for changes in factual circumstances specifically
and expressly permitted hereunder, and (z) the Administrative Agent shall have
received each of the following, in form and substance satisfactory to the
Administrative Agent: (i) if not previously delivered to the Administrative
Agent, copies certified by a Qualified Officer of the Borrower of (A) all
partnership or other necessary action taken by the Borrower to authorize such
increase and (B) all corporate or other necessary action taken by Guarantor
authorizing the guaranty of such increase; and (ii) an opinion of counsel to the
Borrower and the Guarantor, and addressed to the Administrative Agent and the
Lenders covering such matters as reasonably requested by the Administrative
Agent; and (iii) if requested, new Notes executed by the Borrower, payable to
any new Lenders and replacement Notes, if requested by any applicable Lender,
executed by the Borrower, payable to any existing Lenders increasing their
Revolving Commitments, in the amount of each such Lender’s Revolving Commitment
at the time of the effectiveness of the applicable increase in the aggregate
amount of the Revolving Commitments. In connection with any increase in the
aggregate amount of the Revolving Commitments pursuant to this Section 2.2 any
Lender becoming a party hereto shall execute such documents and agreements as
the Administrative Agent may reasonably request.

2.3. Principal Payments. Any outstanding Borrowings (other than Bid Rate Loans)
and all other unpaid Obligations shall be paid in full by the Borrower on the
Maturity Date. Each Bid Rate Loan shall be paid in full on the last day of the
applicable Interest Period of such Bid Rate Loan.

2.4. Requests for Revolving Borrowings; Responsibility for Revolving Borrowings.
Ratable Revolving Borrowings shall be made available to the Borrower by
Administrative Agent in accordance with Section 2.1(a) and Section 2.7 hereof.
The obligation of each Lender to fund its Percentage of each ratable Revolving
Borrowing shall be several and not joint.

2.5. Evidence of Credit Extensions. Any Lender may request that Loans (other
than Bid Rate Loans) made by it be evidenced by a Note. In such event, the
Borrower shall prepare, execute and deliver to such Lender a Note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns). Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (including after assignment pursuant to Section 13.3)
be represented by one or more Notes in such form payable to the order of the
payee named therein (or, if such Note is a registered note, to such payee and
its registered assigns). Each Lender may record Borrowings and principal
payments thereof on the schedule attached to its Note or, at its option, in its
records, and each Lender’s record thereof shall be conclusive absent the
Borrower furnishing to such Lender conclusive and irrefutable evidence of an
error made by such Lender with respect to that Lender’s records. Except in the
case of a Lender that has notified the Administrative Agent in writing that it
elects not to receive a Bid Rate Note, the Bid Rate Loans made by a Lender to
the Borrower shall, in addition to this Agreement, also be evidenced by a Bid
Rate Note payable to the order of such Lender. Notwithstanding the foregoing,
the failure to make, or an error in making, a notation with respect to any
Borrowing shall not limit or otherwise affect the obligations of the Borrower
hereunder or under the Notes to pay the amount actually owed by the Borrower to
Lenders.

2.6. Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan or Bid Rate Loan) shall be made as
part of a Borrowing consisting of Loans of the same Class and Type made by the
Lenders ratably in accordance with their respective Revolving Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder.

 

25



--------------------------------------------------------------------------------

(b) Subject to Section 4.3, each Borrowing shall be comprised entirely of
Adjusted Base Rate Loans or Eurocurrency Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an Adjusted Base Rate Loan
under the Facility. Each Bid Rate Loan shall be deemed to be outstanding under
the Facility. Each Lender at its option may make any Eurocurrency Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) No more than ten (10) Eurocurrency Borrowings may be outstanding at any one
time under the Facility.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

2.7. Requests for Revolving Borrowings.

(a) To request a Revolving Borrowing, the Borrower shall notify the
Administrative Agent of such request by telephone (a “Borrowing Notice”) (A) in
the case of a Eurocurrency Borrowing, not later than 11:00 a.m. (Central Time),
three Business Days before the date of the proposed Revolving Borrowing, or
(B) in the case of an Adjusted Base Rate Revolving Borrowing, not later than
11:00 a.m. (Central Time), one (1) Business Day before the date of the proposed
Revolving Borrowing; provided that (x) any such notice of an Adjusted Base Rate
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 3.5 may be given not later than 11:00 a.m. (Central
Time), on the date of the proposed Revolving Borrowing and (y) any such notice
of a Borrowing of Swingline Loans may be given not later than 11:00 a.m.
(Central Time), on the date of such proposed Borrowing. Each such telephonic
Borrowing Notice shall be irrevocable and shall be confirmed promptly by
delivery to the Administrative Agent of a written Borrowing Notice in
substantially the form of Exhibit J in the case of any Borrowing (other than a
Swingline Loan) or Exhibit K in the case of a Swingline Loan. Each such
telephonic and written Borrowing Notice shall specify the following information
in compliance with Section 2.7: (i) the Borrower requesting such Revolving
Borrowing; (ii) the Class and Type of the requested Revolving Borrowing;
(iii) the aggregate amount of such Revolving Borrowing; (iv) the date of such
Revolving Borrowing, which shall be a Business Day; (v) in the case of a
Eurocurrency Borrowing, the initial Interest Period to be applicable thereto;
and (vi) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.7. If no
election as to the Type of Revolving Borrowing is specified, then the requested
Revolving Borrowing shall be an Adjusted Base Rate Borrowing. If no Interest
Period is specified with respect to any requested Eurocurrency Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Notice in accordance with
this Section, the Administrative Agent shall advise each relevant Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Revolving Borrowing.

The Borrower shall also deliver together with each Borrowing Notice the
compliance certificate required in Section 5.2 and otherwise comply with the
conditions set forth in Section 5.2 for Borrowings.

Not later than 11:00 a.m. (Central Time) on each Borrowing Date, each Lender
shall make available its Loan or Loans, in funds immediately available at the
Administrative Office. Administrative Agent will promptly make the funds so
received from the Lenders available to the Borrower in the account specified by
the Borrower in the Disbursement Instruction Agreement.

 

26



--------------------------------------------------------------------------------

(b) Administrative Agent shall, as soon as practicable after receipt of a
Borrowing Notice, determine the Adjusted LIBOR Rate applicable to the requested
ratable Eurocurrency Borrowing and inform the Borrower and Lenders of the same.
Each determination of the Adjusted LIBOR Rate by Administrative Agent shall be
conclusive and binding upon the Borrower in the absence of manifest error.

(c) If the Borrower shall prepay a Eurocurrency Borrowing other than on the last
day of the Interest Period applicable thereto, the Borrower shall be responsible
to pay all amounts due to Lenders as required by Section 4.4 hereof. The Lenders
shall not be obligated to match fund their Eurocurrency Borrowings.

(d) The right of the Borrower to select the Adjusted LIBOR Rate, the Adjusted
Base Rate and the LIBOR Market Index Rate for a Borrowing pursuant to this
Agreement is subject to the availability to Lenders or the Swingline Lender, as
applicable, of a similar option. If Administrative Agent determines that
(i) deposits of Dollars in an amount approximately equal to the Borrowing for
which the Borrower wishes to select the Adjusted LIBOR Rate, Adjusted Base Rate
or LIBOR Market Index Rate are not generally available at such time in the
London interbank eurodollar market, or (ii) the rate at which the deposits
described in subsection (i) herein are being offered will not adequately and
fairly reflect the costs to Lenders or the Swingline Lender, as applicable, of
maintaining an Adjusted LIBOR Rate, Adjusted Base Rate or LIBOR Market Index
Rate on a Borrowing or of funding the same in such market for such Interest
Period, or (iii) reasonable means do not exist for determining an Adjusted LIBOR
Rate, Adjusted Base Rate or LIBOR Market Index Rate, or (iv) the Adjusted LIBOR
Rate, Adjusted Base Rate or LIBOR Market Index Rate would be in excess of the
maximum interest rate which the Borrower may by law pay, then in any of such
events, Administrative Agent shall so notify the Borrower and Lenders and
notwithstanding anything herein to the contrary, such Borrowing shall bear
interest at the Substitute Rate.

2.8. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request (or as set forth
in Section 2.7 if no Interest Period is specified). Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. Notwithstanding the foregoing,
the Borrower may not (i) elect an Interest Period for Eurocurrency Loans that
does not comply with Section 2.6(d), (ii) elect to convert any Adjusted Base
Rate Loans to Eurocurrency Loans that would result in the number of Eurocurrency
Borrowings exceeding the maximum number of Eurocurrency Borrowings permitted
under Section 2.6(c), (iii) elect an Interest Period for Eurocurrency Loans
unless the aggregate outstanding principal amount of Eurocurrency Loans to which
such Interest Period will apply complies with the requirements as to minimum
principal amount set forth in Section 2.11, or (iv) elect to convert or continue
any Swingline Loans.

 

27



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section (an “Interest Election
Request”), the Borrower shall notify the Administrative Agent of such election
by telephone by the time that a Borrowing Request would be required under
Section 2.7 if the Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by delivery to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent (hereinafter
referred to as a “Conversion/Continuation Notice”).

(c) Each telephonic and written Conversion/Continuation Notice shall specify the
following information in compliance with Section 2.6 and paragraph (a) of this
Section: (i) the Borrowing to which such Conversion/Continuation Notice applies;
(ii) the effective date of the election made pursuant to such
Conversion/Continuation Notice, which shall be a Business Day; (iii) whether the
resulting Borrowing is to be an Adjusted Base Rate Borrowing or a Eurocurrency
Borrowing; and (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election.
If any such Conversion/Continuation Notice requests a Eurocurrency Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of a Conversion/Continuation Notice, the
Administrative Agent shall advise each relevant Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to timely deliver a Conversion/Continuation Notice
with respect to a Eurocurrency Borrowing in accordance with Section 2.8(b) prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an Adjusted Base Rate Borrowing. The
Administrative Agent shall advise each relevant Lender and the Borrower of the
details of any such conversion under this clause (e).

(f) Notwithstanding anything to the contrary contained in this Section 2.8, no
Borrowing may be converted into a Eurocurrency Borrowing or continued as a
Eurocurrency Borrowing (except with the consent of the Required Lenders) when
any Monetary Default or Event of Default has occurred and is continuing.

2.9. Applicable Margins/Facility Fee Rate.

(a) The Base Rate Applicable Margin and the LIBOR Applicable Margin to be used
in calculating the interest rate applicable to different Types of Borrowings
(other than Bid Rate Loans), shall vary from time to time in accordance with the
Consolidated Leverage Ratio as follows:

 

Consolidated Leverage Ratio

   LIBOR
Applicable
Margin     Facility Fee Rate     Base Rate
Applicable
Margin  

Less than 40%

     1.15 %      0.20 %      1.15 % 

40% or greater but less than 45%

     1.20 %      0.20 %      1.20 % 

45% or greater but less than 50%

     1.25 %      0.25 %      1.25 % 

50% or greater but less than 55%

     1.30 %      0.30 %      1.30 % 

55% or greater

     1.55 %      0.35 %      1.55 % 

 

28



--------------------------------------------------------------------------------

The LIBOR Applicable Margin and Base Rate Applicable Margin shall be determined
by the Administrative Agent from time to time, based on the Consolidated
Leverage Ratio as set forth in the compliance certificate most recently
delivered by the Borrower pursuant to Section 8.2(iv). Any adjustment to the
LIBOR Applicable Margin and Base Rate Applicable Margin shall be effective as of
the first day of the calendar month immediately following the month during which
the Borrower delivers to the Administrative Agent the applicable compliance
certificate pursuant to Section 8.2(iv). If the Borrower fails to deliver a
compliance certificate in accordance with Section 8.2(iv), the LIBOR Applicable
Margin and the Base Rate Applicable Margin shall equal the percentages
corresponding to a Consolidated Leverage Ratio of 55% or greater until the first
day of the calendar month immediately following the month that the required
compliance certificate is delivered. Notwithstanding the foregoing, for the
period from the Agreement Execution Date through but excluding the date on which
the Administrative Agent first determines the LIBOR Applicable Margin and the
Base Rate Applicable Margin as set forth above, the LIBOR Applicable Margin and
the Base Rate Applicable Margin shall be determined based on a Consolidated
Leverage Ratio of “Less than 40%”. Thereafter, such LIBOR Applicable Margin and
Base Rate Applicable Margin shall be adjusted from time to time as set forth in
this definition. It is understood and agreed that each change in pricing level
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change.

The parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect at
the time it was delivered to the Administrative Agent as the result of fraud or
intentional misstatement thereof, and if the applicable interest rate or fees
calculated for any period were lower than they should have been had the correct
information been timely provided, then, such interest rate and such fees for
such period shall be automatically recalculated using correct Borrower
Information. The Administrative Agent shall promptly notify the Borrower in
writing of any additional interest and fees due because of such recalculation,
and the Borrower shall pay such additional interest or fees due to the
Administrative Agent, for the account of each Lender, within five (5) Business
Days of receipt of such written notice. Any recalculation of interest or fees
required by this provision shall survive the termination of this Agreement, and
this provision shall not in any way limit any of the Administrative Agent’s, any
Issuing Bank’s, or any Lender’s other rights under this Agreement.

(b) If the Borrower has an Investment Grade Rating during the term of the
Facility, at the one time election of the Borrower upon prior irrevocable
written notice to Administrative Agent and the Lenders from and after such
election, other than in the case of Bid Rate Loans, the Base Rate Applicable
Margin and the LIBOR Applicable Margin shall vary from time to time in
accordance with the Investment Grade Rating as follows (such that the Applicable
Margin shall change from time to time as and when the Investment Grade Rating
changes, which changes shall be effective from and after the date that notice is
delivered from the Borrower to the Administrative Agent of the applicable
Investment Grade Rating change):

 

Rating Level

   LIBOR
Applicable
Margin     Facility Fee Rate     Base Rate
Applicable
Margin  

A-/A3

     0.875 %      0.125 %      0.875 % 

BBB+/Baa1

     0.925 %      0.15 %      0.925 % 

BBB/Baa2

     1.05 %      0.20 %      1.05 % 

BBB-/Baa3

     1.25 %      0.25 %      1.25 % 

Below BBB- or Baa3 (“Level V”)

     1.55 %      0.30 %      1.55 % 

 

29



--------------------------------------------------------------------------------

The Facility Fee Rate shall also vary from time to time (as and when the
Investment Grade Ratings change) in accordance with the foregoing table.
Moreover, the Applicable Margin and the Facility Fee Rate shall be determined by
the higher of the two ratings from S&P or Moody’s. In the event that such two
ratings are more than one rating level apart and both are Investment Grade
Ratings, then the rating level one level above the lower of the two ratings
shall apply. If only one Investment Grade Ratings has been issued, the
Applicable Margin and Facility Fee Rate shall be determined based on the sole
Investment Grade Rating then in effect. If Investment Grade Ratings shall have
been assigned by both rating agencies and thereafter the Borrower does not have
an Investment Grade Rating from either Rating Agency, the Applicable Margin and
Facility Fee Rate shall be determined based on Level V of the forgoing table in
this Section 2.9(b). The Borrower may not return to pricing determinations based
on the table in Section 2.9(a) after selecting to use the table in
Section 2.9(b).

2.10. Other Fees. During the period from the Agreement Execution Date to but
excluding the Maturity Date, the Borrower agrees to pay to the Administrative
Agent for the account of the Revolving Lenders, a facility fee equal to the
daily amount of the Aggregate Revolving Commitment (whether or not utilized)
times a rate per annum equal to the applicable facility fee rate in effect from
time to time, as shown in Section 2.9 (a) or Section 2.9(b), as applicable (the
“Facility Fee Rate”). Such foregoing fees (either pursuant to subsection (a) or
(b), as applicable) shall be payable quarterly in arrears on the first day of
each January, April, July and October during the term of this Agreement and on
the Maturity Date or any earlier date of termination of the Revolving
Commitments or reduction of the Revolving Commitments to zero. The Borrower
acknowledges that any fee payable hereunder is a bona fide commitment fee and is
intended as reasonable compensation to the Lenders for committing to make funds
available to the Borrower as described herein and for no other purposes.

The Borrower agrees to pay to the Administrative Agent a fee equal to $2,500 at
the time of each Bid Rate Quote Request made hereunder for services rendered by
the Administrative Agent in connection with the Bid Rate Loans.

2.11. Minimum Amount of Each Borrowing. Each Eurocurrency Borrowing shall be in
the minimum amount of $2,000,000 (and in multiples of $100,000 if in excess
thereof), and each Adjusted Base Rate Borrowing shall be in the minimum amount
of $1,000,000 (and in multiples of $100,000 if in excess thereof), provided,
however, that any Adjusted Base Rate Borrowing may be in the amount of the
unused Aggregate Revolving Commitment.

2.12. Interest.

(a) Subject to Section 2.14, the outstanding principal balance of the Loans
shall bear interest from time to time at a rate per annum equal to:

(i) the Adjusted Base Rate; or

 

30



--------------------------------------------------------------------------------

(ii) at the election of the Borrower in accordance with Section 2.8 with respect
to all or portions of the Obligations, the Adjusted LIBOR Rate; or

(iii) if such Loan is an Absolute Rate Loan, at the Absolute Rate for such Loan
for the Interest Period therefor quoted by the Lender making such Loan in
accordance with Section 2.18; or

(iv) if such Loan is a LIBOR Margin Loan, at LIBOR for such Loan for the
Interest Period therefor plus the LIBOR Margin quoted by the Lender making such
Loan in accordance with Section 2.18.

(b) All interest shall be calculated for actual days elapsed on the basis of a
360-day year. Interest accrued on each Borrowing (other than Bid Rate Loans)
shall be payable on the first day of each calendar month in arrears from time to
time while such Borrowing is outstanding. Interest shall not be payable for the
day of any payment on the amount paid if payment is received by Administrative
Agent prior to 1:00 p.m. (Central Time). If any payment of principal or interest
on the Loans shall become due on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day and, in the case of a payment
of principal, such extension of time shall be included in computing interest due
in connection with such payment; provided that for purposes of Section 10.1
hereof, any payments of principal described in this sentence shall be considered
to be “due” on such next succeeding Business Day.

2.13. Method of Payment.

(a) All payments of the Obligations hereunder shall be made, without set off,
deduction, or counterclaim, in immediately available funds to Administrative
Agent at the Administrative Office or at any other Lending Office of
Administrative Agent specified in writing by Administrative Agent to the
Borrower, by 11:00 a.m. (Central Time) on the date when due and shall be applied
ratably by Administrative Agent among Lenders in the Facility. Each such payment
shall be made in Dollars. Each payment delivered to Administrative Agent for the
account of any Lender shall be delivered promptly by Administrative Agent to
such Lender in the same type of funds that Administrative Agent received at its
address specified herein or at any Lending Office specified in a notice received
by Administrative Agent from such Lender. Payments not made by Administrative
Agent within one (1) Business Day after receipt shall accrue interest at Federal
Funds Effective Rate. Administrative Agent is hereby authorized to charge the
account of the Borrower maintained with Wells for each payment of principal,
interest and fees as it becomes due hereunder.

(b) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.7, 2.16, 2.17, 3.1, 3.5 or 12.8, then the Administrative
Agent shall, notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender for the benefit of the Administrative Agent, the Swingline Lender or the
Issuing Banks to satisfy such Lender’s obligations to it under such Section
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section, in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

31



--------------------------------------------------------------------------------

2.14. Default. Notwithstanding the foregoing, during the continuance of a
Monetary Default or an Event of Default, the Borrower shall not have the right
to request a Eurocurrency Borrowing, request a Bid Rate Loan, select a new
Interest Period for an existing ratable Eurocurrency Borrowing or convert any
Adjusted Base Rate Borrowing to a ratable Eurocurrency Borrowing. During the
continuance of a Monetary Default or an Event of Default, at the election of the
Required Lenders, by notice to the Borrower, outstanding Borrowings shall bear
interest at the applicable Default Rates until such Monetary Default or Event of
Default ceases to exist or the Obligations are paid in full.

2.15. Lending Offices. Each Lender may book its Borrowings at any Lending Office
selected by such Lender and may change its Lending Office from time to time. All
terms of this Agreement shall apply to any such Lending Office and any Note
shall be deemed held by the applicable Lender for the benefit of such Lending
Office. Each Lender may, by written or telex notice to the Administrative Agent
and the Borrower, designate a Lending Office through which Borrowings will be
made by it and for whose account payments are to be made.

2.16. Non Receipt of Funds by Administrative Agent. Unless the Borrower or a
Lender, as the case may be, notifies Administrative Agent prior to the date on
which it is scheduled to make payment to Administrative Agent of (i) in the case
of a Lender, a Borrowing, or (ii) in the case of the Borrower, a payment of
principal, interest or fees to the Administrative Agent for the account of the
Lenders, that it does not intend to make such payment, Administrative Agent may
assume that such payment has been made. Administrative Agent may, but shall not
be obligated to, make the amount of such payment available to the intended
recipient in reliance upon such assumption. If such Lender or the Borrower, as
the case may be, has not in fact made such payment to Administrative Agent, the
recipient of such payment shall, promptly after demand by Administrative Agent,
repay to Administrative Agent the amount so made available together with
interest thereon in respect of each day during the period commencing on the date
such amount was so made available by Administrative Agent until the date
Administrative Agent recovers such amount at a rate per annum equal to (i) in
the case of payment by a Lender, the Federal Funds Effective Rate (as determined
by Administrative Agent) or (ii) in the case of payment by the Borrower, the
interest rate applicable to Adjusted Base Rate Borrowings. If the Borrower and
any Lender shall each pay any such amount made available by the Administrative
Agent on behalf of such Lender for the same or overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount paid by the
Borrower for such period. Any payment by the Borrower shall be without prejudice
to any claim the Borrower may have against a Lender that shall have failed to
make available the proceeds of a Loan to be made by such Lender.

2.17. Swingline Loans. In addition to the other options available to the
Borrower hereunder, the Swingline Lender agrees, subject to the following terms
and conditions, to make Swingline Loans in dollars to the Borrower from time to
time in an aggregate principal amount not to exceed the Swingline Revolving
Commitment. Swingline Loans shall be made available for same day borrowings
provided that notice is given in accordance with Section 2.7 hereof. All
Swingline Loans shall bear interest at the LIBOR Market Index Rate and shall be
deemed to be Adjusted Base Rate Borrowings. Swingline Loans shall be funded by
Wells in an amount not to exceed the maximum amount it is required to disburse
pursuant to the next sentence. In no event shall the Swingline Lender be
required to fund a Swingline Loan if it would increase the total aggregate
outstanding Swingline Loans to an amount in excess of the Swingline Revolving
Commitment or if, after giving effect thereto, the Total Revolving Exposure
would exceed the Aggregate Revolving Commitment. Upon request of the Swingline
Lender made to all the Revolving Lenders, each Revolving Lender irrevocably
agrees to purchase its Percentage of any Swingline Loan made by the Swingline
Lender regardless of whether the conditions for disbursement are satisfied at
the time of such purchase, including the existence of an Event of Default
hereunder provided that such Event of Default did not exist at the time the
Swingline Loan was made and provided further that no Lender shall be required to
have its Revolving Exposure to be greater than its Revolving

 

32



--------------------------------------------------------------------------------

Commitment. Such purchase shall take place on the date of the request by
Swingline Lender so long as such request is made by 11:00 a.m. (Central Time),
otherwise on the Business Day following such request. All requests for purchase
shall be in writing. From and after the date it is so purchased, each such
Swingline Loan shall, to the extent purchased, (i) be treated as a Loan made by
the purchasing Lenders and not by the selling Lender for all purposes under this
Agreement and the payment of the purchase price by a Lender shall be deemed to
be the making of a Loan by such Lender and shall constitute outstanding
principal hereunder and under such Lender’s Note, and (ii) shall no longer be
considered a Swingline Loan except that all interest accruing on or attributable
to such Swingline Loan for the period prior to the date of such purchase shall
be paid when due by the Borrower to the Administrative Agent for the benefit of
the Swingline Lender and all such amounts accruing on or attributable to such
Loans for the period from and after the date of such purchase shall be paid when
due by the Borrower to the Administrative Agent for the benefit of the
purchasing Lenders. If prior to purchasing its Percentage of a Swingline Loan
one of the events described in Section 10.10 shall have occurred and such event
prevents the consummation of the purchase contemplated by preceding provisions,
each Revolving Lender will purchase an undivided participating interest in the
outstanding Swingline Loan in an amount equal to its Percentage of such
Swingline Loan. From and after the date of each Lender’s purchase of its
participating interest in a Swingline Loan, if the Swingline Lender receive any
payment on account thereof, the Swingline Lender will distribute to such Lender
its participating interest in such amount (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded); provided, however, that in
the event that such payment was received by the Swingline Lender and is required
to be returned to the Borrower, each Lender will return to the Swingline Lender
any portion thereof previously distributed by the Swingline Lender to it. If any
Revolving Lender fails to so purchase its Percentage of any Swingline Loan, such
Lender shall be deemed to be a Defaulting Lender hereunder. No Swingline Loan
shall be outstanding for more than five (5) days at a time and Swingline Loans
shall not be outstanding for more than a total of fifteen (15) days during any
month.

2.18. Bid Rate Loans.

(a) Bid Rate Loans. At any time during the period from the Closing Date to but
excluding the Maturity Date, and so long as the Borrower continues to maintain
an Investment Grade Rating from S&P or Moody’s, the Borrower may, as set forth
in this Section, request the Revolving Lenders to make offers to make Bid Rate
Loans to the Borrower in Dollars. The Revolving Lenders may, but shall have no
obligation to, make such offers and the Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this Section.

(b) Requests for Bid Rate Loans. When the Borrower wishes to request from the
Revolving Lenders offers to make Bid Rate Loans, it shall give the
Administrative Agent notice (a “Bid Rate Quote Request”) so as to be received no
later than 11:00 a.m. (Central Time) on (x) the date two (2) Business Days prior
to the proposed date of borrowing, in the case of an Absolute Rate Auction and
(y) the date four (4) Business Days prior to the proposed date of borrowing, in
the case of a LIBOR Auction. The Administrative Agent shall deliver to each
Revolving Lender a copy of each Bid Rate Quote Request promptly upon receipt
thereof by the Administrative Agent. The Borrower may request offers to make Bid
Rate Loans for up to 3 different Interest Periods in any one Bid Rate Quote
Request; provided that if granted each separate Interest Period shall be deemed
to be a separate borrowing (a “Bid Rate Borrowing”). Each Bid Rate Quote Request
shall be substantially in the form of Exhibit M and shall specify as to each Bid
Rate Borrowing all of the following:

(i) the proposed date of such Bid Rate Borrowing, which shall be a Business Day;

 

33



--------------------------------------------------------------------------------

(ii) the aggregate amount of such Bid Rate Borrowing which shall be in a minimum
amount of $10,000,000 and integral multiples of $1,000,000 in excess thereof
which shall not cause any of the limits specified in Section 2.1(a). to be
violated;

(iii) whether the Bid Rate Quote Request is for LIBOR Margin Loans or Absolute
Rate Loans; and

(iv) the duration of the Interest Period applicable thereto, which shall not
extend beyond the Maturity Date.

The Borrower shall not deliver any Bid Rate Quote Request within five
(5) Business Days of the giving of any other Bid Rate Quote Request and the
Borrower shall not deliver more than two (2) Bid Rate Quote Requests in any
calendar month.

(c) Bid Rate Quotes.

(i) Each Revolving Lender may submit one or more Bid Rate Quotes, each
containing an offer to make a Bid Rate Loan in response to any Bid Rate Quote
Request; provided that, if the Borrower’s request under Section 2.18(b)
specified more than one Interest Period, such Revolving Lender may make a single
submission containing only one Bid Rate Quote for each such Interest Period.
Each Bid Rate Quote must be submitted to the Administrative Agent not later than
10:00 a.m. (Central Time) (x) on the Business Day immediately preceding the
proposed date of borrowing, in the case of an Absolute Rate Auction and (y) on
the date three (3) Business Days prior to the proposed date of borrowing, in the
case of a LIBOR Auction, and in either case the Administrative Agent shall
disregard any Bid Rate Quote received after such time; provided that the
Revolving Lender then acting as the Administrative Agent may submit a Bid Rate
Quote only if it notifies the Borrower of the terms of the offer contained
therein not later than 30 minutes prior to the latest time by which the
Revolving Lenders must submit applicable Bid Rate Quotes. Any Bid Rate Quote so
made shall be irrevocable except with the consent of the Administrative Agent
given at the request of the Borrower. Such Bid Rate Loans may be funded by a
Revolving Lender’s Designated Lender (if any) as provided in Section 13.5;
however, such Revolving Lender shall not be required to specify in its Bid Rate
Quote whether such Bid Rate Loan will be funded by such Designated Lender.

(ii) Each Bid Rate Quote shall be substantially in the form of Exhibit N and
shall specify:

(A) the proposed date of borrowing and the Interest Period therefor;

(B) the principal amount of the Bid Rate Loan for which each such offer is being
made; provided that the aggregate principal amount of all Bid Rate Loans for
which a Revolving Lender submits Bid Rate Quotes (x) may be greater or less than
the Revolving Commitment of such Revolving Lender but (y) shall not exceed the
principal amount of the Bid Rate Borrowing for a particular Interest Period for
which offers were requested; provided further that any Bid Rate Quote shall be
in a minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess
thereof;

(C) in the case of an Absolute Rate Auction, the rate of interest per annum
(rounded upwards, if necessary, to the nearest one-hundredth of one percent
(0.01%)) offered for each such Absolute Rate Loan (the “Absolute Rate”);

 

34



--------------------------------------------------------------------------------

(D) in the case of a LIBOR Auction, the margin above or below applicable LIBOR
(the “LIBOR Margin”) offered for each such LIBOR Margin Loan, expressed as a
percentage (rounded upwards, if necessary, to the nearest one-hundredth of one
percent (0.01%)) to be added to (or subtracted from) the applicable LIBOR; and

(E) the identity of the quoting Revolving Lender.

Unless otherwise agreed by the Administrative Agent and the Borrower, no Bid
Rate Quote shall contain qualifying, conditional or similar language or propose
terms other than or in addition to those set forth in the applicable Bid Rate
Quote Request and, in particular, no Bid Rate Quote may be conditioned upon
acceptance by the Borrower of all (or some specified minimum) of the principal
amount of the Bid Rate Loan for which such Bid Rate Quote is being made.

(d) Notification by Administrative Agent. The Administrative Agent shall, as
promptly as practicable after the Bid Rate Quotes are submitted (but in any
event not later than 11:00 a.m. (Central Time) (x) on the Business Day
immediately preceding the proposed date of borrowing, in the case of an Absolute
Rate Auction or (y) on the date three (3) Business Days prior to the proposed
date of borrowing, in the case of a LIBOR Auction), notify the Borrower of the
terms (i) of any Bid Rate Quote submitted by a Revolving Lender that is in
accordance with Section 2.18(c) and (ii) of any Bid Rate Quote that amends,
modifies or is otherwise inconsistent with a previous Bid Rate Quote submitted
by such Revolving Lender with respect to the same Bid Rate Quote Request. Any
such subsequent Bid Rate Quote shall be disregarded by the Administrative Agent
unless such subsequent Bid Rate Quote is submitted solely to correct a manifest
error in such former Bid Rate Quote. The Administrative Agent’s notice to the
Borrower shall specify (A) the aggregate principal amount of the Bid Rate
Borrowing for which offers have been received and (B) the principal amounts and
Absolute Rates or LIBOR Margins, as applicable, so offered by each Revolving
Lender (identifying the Revolving Lender that made such Bid Rate Quote).

(e) Acceptance by Borrower.

(i) Not later than 12:00 p.m. (Central Time) (x) on the Business Day immediately
preceding the proposed date of borrowing, in the case of an Absolute Rate
Auction and (y) on the date three (3) Business Days prior to the proposed date
of borrowing, in the case of a LIBOR Auction, the Borrower shall notify the
Administrative Agent of its acceptance or nonacceptance of the Bid Rate Quotes
so notified to it pursuant to Section 2.18(d) which notice shall be in the form
of Exhibit O. In the case of acceptance, such notice shall specify the aggregate
principal amount of Bid Rate Quotes for each Interest Period that are accepted.
The failure of the Borrower to give such notice by such time shall constitute
nonacceptance. The Borrower may accept any Bid Rate Quote in whole or in part;
provided that:

(A) the aggregate principal amount of each Bid Rate Borrowing may not exceed the
applicable amount set forth in the related Bid Rate Quote Request, but may be
less;

 

35



--------------------------------------------------------------------------------

(B) the aggregate principal amount of each Bid Rate Borrowing shall comply with
the provisions of Section 2.18(b)(ii) and together with all other Bid Rate Loans
then outstanding shall not cause the limits specified in Section 2.1(a) to be
violated;

(C) acceptance of Bid Rate Quotes may be made only in ascending order of
Absolute Rates or LIBOR Margins, as applicable, in each case beginning with the
lowest rate so offered;

(D) any acceptance in part by the Borrower shall be in a minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof; and

(E) the Borrower may not accept any Bid Rate Quote that fails to comply with
Section 2.18(c) or otherwise fails to comply with the requirements of this
Agreement.

(ii) If Bid Rate Quotes are made by two or more Revolving Lenders with the same
Absolute Rates or LIBOR Margins, as applicable, for a greater aggregate
principal amount than the amount in respect of which Bid Rate Quotes are
permitted to be accepted for the related Interest Period, the principal amount
of Bid Rate Loans in respect of which such Bid Rate Quotes are accepted shall be
allocated by the Administrative Agent among such Revolving Lenders in proportion
to the aggregate principal amount of such Bid Rate Quotes. Determinations by the
Administrative Agent of the amounts of Bid Rate Loans shall be conclusive in the
absence of manifest error.

(f) Obligation to Make Bid Rate Loans. The Administrative Agent shall promptly
(and in any event not later than (x) 1:00 p.m. (Central Time) on the Business
Day immediately preceding the proposed date of borrowing of Absolute Rate Loans
and (y) on the date three (3) Business Days prior to the proposed date of
borrowing of LIBOR Margin Loans) notify each Revolving Lender as to whose Bid
Rate Quote has been accepted and the amount and rate thereof. A Revolving Lender
who is notified that it has been selected to make a Bid Rate Loan may designate
its Designated Lender (if any) to fund such Bid Rate Loan on its behalf, as
described in Section 13.5. Any Designated Lender which funds a Bid Rate Loan
shall on and after the time of such funding become the obligee in respect of
such Bid Rate Loan and be entitled to receive payment thereof when due. No
Revolving Lender shall be relieved of its obligation to fund a Bid Rate Loan,
and no Designated Lender shall assume such obligation, prior to the time the
applicable Bid Rate Loan is funded. Any Revolving Lender whose offer to make any
Bid Rate Loan has been accepted shall, not later than 11:00 a.m. (Central Time)
on the date specified for the making of such Loan, make the amount of such Loan
available to the Administrative Agent at the Administrative Office in
immediately available funds, for the account of the Borrower. The amount so
received by the Administrative Agent shall, subject to the terms and conditions
of this Agreement, be made available to the Borrower not later than 12:00 p.m.
(Central Time) on such date by depositing the same, in immediately available
funds, in an account of the Borrower designated by the Borrower.

(g) No Effect on Revolving Commitment. Except for the purpose and to the extent
expressly stated in Section 2.1(a), the amount of any Bid Rate Loan made by any
Revolving Lender shall not constitute a utilization of such Revolving Lender’s
Revolving Commitment.

 

36



--------------------------------------------------------------------------------

2.19. Extension of Maturity Date. The Borrower shall have the right, exercisable
one time, to request that the Administrative Agent and the Revolving Lenders
agree to extend the Maturity Date by one (1) year. The Borrower may exercise
such right only by executing and delivering to the Administrative Agent at least
ninety (90) days but not more than one hundred eighty (180) days prior to the
current Maturity Date, a written request for such extension (an “Extension
Request”). The Administrative Agent shall notify the Revolving Lenders if it
receives an Extension Request promptly upon receipt thereof. Subject to
satisfaction of the following conditions, the Maturity Date shall be extended
for one (1) year effective upon receipt by the Administrative Agent of the
Extension Request and payment of the fee referred to in the following
clause (ii): (i) immediately prior to such extension and immediately after
giving effect thereto, (A) no Default or Event of Default shall exist and
(B) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects on and as of the date of such
extension with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances specifically and
expressly permitted under the Loan Documents; and (ii) the Borrower shall have
paid to Administrative Agent for the ratable account of each of the Lenders a
fee equal to 0.15% of the amount of the Aggregate Revolving Commitment on the
effective date of the extension (which fee shall be fully earned on the date the
Administrative Agent receives the Extension Request pursuant to this Section
2.19). At any time prior to the effectiveness of any such extension, upon the
Administrative Agent’s request, the Borrower shall deliver to the Administrative
Agent a certificate from the chief executive officer or chief financial officer
certifying the matters referred to in the immediately preceding clauses (i)(A)
and (i)(B).

2.20. Pro Rata Treatment/Sharing of Payments.

(a) Except to the extent otherwise provided herein: (i) each Borrowing from the
Revolving Lenders under Sections 2.7, 2.17 and 3.4 shall be made from the
Revolving Lenders, and each payment of the fees under Sections 2.10 and 2.19
shall be made for the account of the Revolving Lenders, pro rata according to
the amounts of their respective Percentages; (ii) each payment or prepayment of
principal of Revolving Loans (other than Bid Rate Loans) shall be made for the
account of the Revolving Lenders pro rata in accordance with the respective
unpaid principal amounts of the Revolving Loans held by them, provided that,
subject to Section 12.16, if immediately prior to giving effect to any such
payment in respect of any Revolving Loans the outstanding principal amount of
the Revolving Loans shall not be held by the Revolving Lenders pro rata in
accordance with their respective Percentages in effect at the time such
Revolving Loans were made, then such payment shall be applied to the Revolving
Loans in such manner as shall result, as nearly as is practicable, in the
outstanding principal amount of the Revolving Loans being held by the Revolving
Lenders pro rata in accordance with their respective Percentages; (iii) each
payment of interest on Revolving Loans shall be made for the account of the
Revolving Lenders, pro rata in accordance with the amounts of interest on such
Revolving Loans, then due and payable to the respective Lenders; (iv) the
making, conversion and continuation of Revolving Loans of a particular Type
shall be made pro rata among the Revolving Lenders, according to the amounts of
their respective Revolving Loans, and the then current Interest Period for each
Lender’s portion of each such Loan of such Type shall be coterminous; (v) each
prepayment of principal of Bid Rate Loans pursuant to Section 2.9.(b)(iii) shall
be made for account of the Lenders then owed Bid Rate Loans pro rata in
accordance with the respective unpaid principal amounts of the Bid Rate Loans
then owing to each such Lender; (vi) the Revolving Lenders’ participation in,
and payment obligations in respect of, Swingline Loans under Section 2.17, shall
be in accordance with their respective Percentages; and (vii) the Revolving
Lenders’ participation in, and payment obligations in respect of, Letters of
Credit under Article III., shall be in accordance with their respective
Percentages. All payments of

 

37



--------------------------------------------------------------------------------

principal, interest, fees and other amounts in respect of the Swingline Loans
shall be for the account of the Swingline Lender only (except to the extent any
Lender shall have acquired a participating interest in any such Swingline Loan
pursuant to Section 2.17, in which case such payments shall be pro rata in
accordance with such participating interests).

(b) If a Lender shall obtain payment of any principal of, or interest on, any
Loan made by it to the Borrower under this Agreement or shall obtain payment on
any other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf the Borrower or any other Loan Party to a Lender
(other than any payment in respect of Specified Rate Management Obligations) not
in accordance with the terms of this Agreement and such payment should be
distributed to the Lenders in accordance with Section 2.20(a) or Section 2.22,
as applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 2.20(a) or Section 2.22, as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

2.21. Reserved.

2.22. Application of Moneys Received. Subject to Section 2.13(b) hereof, all
moneys collected or received by the Administrative Agent on account of the
Facility directly or indirectly, shall be applied in the following order of
priority:

(i) to the payment of all reasonable costs incurred in the collection of such
moneys of which the Administrative Agent shall have given notice to the
Borrower;

(ii) to the reimbursement of any yield protection due to any of the Lenders in
accordance with Section 4.1;

(iii) first to the payment of any fee due pursuant to Section 3.8(b) in
connection with the issuance of a Facility Letter of Credit to the applicable
Issuing Bank until such fee is paid in full, then next to the payment of the
Facility Fee and Facility Letter of Credit Fee to the Lenders, if then due, in
that order on a pro rata basis in accordance with the respective amounts of such
fees due to the Lenders and then finally to the payment of all fees then due to
the Administrative Agent;

(iv) to payment of the full amount of interest and principal on the Swingline
Loans;

 

38



--------------------------------------------------------------------------------

(v) first to interest until paid in full and then to principal for all Lenders
(x) as allocated by the Borrower (unless an Event of Default exists) between Bid
Rate Loans and ratable Borrowings (the amount allocated to ratable Borrowings to
be distributed in accordance with the applicable pro rata shares of the
outstanding amounts of the Lenders) or (y) if an Event of Default exists, in
accordance with the respective Funded Percentages of the Lenders until principal
is paid in full, each Lenders’ share of such payment to be allocated pro rata
among the outstanding Classes and Types of Loans owed to such Lender and then to
the Letter of Credit Collateral Account until the full amount of LC Exposures is
on deposit therein; and

(vi) any other sums due to the Administrative Agent or any Lender under any of
the Loan Documents.

2.23. Reserved.

2.24. Voluntary Prepayments of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any of its Borrowings (other than Bid Rate Loans) in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section. A Bid
Rate Loan may only be prepaid with the prior written consent of the Lender
holding such Bid Rate Loan.

(b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telecopy of any
prepayment under clause (a) above not later than 11:00 a.m. (Central Time) on
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid. Promptly following receipt of any such notice relating to
a Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment pursuant to clause (a) above of any Borrowing
shall be in an amount that would be permitted in the case of an advance of a
Borrowing of the same Type as provided in Section 2.11 hereof. Each prepayment
of a Borrowing shall be applied ratably to the Loans included in the applicable
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12 hereof and by breakage costs to the extent
required by Section 4.4 hereof.

ARTICLE III.

THE LETTER OF CREDIT SUBFACILITY

3.1. Obligation to Issue. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of the Borrower and the
General Partner herein set forth, each Issuing Bank hereby agrees to issue for
the account of the Borrower, one or more Facility Letters of Credit in
accordance with this Article III, from time to time during the period commencing
on the Agreement Execution Date and ending on a date one (1) Business Day prior
to the Maturity Date. The parties acknowledge that there are certain Facility
Letters of Credit that were issued under the Existing Credit Agreement which the
Borrower has requested remain outstanding under this Agreement. Accordingly,
from and after the date of the first Borrowing hereunder, the Facility Letters
of Credit identified in Schedule 3.1 shall be deemed issued pursuant to the
terms of this Agreement and shall be subject to all of the terms and conditions
contained herein as if such Facility Letters of Credit were issued hereunder.

 

39



--------------------------------------------------------------------------------

3.2. Types and Amounts. No Issuing Bank shall have any obligation to:

(i) issue any Facility Letter of Credit if the aggregate maximum amount then
available for drawing under Letters of Credit issued by such Issuing Bank, after
giving effect to the Facility Letter of Credit requested hereunder, shall exceed
any limit imposed by law or regulation upon such Issuing Bank;

(ii) issue any Facility Letter of Credit if, after giving effect thereto, either
(1) the Total Revolving Exposure would exceed the Aggregate Revolving
Commitment, (2) the aggregate LC Exposure would exceed $50,000,000 (the
“LC Sublimit”) or (3) the LC Exposure of any Issuing Bank shall exceed the
lesser of (a) 50.0% of the LC Sublimit at any time and (b) the Revolving
Commitment of such Issuing Bank in its capacity as a Lender hereunder;

(iii) issue any Facility Letter of Credit having an expiration date which is
after the thirtieth (30th) Business Day immediately preceding the Maturity Date;
provided that a Letter of Credit may contain an “evergreen” provision providing
for the automatic extension of the expiration date but not to a date beyond the
date that is thirty (30) Business Days prior to the Maturity Date; provided that
any such “evergreen” Letter of Credit must permit the applicable Issuing Bank to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued; or

(iv) issue any Facility Letter of Credit having an expiration date, or
containing automatic extension provisions to extend such date to a date, which
is more than twelve (12) months after the date of its issuance.

Notwithstanding the provisions of clause (iii) above, a Facility Letter of
Credit may, as a result of its express terms or as the result of the effect of
an automatic extension provision, have an expiration date of not more than one
year beyond the Maturity Date (any such Facility Letter of Credit being referred
to as an “Extended Letter of Credit”), so long as the Borrower delivers to the
Administrative Agent for its benefit and the benefit of the applicable Issuing
Bank and the Lenders no later than thirty (30) days prior to the Maturity Date,
Cash Collateral for such Facility Letter of Credit for deposit into the Letter
of Credit Collateral Account in an amount equal to the stated amount of such
Facility Letter of Credit; provided, that the obligations of the Borrower under
this Section in respect of such Extended Letters of Credit shall survive the
termination of this Agreement and shall remain in effect until no such Extended
Letters of Credit remain outstanding. If the Borrower fails to provide Cash
Collateral with respect to any Extended Letter of Credit by the date thirty
(30) days prior to the Maturity Date, such failure shall be treated as a drawing
under such Extended Letter of Credit (in an amount equal to the maximum stated
amount of such Facility Letter of Credit) and as a failure to pay an Obligation,
the provisions of Section 3.5(b) and the second paragraph of Section 11.1 shall
apply thereto and such deemed drawing under such Extended Letter of Credit shall
be reimbursed (or participations therein funded) by the Lenders in accordance
with Section 3.6, with the proceeds being utilized to provide Cash Collateral
for such Facility Letter of Credit.

 

40



--------------------------------------------------------------------------------

3.3. Conditions. In addition to being subject to the satisfaction of the
conditions contained in Article V hereof, the obligation of each Issuing Bank to
issue any Facility Letter of Credit is subject to the satisfaction in full of
the following conditions:

(i) the Borrower shall have delivered to such Issuing Bank at such times and in
such manner as such Issuing Bank may reasonably prescribe such documents and
materials as may be reasonably required pursuant to the terms of the proposed
Facility Letter of Credit (it being understood that if any inconsistency exists
between such documents and the Loan Documents, the terms of the Loan Documents
shall control) and the proposed Facility Letter of Credit shall be reasonably
satisfactory to such Issuing Bank as to form and content;

(ii) as of the date of issuance, no order, judgment or decree of any court,
arbitrator or governmental authority shall purport by its terms to enjoin or
restrain such Issuing Bank from issuing the requested Facility Letter of Credit
and no law, rule or regulation applicable to such Issuing Bank and no request or
directive (whether or not having the force of law) from any governmental
authority with jurisdiction over such Issuing Bank shall prohibit or request
that such Issuing Bank refrain from the issuance of Letters of Credit generally
or the issuance of the requested Facility Letter of Credit in particular;

(iii) there shall not exist any Default or Event of Default; and

(iv) the issuance of the proposed Facility Letter of Credit would not violate
any policies of such Issuing Bank applicable to Letters of Credit generally.

3.4. Procedure for Issuance of Facility Letters of Credit.

(a) The Borrower shall give the applicable Issuing Bank and the Administrative
Agent at least five (5) Business Days’ (or such shorter period as the
Administrative Agent and such Issuing Bank may agree in their sole discretion)
prior written notice of any requested issuance of a Facility Letter of Credit
under this Agreement (a “Letter of Credit Request”), a copy of which shall be
sent immediately to all Lenders (except that, in lieu of such written notice,
the Borrower may give such Issuing Bank and the Administrative Agent telephonic
notice of such request if confirmed in writing by delivery to such Issuing Bank
and the Administrative Agent (i) immediately (A) of a telecopy of the written
notice required hereunder which has been signed by an authorized officer, or
(B) of a telex containing all information required to be contained in such
written notice and (ii) promptly (but in no event later than the requested date
of issuance) of the written notice required hereunder containing the original
signature of an authorized officer, the substance of which notice shall be
promptly forwarded to all Lenders); such notice shall be irrevocable and shall
specify:

(i) whether the requested Facility Letter of Credit is, in the Borrower’s
belief, a Financial Letter of Credit or a Performance Letter of Credit;

(ii) the stated amount of the Facility Letter of Credit requested (which stated
amount shall not be less than $50,000);

(iii) the effective date (which day shall be a Business Day) of issuance of such
requested Facility Letter of Credit (the “Issuance Date”);

 

41



--------------------------------------------------------------------------------

(iv) the date on which such requested Facility Letter of Credit is to expire;

(v) the purpose for which such Facility Letter of Credit is to be issued;

(vi) the Person for whose benefit the requested Facility Letter of Credit is to
be issued;

(vii) any special language required to be included in the Facility Letter of
Credit;

At the time such request is made, the Borrower shall also provide the
Administrative Agent and such Issuing Bank with a copy of the form of the
Facility Letter of Credit that the Borrower is requesting be issued. Such
notice, to be effective, must be received by such Issuing Bank and the
Administrative Agent not later than 1:00 p.m. (Central Time) on the last
Business Day on which notice can be given under this Section 3.4(a). Following
receipt of such notice and prior to the issuance of the requested Facility
Letter of Credit, the Administrative Agent shall notify the Borrower, and the
applicable Issuing Bank of the amount of the Total Revolving Exposure after
giving effect to (i) the issuance of such Facility Letter of Credit, (ii) the
issuance or expiration of any other Facility Letter of Credit that is to be
issued or will expire prior to the requested date of issuance of such Facility
Letter of Credit and (iii) the borrowing or repayment of any Revolving Loans or
Swingline Loans that (based upon notices delivered to the Administrative Agent
by the Borrower) are to be borrowed or repaid prior to the requested date of
issuance of such Facility Letter of Credit. A Facility Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Facility Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed
$50,000,000, and (ii) the Total Revolving Exposure shall not exceed the
Aggregate Revolving Commitment. A Facility Letter of Credit shall not be issued,
extended or renewed if the applicable Issuing Bank has received written notice
from the Administrative Agent at least one (1) Business Day prior to the date of
such requested issuance, extension or renewal, that one or more applicable
conditions contained in Section 5.2 shall not be satisfied. Administrative Agent
shall promptly give a copy of the Letter of Credit Request to the other Lenders.

(b) Subject to the terms and conditions of this Article III and provided that
the applicable conditions set forth in Article V hereof have been satisfied, the
applicable Issuing Bank shall, on the Issuance Date, issue a Facility Letter of
Credit on behalf of the Borrower in accordance with the Letter of Credit Request
and such Issuing Bank’s usual and customary business practices unless such
Issuing Bank has actually received (i) written notice from the Borrower
specifically revoking the Letter of Credit Request with respect to such Facility
Letter of Credit, (ii) written notice from a Lender, which complies with the
provisions of Section 3.6(a), or (iii) written or telephonic notice from the
Administrative Agent stating that the issuance of such Facility Letter of Credit
would violate Section 3.2.

(c) The applicable Issuing Bank shall give the Administrative Agent (who shall
promptly notify Lenders) and the Borrower written or telex notice, or telephonic
notice confirmed promptly thereafter in writing, of the issuance of a Facility
Letter of Credit (the “Issuance Notice”), which shall indicate such Issuing
Bank’s reasonable determination as to whether such Facility Letter of Credit is
a Financial Letter of Credit or a Performance Letter of Credit, which
determination shall be conclusive absent manifest error.

 

42



--------------------------------------------------------------------------------

(d) The applicable Issuing Bank shall not extend or amend any Facility Letter of
Credit unless the requirements of this Section 3.4 are met as though a new
Facility Letter of Credit was being requested and issued.

(e) The Borrower shall promptly examine a copy of each Facility Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the Borrower’s instructions or other irregularity,
the Borrower will immediately notify the applicable Issuing Bank. The Borrower
shall be conclusively deemed to have waived any such claim against any Issuing
Bank and its correspondents unless such notice is given as aforesaid.

3.5. Reimbursement Obligations; Duties of Issuing Banks.

(a) If an Issuing Bank shall make any LC Disbursement in respect of a Facility
Letter of Credit, the Borrower shall reimburse such LC Disbursement by paying to
the Administrative Agent an amount equal to such LC Disbursement not later than
11:00 a.m. (Central Time) on the date that such LC Disbursement is made, if the
Borrower shall have received notice of such LC Disbursement prior to 10:00 a.m.
(Central Time), as applicable, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
11:00 a.m. (Central Time), as applicable, on the Business Day immediately
following the day that the Borrower receives such notice; provided that the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.4 or 2.7 that such payment be financed with an
Adjusted Base Rate Borrowing under the Facility or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Adjusted
Base Rate Borrowing or Swingline Loan. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the applicable Issuing Bank,
then to such Lenders and such Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse any
Issuing Bank for any LC Disbursement (other than the funding of Adjusted Base
Rate Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

(b) If an Issuing Bank shall make any LC Disbursement, then, unless the Borrower
shall reimburse such LC Disbursement in full on the date such LC Disbursement is
made (in the local time where the LC Disbursement is made regardless of when
such reimbursement is due under Section 3.5(a)), the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to, but excluding, the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to Adjusted Base Rate
Borrowings; provided that, if the Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (a) of this Section, then
Section 2.7 shall apply. Interest accrued pursuant to this paragraph shall be
for the account of the applicable Issuing Bank, except that interest accrued on
and after the date of payment by any Revolving Lender pursuant to Section 3.5 to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment.

 

43



--------------------------------------------------------------------------------

3.6. Participation.

(a) Immediately upon issuance by the applicable Issuing Bank of any Facility
Letter of Credit in accordance with the procedures set forth in Section 3.4,
each Revolving Lender shall be deemed to have irrevocably and unconditionally
purchased and received from such Issuing Bank, without recourse, representation
or warranty, an undivided interest and participation equal to such Lender’s
Percentage in such Facility Letter of Credit (including, without limitation, all
obligations of the Borrower with respect thereto) and all related rights
hereunder and under the Guaranty and other Loan Documents; provided that a
Facility Letter of Credit issued by such Issuing Bank shall not be deemed to be
a Facility Letter of Credit for purposes of this Section 3.6 if such Issuing
Bank shall have received written notice from any Lender on or before the
Business Day prior to the date of its issuance of such Facility Letter of Credit
that one or more of the conditions contained in Section 5.2 is not then
satisfied, and in the event such Issuing Bank receives such a notice it shall
have no further obligation to issue any Facility Letter of Credit until such
notice is withdrawn by that Lender or such Issuing Bank receives a notice from
the Administrative Agent that such condition has been effectively waived in
accordance with the provisions of this Agreement. Each Revolving Lender’s
obligation to make further Revolving Loans to the Borrower (other than any
payments such Lender is required to make under subparagraph (b) below) or to
purchase an interest from such Issuing Bank in any subsequent letters of credit
issued by such Issuing Bank on behalf of the Borrower shall be reduced by such
Lender’s Percentage of the undrawn portion of each Facility Letter of Credit
outstanding.

(b) In the event that an Issuing Bank makes any payment under any Facility
Letter of Credit and the Borrower shall not have repaid such amount to such
Issuing Bank pursuant to Section 3.7 hereof, such Issuing Bank shall promptly
notify the Administrative Agent, which shall promptly notify each Revolving
Lender of such failure, and each Revolving Lender shall promptly and
unconditionally pay to the Administrative Agent for the account of such Issuing
Bank the amount of such Lender’s Percentage of each LC Disbursement made by such
Issuing Bank. The failure of any Revolving Lender to make available to the
Administrative Agent for the account of any Issuing Bank its Percentage of the
unreimbursed amount of any such payment shall not relieve any other Lender of
its obligation hereunder to make available to the Administrative Agent for the
account of such Issuing Bank its Percentage of the unreimbursed amount of any
payment on the date such payment is to be made, but no Lender shall be
responsible for the failure of any other Lender to make available to the
Administrative Agent its Percentage of the unreimbursed amount of any payment on
the date such payment is to be made.

(c) Whenever an Issuing Bank receives a payment on account of a Reimbursement
Obligation, including any interest thereon, such Issuing Bank shall promptly pay
to the Administrative Agent and the Administrative Agent shall promptly pay to
each Lender which has funded its participating interest therein, in immediately
available funds, an amount equal to such Lender’s Percentage thereof.

(d) Upon the request of the Administrative Agent or any Lender, any Issuing Bank
shall furnish to such Administrative Agent or Lender copies of any Facility
Letter of Credit to which such Issuing Bank is party and such other
documentation as may reasonably be requested by the Administrative Agent or
Lender.

(e) The obligations of a Lender to make payments to the Administrative Agent for
the account of any Issuing Bank with respect to a Facility Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, set off, qualification or exception whatsoever other than a
failure of such Issuing Bank to comply with the terms of this Agreement relating
to the issuance of such Facility Letter of Credit, and such payments shall be
made in accordance with the terms and conditions of this Agreement under all
circumstances.

 

44



--------------------------------------------------------------------------------

3.7. Payment of Reimbursement Obligations.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
the applicable Issuing Bank the amount of all Reimbursement Obligations,
interest and other amounts payable to such Issuing Bank under or in connection
with any Facility Letter of Credit when due, irrespective of any claim, set off,
defense or other right which the Borrower may have at any time against such
Issuing Bank or any other Person, under all circumstances, including without
limitation any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(ii) the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary named in a Facility Letter
of Credit or any transferee of any Facility Letter of Credit (or any Person for
whom any such transferee may be acting), the Administrative Agent, any Issuing
Bank, any Lender, or any other Person, whether in connection with this
Agreement, any Facility Letter of Credit, the transactions contemplated herein
or any unrelated transactions (including any underlying transactions between the
Borrower and the beneficiary named in any Facility Letter of Credit);

(iii) any draft, certificate or any other document presented under the Facility
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect of any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

(v) the occurrence of any Default or Event of Default.

(b) In the event any payment by the Borrower received by the applicable Issuing
Bank or the Administrative Agent with respect to a Facility Letter of Credit and
distributed by the Administrative Agent to the Lenders on account of their
participations is thereafter set aside, avoided or recovered from the
Administrative Agent or such Issuing Bank in connection with any receivership,
liquidation, reorganization or bankruptcy proceeding, each Lender which received
such distribution shall, upon demand by the Administrative Agent, contribute
such Lender’s Percentage of the amount set aside, avoided or recovered together
with interest at the rate required to be paid by such Issuing Bank or the
Administrative Agent upon the amount required to be repaid by such Issuing Bank
or the Administrative Agent.

3.8. Compensation for Facility Letters of Credit.

(a) The Borrower shall pay to the Administrative Agent, for the ratable account
of the Revolving Lenders, based upon such Lenders’ respective Percentages, a per
annum fee (the “Facility Letter of Credit Fee”) with respect to each Facility
Letter of Credit that is equal to (i) the LIBOR Applicable Margin in effect from
time to time in the case of Financial Letters of Credit, and (ii) the LIBOR
Applicable Margin from time to time minus 0.25% in the case of Performance
Letters of Credit. The Facility Letter of Credit Fee relating to any Facility
Letter of Credit shall

 

45



--------------------------------------------------------------------------------

be due and payable in arrears in equal installments on the first Business Day of
each month following the issuance of any Facility Letter of Credit and, to the
extent any such fees are then due and unpaid, on the Maturity Date. The
Administrative Agent shall promptly remit such Facility Letter of Credit Fees,
when paid, to the other Revolving Lenders in accordance with their Percentages
thereof. The Borrower shall not have any liability to any Lender for the failure
of the Administrative Agent to promptly deliver funds to any such Lender and
shall be deemed to have made all such payments on the date the respective
payment is made by the Borrower to the Administrative Agent, provided such
payment is received by the time specified in Section 2.13 hereof.

(b) Each Issuing Bank also shall have the right to receive solely for its own
account an issuance fee equal to a percentage of the face amount of each
Facility Letter of Credit issued by it in an amount mutually agreed in writing
between the Borrower and such Issuing Bank, payable by the Borrower on the
Issuance Date for each such Facility Letter of Credit. The applicable Issuing
Bank shall also be entitled to receive its reasonable out-of-pocket costs and
such Issuing Bank’s standard charges of issuing, amending and servicing Facility
Letters of Credit and processing draws thereunder.

3.9. Letter of Credit Collateral Account. The Borrower hereby agrees that it
will, until the Maturity Date, maintain a special collateral account (the
“Letter of Credit Collateral Account”) at the Administrative Agent’s office at
the address specified pursuant to Article XV, in the name of the Borrower but
under the sole dominion and control of the Administrative Agent, for the benefit
of the Lenders, and in which the Borrower shall have no interest other than as
set forth in Section 11.1. In addition to the foregoing, the Borrower hereby
grants to the Administrative Agent, for the benefit of the Revolving Lenders, a
security interest in and to the Letter of Credit Collateral Account and any
funds that may hereafter be on deposit in such account, including income earned
thereon. The Lenders acknowledge and agree that the Borrower has no obligation
to fund the Letter of Credit Collateral Account unless and until so required
under Section 11.1 hereof.

3.10 Issuing Bank Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(i) promptly following the end of each calendar month, the aggregate amount of
Facility Letters of Credit issued by it and outstanding at the end of such
month, (ii) on or prior to each Business Day on which such Issuing Bank expects
to issue, amend, renew or extend any Facility Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Facility Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Facility Letter of
Credit to occur without first obtaining written confirmation from the
Administrative Agent that it is then permitted under this Agreement, (iii) on
each Business Day on which such Issuing Bank makes any LC Disbursement, the date
of such LC Disbursement and the amount of such LC Disbursement, (iv) on any
Business Day on which the Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount of such LC Disbursement and (v) on any other Business
Day, such other information as the Administrative Agent shall reasonably
request.

 

46



--------------------------------------------------------------------------------

ARTICLE IV.

CHANGE IN CIRCUMSTANCES

4.1. Yield Protection. If any Change in Law:

(i) subjects the Administrative Agent, any Lender or any applicable Lending
Office to any taxes, duties, levies, imposts, deductions, assessments, fees,
charges or withholdings, and all liabilities with respect thereto (other than
(A) Taxes, (B) Excluded Taxes or (C) Other Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities, capital or liquidity attributable to making, converting,
funding or maintaining its Borrowings or its Revolving Commitment, or

(ii) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit, liquidity or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Office (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurocurrency Borrowings),
or

(iii) imposes any other condition, and the result is to increase the cost of any
Lender or any applicable Lending Office of making, funding or maintaining loans
or reduces any amount receivable by any Lender or any applicable Lending Office
in connection with loans, or requires any Lender or any applicable Lending
Office to make any payment calculated by reference to the amount of loans held,
Letters of Credit issued or participated in or interest received by it, by an
amount deemed material by such Lender,

then, within fifteen (15) days of demand by the Administrative Agent or such
Lender, the Borrower shall pay the Administrative Agent or such Lender that
portion of such increased expense incurred or reduction in an amount received
which the Administrative Agent or such Lender determines is attributable to
making, funding and maintaining its Borrowings and its Revolving Commitment
(which determination shall be made in good faith (and not on an arbitrary or
capricious basis) and consistent with similarly situated customers of the
applicable Lender after consideration of such factors as such Lender then
reasonably determines to be relevant).

4.2. Changes in Capital Adequacy Regulations. If a Lender determines the amount
of capital or liquidity required or expected to be maintained by such Lender,
any Lending Office of such Lender or any corporate entity controlling such
Lender is increased as a result of a Change in Law (which determination shall be
made in good faith (and not on an arbitrary or capricious basis) and consistent
with similarly situated customers of the applicable Lender after consideration
of such factors as such Lender then reasonably determines to be relevant), then,
within fifteen (15) days of demand by such Lender, the Borrower shall pay such
Lender the amount necessary to compensate for any shortfall in the rate of
return on the portion of such increased capital which is attributable to this
Agreement, its Borrowings, its interest in the Facility Letters of Credit, or
its obligation to make Borrowings hereunder or participate in or issue Facility
Letters of Credit hereunder (after taking into account such Lender’s policies as
to capital adequacy). Without in any way affecting the Borrower’s obligation to
pay compensation actually claimed by a Lender under this Section 4.2, the
Borrower shall have the right to replace any Lender which has demanded such
compensation provided that the Borrower notifies such Lender that it has elected
to replace such Lender and notifies such Lender and the Administrative Agent of
the identity of the proposed replacement Lender not more than six (6) months
after the date of such Lender’s most recent demand for compensation under this
Section 4.2, and further provided that such replacement is otherwise in
accordance with Section 4.7. The Lender being replaced shall assign its
Revolving Commitment and its rights and obligations under this Facility to the
replacement Lender in accordance with the requirements of Section 13.3 hereof
and the replacement Lender shall assume such Percentage of the total Revolving
Commitment and the related obligations under this Facility prior to the Maturity
Date to be extended, all pursuant to an assignment agreement substantially in
the form of Exhibit I hereto. The

 

47



--------------------------------------------------------------------------------

purchase by the replacement Lender shall be at par (plus all accrued and unpaid
interest and any other sums owed to such Lender being replaced hereunder) which
shall be paid to the Lender being replaced upon the execution and delivery of
the assignment. The Lender being replaced shall continue to be entitled to the
benefits of Sections 4.1, 4.2, 4.4, 4.5 and 14.6 for events recurring prior to
assignment to the replacement Lender.

4.3. Availability of Eurocurrency or Adjusted Base Rate Borrowings. If any
Lender determines that maintenance of any of its Eurocurrency Borrowings or
Adjusted Base Rate Borrowings (sometimes collectively referred to as “LIBOR
Borrowings”) at a suitable Lending Office would violate any applicable law,
rule, regulation or directive of any Governmental Authority having jurisdiction,
the Administrative Agent shall suspend by written notice to the Borrower (with a
copy thereof being delivered contemporaneously to Lenders) the availability of
LIBOR Borrowings and require any LIBOR Borrowings to be repaid; or if the
Required Lenders determine that (i) deposits of a type or maturity appropriate
to match fund LIBOR Borrowings are not available, the Administrative Agent shall
suspend by written notice to the Borrower (with a copy thereof being delivered
contemporaneously to Lenders) the availability of LIBOR Borrowings with respect
to any LIBOR Borrowings made after the date of any such determination, or
(ii) an interest rate applicable to a LIBOR Borrowing does not accurately
reflect the cost of making a Eurocurrency Borrowing, and, if for any reason
whatsoever the provisions of Section 4.1 are inapplicable, the Administrative
Agent shall suspend by written notice to the Borrower (with a copy thereof being
delivered contemporaneously to Lenders) the availability of LIBOR Borrowings
with respect to any LIBOR Borrowings made after the date of any such
determination. If this occurs, Borrowings shall, to the extent permissible under
applicable law, bear interest at the Substitute Rate, rather than any Loans
becoming payable.

4.4. Funding Indemnification. If any payment of a ratable LIBOR Borrowing or a
Bid Rate Loan occurs on a date which is not the last day of the applicable
Interest Period, whether because of acceleration, prepayment or otherwise, or a
ratable LIBOR Borrowing or a Bid Rate Loan is not made, continued or converted
on the date specified by the Borrower for any reason other than default by one
or more of the Lenders, the Borrower will indemnify each Lender and each
Designated Lender for any loss or cost incurred by such Lender or Designated
Lender, as applicable, resulting therefrom, including, without limitation, any
loss or cost in liquidating or employing deposits acquired to fund or maintain
the ratable LIBOR Borrowing or Bid Rate Loan.

4.5. Taxes.

(i) All payments by the Borrower to or for the account of any Lender or the
Administrative Agent hereunder or under any Note shall be made free and clear of
and without deduction for any and all Taxes. If the Borrower shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder to
any Lender or the Administrative Agent, (a) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 4.5) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (b) the Borrower shall
make such deductions, (c) the Borrower shall pay the full amount deducted to the
relevant authority in accordance with applicable law, and (d) the Borrower shall
furnish to the Administrative Agent the original copy of a receipt evidencing
payment thereof within 30 days after such payment is made.

(ii) In addition, the Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note (“Other Taxes”).

 

48



--------------------------------------------------------------------------------

(iii) The Borrower hereby agrees to indemnify the Administrative Agent and each
Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 4.5) paid by the Administrative Agent or such Lender as a result of its
Revolving Commitment, any Loans made by it hereunder, or otherwise in connection
with its participation in this Agreement and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto. Payments due
under this indemnification shall be made within 30 days of the date the
Administrative Agent or such Lender makes demand therefor pursuant to
Section 4.6.

(iv) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten Business Days after the date of this Agreement, (i) deliver to the
Administrative Agent two duly completed copies of United States Internal Revenue
Service Form W-8BEN, W-8BEN-E or W-8ECI, certifying in either case that such
Lender is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, and (ii) deliver to the
Administrative Agent a United States Internal Revenue Form W-8 or W-9, as the
case may be, and certify that it is entitled to an exemption from United States
backup withholding tax. Each Non-U.S. Lender further undertakes to deliver to
each of the Borrower and the Administrative Agent (x) renewals or additional
copies of such form (or any successor form) on or before the date that such form
expires or becomes obsolete, and (y) after the occurrence of any event requiring
a change in the most recent forms so delivered by it, such additional forms or
amendments thereto as may be reasonably requested by the Borrower or the
Administrative Agent. All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Borrower and
the Administrative Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.

(v) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 4.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv), above, the Borrower shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.

 

49



--------------------------------------------------------------------------------

(vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.

(vii) If the U.S. Internal Revenue Service or any other governmental authority
of the United States or any other country or any political subdivision thereof
asserts a claim that the Administrative Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered its
exemption from withholding ineffective, or for any other reason), such Lender
shall indemnify the Administrative Agent fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent). The obligations of the
Lenders under this Section 4.5(vii) shall survive the payment of the Obligations
and termination of this Agreement.

(viii) If a payment made to a Lender hereunder or under any Note would be
subject to United States federal withholding tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable) such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 4.5(viii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(ix) Each of the Lenders represents that as of the Agreement Execution Date it
is not aware of any facts that would give rise to a claim for additional
payments under this Section 4.5.

(x) For purposes of determining withholding taxes imposed under the FATCA, from
and after the Agreement Execution Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

4.6. Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Office with respect
to its LIBOR Borrowings to reduce any liability of the Borrower to such Lender
under Sections 4.1, 4.2 and 4.5 or to avoid the unavailability of a LIBOR
Borrowing, so long as such designation is not disadvantageous to such Lender.
Each Lender shall deliver a written statement of such Lender as to the amount
due, if any, under Sections 4.1, 4.2, 4.4 and 4.5 hereof. Such written statement
shall set forth in reasonable detail the calculations upon which such

 

50



--------------------------------------------------------------------------------

Lender determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error. The amount due in such statement
shall not include amounts due under Section 4.5 that are either attributable to
facts known to the Lender as of the Agreement Execution Date or that relate to a
time period more than ninety (90) days prior to the giving of such written
statement. Determination of amounts payable under such Sections in connection
with a LIBOR Borrowing shall be calculated as though each Lender funded its
LIBOR Borrowing through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the Adjusted
LIBOR Rate applicable to such Borrowing, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement shall be payable on demand after receipt by the Borrower of the
written statement. The obligations of the Borrower under Sections 4.1, 4.2, 4.4
and 4.5 hereof shall survive payment of the Obligations and termination of this
Agreement.

4.7. Replacement of Lenders under Certain Circumstances. The Borrower shall be
permitted to replace any Lender which (a) is not capable of receiving payments
without any deduction or withholding of United States federal income tax
pursuant to Section 4.5, or (b) cannot maintain its LIBOR Borrowings at a
suitable Lending Office pursuant to Section 4.6, with a replacement bank or
other financial institution or (c) becomes a Defaulting Lender; provided that
(i) such replacement does not conflict with any applicable legal or regulatory
requirements affecting the remaining Lenders, (ii) no Event of Default or (after
notice thereof to the Borrower) no Default shall have occurred and be continuing
at the time of such replacement, (iii) the replacement bank or institution shall
purchase at par all Loans and the Borrower or the replacement bank or
institution shall repay other amounts owing to such replaced Lender prior to the
date of replacement, (iv) the Borrower shall be liable to such replaced Lender
under Sections 4.4 and 4.6 if any LIBOR Borrowing owing to such replaced Lender
shall be prepaid (or purchased) other than on the last day of the Interest
Period relating thereto, (v) the replacement bank or institution, if not already
a Lender, and the terms and conditions of such replacement, shall be reasonably
satisfactory to the Administrative Agent, the Swingline Lender and the Issuing
Banks, (vi) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 13.3 (provided that the Borrower shall
be obligated to pay the processing fee referred to therein and the replaced
Lender’s consent shall not be required), (vii) until such time as such
replacement shall be consummated, the Borrower shall continue to pay all amounts
payable hereunder without setoff, deduction, counterclaim or withholding and
(viii) any such replacement shall not be deemed to be a waiver of any rights
which the Borrower, the Administrative Agent or any other Lender shall have
against the replaced Lender.

ARTICLE V.

CONDITIONS PRECEDENT

5.1. Conditions Precedent to Closing. The Lenders shall not be required to make
the initial Borrowing hereunder, nor shall any Issuing Bank be required to issue
the initial Facility Letter of Credit hereunder, unless (i) the Borrower shall
have paid all fees then due and payable to the Lenders, MLPF&S, Wells Fargo
Securities, LLC and the Administrative Agent hereunder, including reasonable
legal fees and out-of-pocket expenses, (ii) all of the conditions set forth in
Section 5.2 are satisfied, and (iii) the Borrower shall have furnished to the
Administrative Agent, in form and substance satisfactory to the Lenders and
their counsel and with sufficient copies for the Lenders, the following:

(a) Certificates of Limited Partnership/Incorporation. A copy of the Certificate
of Limited Partnership for the Borrower and a copy of the articles of
incorporation of the General Partner, each certified by the appropriate
Secretary of State or equivalent state official.

 

51



--------------------------------------------------------------------------------

(b) Agreements of Limited Partnership/Bylaws. A copy of the Agreement of Limited
Partnership for the Borrower and a copy of the bylaws of the General Partner,
including all amendments thereto, each certified by the Secretary or an
Assistant Secretary of the General Partner as being in full force and effect on
the Agreement Execution Date.

(c) Good Standing Certificates. A certified copy of a certificate from the
Secretary of State or equivalent state official of the states where the Borrower
and the General Partner are organized, dated as of the most recent practicable
date, showing the good standing or partnership qualification (if issued) of
(i) the Borrower, and (ii) the General Partner.

(d) Foreign Qualification Certificates. A certified copy of a certificate from
the Secretary of State or equivalent state official of the state where the
Borrower and the General Partner maintain their principal place of business,
dated as of the most recent practicable date, showing the qualification to
transact business in such state as a foreign limited partnership or foreign
corporation, as the case may be, for (i) the Borrower, and (ii) the General
Partner.

(e) Resolutions. A copy of a resolution or resolutions adopted by the Board of
Directors of the General Partner, certified by the Secretary or an Assistant
Secretary of the General Partner as being in full force and effect on the
Agreement Execution Date, authorizing the Borrowings provided for herein and the
execution, delivery and performance of the Loan Documents by the General Partner
to be executed and delivered by it hereunder on behalf of itself and the
Borrower.

(f) Incumbency Certificate. A certificate, signed by the Secretary or an
Assistant Secretary of the General Partner and dated the Agreement Execution
Date, as to the incumbency, and containing the specimen signature or signatures,
of the Persons authorized to execute and deliver the Loan Documents to be
executed and delivered by it and the Borrower hereunder.

(g) Loan Documents. Originals of the Loan Documents (in such quantities as the
Lenders may reasonably request), duly executed by authorized officers of the
appropriate entity, including this Agreement duly executed by authorized
officers of each Lender.

(h) Opinion of Borrower’s Counsel. A written opinion, dated the Agreement
Execution Date, from outside counsel for the Borrower which counsel is
reasonably satisfactory to Administrative Agent, substantially in the form
attached hereto as Exhibit E.

(i) Opinion of General Partner’s Counsel. A written opinion, dated the Agreement
Execution Date, from outside counsel for the General Partner which counsel is
reasonably satisfactory to Administrative Agent, substantially in the form
attached hereto as Exhibit F.

(j) Financial and Related Information. The following information:

(i) The most recent financial statements of the Borrower and the General Partner
and a certificate from a Qualified Officer of the Borrower that no change in the
Borrower’s financial condition that would have a Material Adverse Effect has
occurred since December 31, 2014; and

(ii) A Disbursement Instruction Agreement, in substantially the form of
Exhibit C hereto, addressed to the Administrative Agent and signed by a
Qualified Officer, together with such other related money transfer
authorizations as the Administrative Agent may have reasonably requested.

 

52



--------------------------------------------------------------------------------

(k) Closing Certificate. A certificate, signed by an officer of the Borrower,
stating that on the Agreement Execution Date no Default or Event of Default has
occurred and is continuing and that all representations and warranties of the
Borrower contained herein are true and correct as of the Agreement Execution
Date as and to the extent set forth herein.

(l) Compliance Certificate. A certificate substantially in the form of
Exhibit H, signed by an officer of the Borrower certifying as to compliance with
the financial covenants set forth in Section 9.7 on a pro-forma basis on the
Agreement Execution Date using the financial results as of the last day of the
most recently completed calendar quarter and giving effect to the incurrence of
the Loans, which certificate shall include calculations in reasonable detail
demonstrating such compliance.

(m) Other Evidence as any Lender May Require. Such other evidence as any Lender
may reasonably request to establish the consummation of the transactions
contemplated hereby, the taking of all necessary actions in any proceedings in
connection herewith and compliance with the conditions set forth in this
Agreement.

When all such conditions have been fulfilled (or, in the Lenders’ sole
discretion, waived by Lenders), the Administrative Agent shall confirm in
writing to the Borrower that the initial Borrowing is then available to the
Borrower hereunder.

5.2. Conditions Precedent to Subsequent Borrowings. Borrowings after the initial
Borrowing (other than conversions or continuations) shall be made from time to
time as requested by the Borrower, and the obligation of each Lender to make any
Borrowing (including Swingline Loans and Bid Rate Loans) and the obligation of
any Issuing Bank to issue, renew or extend a Facility Letter of Credit is
subject to the following terms and conditions:

(a) prior to and after giving effect to each such Borrowing or Facility Letter
of Credit issuance, renewal or extension, no Default or Event of Default shall
have occurred and be continuing under this Agreement or any of the Loan
Documents, and the Borrower shall deliver a certificate of the Borrower to such
effect; and

(b) The representations and warranties contained in Article VI and VII are true
and correct as of such borrowing date, Issuance Date (or date of renewal or
extension of a Facility Letter of Credit), as and to the extent set forth
therein, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall be true and correct on and as of such earlier date.

Subject to the last grammatical paragraphs of Article VI and VII hereof, each
Borrowing Notice and Letter of Credit Request shall constitute a representation
and warranty by the Borrower that the conditions contained in Sections 5.2(a)
and (b) have been satisfied. Unless set forth in writing to the contrary, the
making of its initial Loan by a Lender shall constitute a certification by such
Lender to the Administrative Agent and the other Lenders that the conditions
precedent for initial Loans set forth in Section 5.1 and Section 5.2 (if
applicable) that have not previously been waived by the Lenders in accordance
with the terms of this Agreement have been satisfied.

 

53



--------------------------------------------------------------------------------

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents and warrants to the Lenders that:

6.1. Existence. The Borrower is a limited partnership duly organized and
existing under the laws of the State of Delaware, with its principal place of
business in the State of Illinois, and is duly qualified as a foreign limited
partnership, properly licensed (if required), in good standing and has all
requisite authority to conduct its business in each jurisdiction in which it
owns Properties and, except where the failure to be so qualified or to obtain
such authority would not have a Material Adverse Effect, in each other
jurisdiction in which its business is conducted. Each of its Subsidiaries is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has all requisite authority to conduct its
business in each jurisdiction in which it owns Property, and except where the
failure to be so qualified or to obtain such authority would not have a Material
Adverse Effect, in each other jurisdiction in which it conducts business.

6.2. Corporate/Partnership Powers. The execution, delivery and performance of
the Loan Documents required to be delivered by the Borrower hereunder are within
the partnership authority of such entity and the corporate powers of the general
partners of such entity, have been duly authorized by all requisite action, and
are not in conflict with the terms of any organizational instruments of such
entity, or any instrument or agreement to which the Borrower or the General
Partner is a party or by which the Borrower, the General Partner or any of their
respective assets may be bound or affected.

6.3. Power of Officers. The officers of the General Partner executing the Loan
Documents required to be delivered by such entities hereunder have been duly
elected or appointed and were fully authorized to execute the same at the time
each such agreement, certificate or instrument was executed.

6.4. Government and Other Approvals. No approval, consent, exemption or other
action by, or notice to or filing with, any governmental authority is necessary
in connection with the execution, delivery or performance of the Loan Documents
required hereunder.

6.5. Solvency.

(i) Immediately after the Agreement Execution Date and immediately following the
making of each Loan and after giving effect to the application of the proceeds
of such Loans, (a) the fair value of the assets of the Borrower and its
Subsidiaries on a consolidated basis, at a fair valuation, will exceed the debts
and liabilities, subordinated, contingent or otherwise, of the Borrower and its
Subsidiaries on a consolidated basis; (b) the present fair saleable value of the
Properties of the Borrower and its Subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability of
the Borrower and its Subsidiaries on a consolidated basis on their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Borrower and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted after the date
hereof.

 

54



--------------------------------------------------------------------------------

(ii) The Borrower does not intend to, or to permit any of its Subsidiaries to
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.

6.6. Compliance With Laws. There is no judgment, decree or order or any law,
rule or regulation of any court or governmental authority binding on the
Borrower or any of its Subsidiaries which would be contravened by the execution,
delivery or performance of the Loan Documents required hereunder.

6.7. Enforceability of Agreement. This Agreement is the legal, valid and binding
agreement of the Borrower, and the Notes when executed and delivered will be the
legal, valid and binding obligations of the Borrower, enforceable against the
Borrower in accordance with their respective terms, and the Loan Documents
required hereunder, when executed and delivered, will be similarly legal, valid,
binding and enforceable except to the extent that such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws affecting the rights of creditors generally.

6.8. Title to Property. To the best of the Borrower’s knowledge after due
inquiry, the Borrower or its Subsidiaries has good and marketable title to the
Properties and assets reflected in the financial statements as owned by it or
any such Subsidiary free and clear of Liens except for the Permitted Liens. The
execution, delivery or performance of the Loan Documents required to be
delivered by the Borrower hereunder will not result in the creation of any Lien
on the Properties. No consent to the transactions contemplated hereunder is
required from any ground lessor or mortgagee or beneficiary under a deed of
trust or any other party except as has been delivered to the Lenders.

6.9. Litigation. There are no suits, arbitrations, claims, disputes or other
proceedings (including, without limitation, any civil, criminal, administrative
or environmental proceedings), pending or, to the best of the Borrower’s
knowledge, threatened against or affecting the Borrower or any of the
Properties, the adverse determination of which individually or in the aggregate
would have a Material Adverse Effect on the Borrower and/or would cause a
Material Adverse Financial Change of the Borrower or materially impair the
Borrower’s ability to perform its obligations hereunder or under any instrument
or agreement required hereunder, except as disclosed on Schedule 6.9 hereto, or
otherwise disclosed to Lenders in accordance with the terms hereof.

6.10. Events of Default. No Default or Event of Default has occurred and is
continuing or would result from the incurring of obligations by the Borrower
under any of the Loan Documents or any other document to which the Borrower is a
party.

6.11. Investment Company Act of 1940. The Borrower is not and will by such acts
as may be necessary continue not to be, an investment company within the meaning
of the Investment Company Act of 1940.

6.12. Public Utility Holding Company Act. The Borrower is not a “holding
company” or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company,” or of a “subsidiary company” of a “holding company,” within
the definitions of the Public Utility Holding Company Act of 1935, as amended.

6.13. Regulation U. The proceeds of the Borrowings will not be used, directly or
indirectly, in a manner which would cause the Facility to be treated as a
“Purpose Credit.”

 

55



--------------------------------------------------------------------------------

6.14. No Material Adverse Financial Change. To the best knowledge of the
Borrower, there has been no Material Adverse Financial Change in the condition
of the Borrower since the date of the financial and/or operating statements most
recently submitted to the Lenders.

6.15. Financial Information. All financial statements furnished to the Lenders
by or at the direction of the Borrower and all other financial information and
data furnished by the Borrower to the Lenders are complete and correct in all
material respects as of the date thereof, and such financial statements have
been prepared in accordance with GAAP and fairly present the consolidated
financial condition and results of operations of the Borrower as of such date.
The Borrower has no contingent obligations, liabilities for taxes or other
outstanding financial obligations which are material in the aggregate, except as
disclosed in such statements, information and data.

6.16. Factual Information. All factual information heretofore or
contemporaneously furnished by or on behalf of the Borrower to the Lenders for
purposes of or in connection with this Agreement and the other Loan Documents
and the transactions contemplated therein is, and all other such factual
information hereafter furnished by or on behalf of the Borrower to the Lenders
will be, true and accurate (taken as a whole) in all material respects on the
date as of which such information is dated or certified and not incomplete by
omitting to state any material fact necessary to make such information (taken as
a whole) not misleading at such time.

6.17. ERISA. (i) The Borrower is not an entity deemed to hold “plan assets”
within the meaning of ERISA or any regulations promulgated thereunder of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan within the meaning of Section 4975 of the Code, and
(ii) the execution of this Agreement and the transactions contemplated hereunder
do not give rise to a prohibited transaction within the meaning of Section 406
of ERISA or Section 4975 of the Code.

6.18. Taxes. All required tax returns have been filed by the Borrower with the
appropriate authorities except to the extent that extensions of time to file
have been requested, granted and have not expired or except to the extent such
taxes are being contested in good faith and for which adequate reserves, in
accordance with GAAP, are being maintained.

6.19. Environmental Matters. Except as disclosed in Schedule 6.19, each of the
following representations and warranties is true and correct except to the
extent that the facts and circumstances giving rise to any such failure to be so
true and correct, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:

(i) To the knowledge of the Borrower, the Properties of the Borrower, its
Subsidiaries, and Investment Affiliates do not contain any Materials of
Environmental Concern in amounts or concentrations which constitute a violation
of, or could reasonably give rise to liability under, Environmental Laws.

(ii) The Borrower has not received any written notice alleging that any or all
of the Properties of the Borrower and its Subsidiaries and Investment Affiliates
and all operations at the Properties are not currently in compliance with all
applicable Environmental Laws. Further, the Borrower has not received any
written notice alleging the current existence of any contamination at or under
such Properties in amounts or concentrations which constitute a violation of any
Environmental Law, or any violation of any Environmental Law with respect to
such Properties for which the Borrower, its Subsidiaries or Investment
Affiliates is or could be liable.

 

56



--------------------------------------------------------------------------------

(iii) Neither the Borrower nor any of its Subsidiaries or Investment Affiliates
has received any written notice of current non-compliance, liability or
potential liability regarding Environmental Laws with regard to any of the
Properties, nor does it have knowledge that any such notice will be received or
is being threatened.

(iv) To the knowledge of the Borrower during the ownership of the Properties by
any or all of the Borrower, its Subsidiaries and Investment Affiliates,
Materials of Environmental Concern have not been transported or disposed of from
the Properties of the Borrower and its Subsidiaries and Investment Affiliates in
violation of, or in a manner or to a location which could reasonably give rise
to liability of the Borrower, any Subsidiary, or any Investment Affiliate under,
Environmental Laws, nor during the ownership of the Properties by any or all of
the Borrower, its Subsidiaries and Investment Affiliates have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of such Properties in violation of, or in a manner that could give
rise to liability of the Borrower, any Subsidiary or any Investment Affiliate
under, any applicable Environmental Laws.

(v) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower, any of its Subsidiaries, or any Investment Affiliate, is
named as a party with respect to the Properties of such entity, nor are there
any consent decrees or other decrees, consent orders, administrative order or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to such Properties for which the Borrower,
its Subsidiaries, or any Investment Affiliate is or could be liable.

(vi) To the knowledge of the Borrower during the ownership of the Properties by
any or all of the Borrower, its Subsidiaries and Investment Affiliates, there
has been no release or threat of release of Materials of Environmental Concern
at or from the Properties of the Borrower and its Subsidiaries and Investment
Affiliates, or arising from or related to the operations of such entity in
connection with the Properties in violation of or in amounts or in a manner that
could give rise to liability under Environmental Laws.

6.20. Insurance. The Borrower maintains insurance on its properties consistent
with the insurance maintained by other institutional owners of similar
properties.

6.21. No Brokers. The Borrower has dealt with no brokers in connection with this
Facility, and no brokerage fees or commissions are payable by or to any Person
in connection with this Agreement or the Borrowings. Lenders shall not be
responsible for the payment of any fees or commissions to any broker and the
Borrower shall indemnify, defend and hold Lenders harmless from and against any
claims, liabilities, obligations, damages, costs and expenses (including
reasonable attorneys’ fees and disbursements) made against or incurred by
Lenders as a result of claims made or actions instituted by any broker or Person
claiming by, through or under the Borrower in connection with the Facility.

6.22. No Violation of Usury Laws. No aspect of any of the transactions
contemplated herein violate or will violate any usury laws or laws regarding the
validity of agreements to pay interest in effect on the date hereof.

6.23. Not a Foreign Person. The Borrower is not a “foreign person” within the
meaning of Section 1445 or 7701 of the Internal Revenue Code.

 

57



--------------------------------------------------------------------------------

6.24. No Trade Name. Except for the name “First Industrial,” and except as
otherwise set forth on Schedule 6.24 attached hereto, the Borrower does not use
any trade name and has not and does not do business under any name other than
their actual names set forth herein. The principal place of business of the
Borrower is as stated in the recitals hereto.

6.25. Subsidiaries. Schedule 6.25 hereto contains an accurate list of all of the
presently existing Subsidiaries of the Borrower, setting forth the percentage of
their respective Capital Stock owned by it or its Subsidiaries. All of the
issued and outstanding shares of Capital Stock of such Subsidiaries have been
duly authorized and issued and are fully paid and non-assessable.

6.26. Unencumbered Assets. Schedule 6.26 hereto contains a complete and accurate
description of Unencumbered Assets as of December 31, 2014 and as supplemented
from time to time including the entity that owns each Unencumbered Asset. With
respect to each Project identified from time to time as an Unencumbered Asset,
the Borrower hereby represents and warrants as follows except to the extent
disclosed in writing to the Lenders and approved by the Required Lenders (which
approval shall not be unreasonably withheld):

(a) No portion of any improvement on the Unencumbered Asset is located in an
area identified by the Secretary of Housing and Urban Development or any
successor thereto as an area having special flood hazards pursuant to the
National Flood Insurance Act of 1968 or the Flood Disaster Protection Act of
1973, as amended, or any successor law, or, if located within any such area, the
Borrower has obtained and will maintain the insurance prescribed in Section 6.20
hereof.

(b) To the Borrower’s knowledge, the Unencumbered Asset and the present use and
occupancy thereof are in material compliance with all applicable zoning
ordinances (without reliance upon adjoining or other properties), building
codes, land use and Environmental Laws, and other similar laws (“Applicable
Laws”).

(c) The Unencumbered Asset is served by all utilities required for the current
or contemplated use thereof. All utility service is provided by public utilities
and the Unencumbered Asset has accepted or is equipped to accept such utility
service.

(d) All public roads and streets necessary for service of and access to the
Unencumbered Asset for the current or contemplated use thereof have been
completed, are serviceable and all-weather and are physically and legally open
for use by the public.

(e) The Unencumbered Asset is served by public water and sewer systems or, if
the Unencumbered Asset is not serviced by a public water and sewer system, such
alternate systems are adequate and meet, in all material respects, all
requirements and regulations of, and otherwise complies in all material respects
with, all Applicable Laws with respect to such alternate systems.

(f) The Borrower is not aware of any latent or patent structural or other
significant deficiency of the Unencumbered Asset. The Unencumbered Asset is free
of damage and waste that would materially and adversely affect the value of the
Unencumbered Asset, is in good repair and there is no deferred maintenance other
than ordinary wear and tear. The Unencumbered Asset is free from damage caused
by fire or other casualty. There is no pending or, to the actual knowledge of
the Borrower threatened condemnation proceedings affecting the Unencumbered
Asset, or any material part thereof.

 

58



--------------------------------------------------------------------------------

(g) To the Borrower’s knowledge, all liquid and solid waste disposal, septic and
sewer systems located on the Unencumbered Asset are in a good and safe condition
and repair and to the Borrower’s knowledge, in material compliance with all
Applicable Laws with respect to such systems.

(h) All improvements on the Unencumbered Asset lie within the boundaries and
building restrictions of the legal description of record of the Unencumbered
Asset, no such improvements encroach upon easements benefiting the Unencumbered
Asset other than encroachments that do not materially adversely affect the use
or occupancy of the Unencumbered Asset and no improvements on adjoining
properties encroach upon the Unencumbered Asset or easements benefiting the
Unencumbered Asset other than encroachments that do not materially adversely
affect the use or occupancy of the Unencumbered Asset. All amenities, access
routes or other items that materially benefit the Unencumbered Asset are under
direct control of the Borrower, constitute permanent easements that benefit all
or part of the Unencumbered Asset or are public property, and the Unencumbered
Asset, by virtue of such easements or otherwise, is contiguous to a physically
open, dedicated all weather public street, and has the necessary permits for
ingress and egress.

(i) There are no delinquent taxes, ground rents, water charges, sewer rents,
assessments, insurance premiums, leasehold payments, or other outstanding
charges affecting the Unencumbered Asset except to the extent such items are
being contested in good faith and as to which adequate reserves have been
provided.

(j) The Unencumbered Asset satisfies each of the requirements for an
Unencumbered Asset as set forth in the definition thereof.

A breach of any of the representations and warranties contained in this
Section 6.26 with respect to a Project shall disqualify such Project from being
an Unencumbered Asset for so long as such breach continues (unless otherwise
approved by the Required Lenders) but shall not constitute a Default (unless the
elimination of such Property as an Unencumbered Asset results in a Default under
one of the other provisions of this Agreement).

6.27. Patriot Act and Other Specified Laws.

None of the Borrower or any of its Subsidiaries: (a) is (i) a Person named on
the list of Specially Designated Nationals or Blocked Persons maintained by OFAC
and available at
http://www.treasury.gov/about/organizational-structure/offices/Pages/Office-of-Foreign-Assets-Control.aspx,
or as otherwise published by OFAC from time to time, (ii) a country, a region
within a country, or an agency of the government of a country, (iii) an
organization controlled by a country, or (iv) a Person resident in a country, in
each case that is subject to or the target of a sanctions program applicable to
such country, region, agency, organization or Person and identified on any
Sanctions-related list maintained by OFAC (any such Person identified in this
clause (a) being a “Sanctioned Person”); or (b) to the knowledge of the
Borrower, except as may be disclosed by the Borrower to the Administrative Agent
from time to time, derives any of its assets or operating income from
investments in or transactions with any Sanctioned Person. The Borrower and its
Subsidiaries and, to the knowledge of the Borrower, their respective officers,
directors, employees and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. No Loan or Facility Letter of
Credit, use of the proceeds of any Loan or Facility Letter of Credit, or other
transactions contemplated hereby will violate Anti-Corruption Laws or applicable
Sanctions. Neither the making of the Loans nor the use of the proceeds thereof
will violate the Patriot Act, the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or successor statute thereto.
The Borrower and its Subsidiaries are in compliance in all material respects
with the Patriot Act.

 

59



--------------------------------------------------------------------------------

The Borrower agrees that all of its representations and warranties set forth in
Article VI of this Agreement and elsewhere in this Agreement are true on the
Agreement Execution Date, and will be true on each Effective Date in all
material respects (except with respect to matters which have been disclosed in
writing to and approved by the Required Lenders), and will be true in all
material respects (except with respect to matters which have been disclosed in
writing to and approved by the Required Lenders) upon the date which any
extension of the Maturity Date is effectuated pursuant to Section 2.19 and upon
the date of each request for disbursement of a Borrowing, provided that the
Borrower shall only be obligated to update any Schedules referred to in this
Article VI and the financial statements required under Section 8.2(i) on a
quarterly basis, unless any change otherwise required to be disclosed could
reasonably be expected to have a Material Adverse Effect. Each request for
disbursement and any request for an extension of the Maturity Date pursuant to
Section 2.19 hereunder shall constitute a reaffirmation of such representations
and warranties as deemed modified in accordance with the disclosures made and
approved, as aforesaid, as of the date of such request and disbursement.

ARTICLE VII.

ADDITIONAL REPRESENTATIONS AND WARRANTIES

The General Partner hereby represents and warrants to the Lenders that:

7.1. Existence. The General Partner is a corporation duly organized and existing
under the laws of the State of Maryland, with its principal place of business in
the State of Illinois, is duly qualified as a foreign corporation and properly
licensed (if required) and in good standing in each jurisdiction where the
failure to qualify or be licensed (if required) would constitute a Material
Adverse Financial Change with respect to the General Partner or have a Material
Adverse Effect on the business or properties of the General Partner.

7.2. Corporate Powers. The execution, delivery and performance of the Loan
Documents required to be delivered by the General Partner hereunder are within
the corporate powers of the General Partner, have been duly authorized by all
requisite corporate action, and are not in conflict with the terms of any
organizational instruments of the General Partner, or any instrument or
agreement to which the General Partner is a party or by which the General
Partner or any of its assets is bound or affected.

7.3. Power of Officers. The officers of the General Partner executing the Loan
Documents required to be delivered by the General Partner hereunder have been
duly elected or appointed and were fully authorized to execute the same at the
time each such agreement, certificate or instrument was executed.

7.4. Government and Other Approvals. No approval, consent, exemption or other
action by, or notice to or filing with, any governmental authority is necessary
in connection with the execution, delivery or performance of the Loan Documents
required hereunder.

7.5. Compliance With Laws. There is no judgment, decree or order or any law,
rule or regulation of any court or governmental authority binding on the General
Partner which would be contravened by the execution, delivery or performance of
the Loan Documents required hereunder.

7.6. Enforceability of Agreement. This Agreement is the legal, valid and binding
agreement of the General Partner, as the general partner of the Borrower,
enforceable against the General Partner in

 

60



--------------------------------------------------------------------------------

accordance with its respective terms, and the Loan Documents required hereunder,
when executed and delivered, will be similarly legal, valid, binding and
enforceable except to the extent that such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws
affecting the rights of creditors generally.

7.7. Liens; Consents. The execution, delivery or performance of the Loan
Documents required to be delivered by the General Partner hereunder will not
result in the creation of any Lien on the Properties other than in favor of the
Lenders. No consent to the transactions hereunder is required from any ground
lessor or mortgagee or beneficiary under a deed of trust or any other party
except as has been delivered to the Lenders.

7.8. Litigation. There are no suits, arbitrations, claims, disputes or other
proceedings (including, without limitation, any civil, criminal, administrative
or environmental proceedings), pending or, to the best of the General Partner’s
knowledge, threatened against or affecting the General Partner or any of the
Properties, the adverse determination of which individually or in the aggregate
would have a Material Adverse Effect on the General Partner and/or would cause a
Material Adverse Financial Change with respect to the General Partner or
materially impair the General Partner’s ability to perform its obligations
hereunder or under any instrument or agreement required hereunder, except as
disclosed on Schedule 7.8 hereto, or otherwise disclosed to Lenders in
accordance with the terms hereof.

7.9. Events of Default. No Default or Event of Default has occurred and is
continuing or would result from the incurring of obligations by the General
Partner under any of the Loan Documents or any other document to which the
General Partner is a party.

7.10. Investment Company Act of 1940. The General Partner is not, and will by
such acts as may be necessary continue not to be, an investment company within
the meaning of the Investment Company Act of 1940.

7.11. Public Utility Holding Company Act. The General Partner is not a “holding
company” or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company,” or of a “subsidiary company” of a “holding company,” within
the definitions of the Public Utility Holding Company Act of 1935, as amended.

7.12. No Material Adverse Financial Change. There has been no Material Adverse
Financial Change in the condition of the General Partner since the last date on
which the financial and/or operating statements were submitted to the Lenders.

7.13. Financial Information. All financial statements furnished to the Lenders
by or on behalf of the General Partner and all other financial information and
data furnished by or on behalf of the General Partner to the Lenders are
complete and correct in all material respects as of the date thereof, and such
financial statements have been prepared in accordance with GAAP and fairly
present the consolidated financial condition and results of operations of the
General Partner as of such date. The General Partner has no contingent
obligations, liabilities for taxes or other outstanding financial obligations
which are material in the aggregate, except as disclosed in such statements,
information and data.

7.14. Factual Information. All factual information heretofore or
contemporaneously furnished by or on behalf of the General Partner to the
Lenders for purposes of or in connection with this Agreement and the other Loan
Documents and the transactions contemplated therein is, and all other such
factual information hereafter furnished by or on behalf of the General Partner
to the Lenders will be, true and accurate in all material respects (taken as a
whole) on the date as of which such information is dated or certified and not
incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not misleading at such time.

 

61



--------------------------------------------------------------------------------

7.15. ERISA. (i) The General Partner is not an entity deemed to hold “plan
assets” within the meaning of ERISA or any regulations promulgated thereunder of
an employee benefit plan (as defined in Section 3(3) of ERISA) which is subject
to Title I of ERISA or any plan within the meaning of Section 4975 of the Code,
and (ii) the execution of this Agreement and the transactions contemplated
hereunder do not give rise to a prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code.

7.16. Taxes. All required tax returns have been filed by the General Partner
with the appropriate authorities except to the extent that extensions of time to
file have been requested, granted and have not expired or except to the extent
such taxes are being contested in good faith and for which adequate reserves, in
accordance with GAAP, are being maintained.

7.17. No Brokers. The General Partner has dealt with no brokers in connection
with this Facility, and no brokerage fees or commissions are payable by or to
any Person in connection with this Agreement or the Borrowings. Lenders shall
not be responsible for the payment of any fees or commissions to any broker and
the General Partner shall indemnify, defend and hold Lender harmless from and
against any claims, liabilities, obligations, damages, costs and expenses
(including reasonable attorneys’ fees and disbursements) made against or
incurred by Lender as a result of claims made or actions instituted by any
broker or Person claiming by, through or under the General Partner in connection
with the Facility.

7.18. Subsidiaries. Schedule 7.18 hereto contains an accurate list of all of the
presently existing Subsidiaries of the General Partner, setting forth their
respective jurisdictions of formation, the percentage of their respective
Capital Stock owned by it or its Subsidiaries and the Properties owned by them.
All of the issued and outstanding shares of Capital Stock of such Subsidiaries
have been duly authorized and issued and are fully paid and non-assessable.

7.19. Status. General Partner is a corporation listed and in good standing on a
national securities exchange and is currently qualified as a real estate
investment trust under the Code.

7.20. Patriot Act and Other Specified Laws; OFAC. None of the General Partner,
the Borrower, any of the other Subsidiaries of the General Partner, or, to the
knowledge of the General Partner, any other Affiliate of the General Partner:
(i) is a Sanctioned Person; or (ii) to the knowledge of the General Partner,
except as may be disclosed by the General Partner to the Administrative Agent
from time to time, derives any of its assets or operating income from
investments in or transactions with any Sanctioned Person. The Borrower and its
Subsidiaries and, to the knowledge of the Borrower, their respective officers,
directors, employees and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. No Loan or Facility Letter of
Credit, use of the proceeds of any Loan or Facility Letter of Credit, or other
transactions contemplated hereby will violate Anti-Corruption Laws or applicable
Sanctions. Neither the making of the Loans nor the use of the proceeds thereof
will violate the Patriot Act, the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or successor statute thereto.
The Borrower and its Subsidiaries are in compliance in all material respects
with the Patriot Act.

The General Partner agrees that all of its representations and warranties set
forth in Article VII of this Agreement and elsewhere in this Agreement are true
on the Agreement Execution Date, and will be true on each Effective Date in all
material respects (except with respect to matters which have been

 

62



--------------------------------------------------------------------------------

disclosed in writing to and approved by the Required Lenders, and will be true
in all material respects (except with respect to matters which have been
disclosed in writing to and approved by the Required Lenders upon each request
for disbursement of a Borrowing, provided that the General Partner shall only be
obligated to update any Schedules referred to in this Article VII and the
financial statements required under Section 8.2(i) on a quarterly basis, unless
any change otherwise required to be disclosed could reasonably be expected to
have a Material Adverse Effect. Each request for disbursement hereunder shall
constitute a reaffirmation of such representations and warranties as deemed
modified in accordance with the disclosures made and approved, as aforesaid, as
of the date of such request and disbursement.

ARTICLE VIII.

AFFIRMATIVE COVENANTS

The Borrower (and the General Partner, if expressly included in Sections
contained in this Article) covenant and agree that so long as the Revolving
Commitment of any Lender shall remain available and until the full and final
payment of all Obligations incurred under the Loan Documents each will:

8.1. Notices. Promptly give written notice to Administrative Agent (who will
promptly send such notice to Lenders) of:

(a) all litigation or arbitration proceedings affecting the Borrower, the
General Partner or any Subsidiary where the amount claimed is $5,000,000 or
more;

(b) any Default or Event of Default, specifying the nature and the period of
existence thereof and what action has been taken or been proposed to be taken
with respect thereto;

(c) all claims filed against any property owned by the Borrower or the General
Partner which, if adversely determined, could have a Material Adverse Effect on
the ability of the Borrower or the General Partner to meet any of their
obligations under the Loan Documents;

(d) the occurrence of any other event which might have a Material Adverse Effect
or cause a Material Adverse Financial Change on or with respect to the Borrower
or the General Partner;

(e) any Reportable Event or any “prohibited transaction” (as such term is
defined in Section 4975 of the Code) in connection with any Plan or any trust
created thereunder, which may, singly or in the aggregate materially impair the
ability of the Borrower or the General Partner to repay any of its obligations
under the Loan Documents, describing the nature of each such event and the
action, if any, the Borrower or the General Partner, as the case may be,
proposes to take with respect thereto;

(f) any notice from any federal, state, local or foreign authority regarding any
Hazardous Material, asbestos, or other environmental condition, proceeding,
order, claim or violation affecting any of the Properties.

 

63



--------------------------------------------------------------------------------

8.2. Financial Statements, Reports, Etc.. The Borrower and the General Partner
each shall maintain, for itself and each Subsidiary, a system of accounting
established and administered in accordance with GAAP, and shall furnish to the
Administrative Agent (and the Administrative Agent shall thereafter promptly
furnish to the Lenders):

(i) quarterly financial statements (including a balance sheet income statement,
and cash flow statement) and related reports in form and substance satisfactory
to the Lenders not later than forty-five (45) days after the end of each of the
first three fiscal quarters (commencing with the fiscal quarter ending March 30,
2015), and not later than ninety (90) days after the end of each fiscal year
(commencing with the fiscal year ending December 31, 2015), annual audited
financial statements, audited by an accounting firm as reasonably approved by
Administrative Agent (which audit report shall be without a “going concern” or
like qualification or exception), provided, however, Administrative Agent shall
only have the right to approve such accounting firm if the accounting firm is
not a big 4 accounting firm, all certified by the Borrower’s or the General
Partner’s, as applicable, chief financial officer, chief accounting officer or
controller, calculation of the financial covenants described below, a
description of Unencumbered Assets, a listing of capital expenditures (in the
level of detail as currently disclosed in the Borrower’s “Supplemental
Information”), a report listing and describing all newly acquired Properties,
including their cash flow, cost and secured or unsecured Indebtedness assumed in
connection with such acquisition, if any, summary Property information for all
Properties, including, without limitation, their Property Operating Income,
occupancy rates, square footage, property type and date acquired or built, and
such other information as may be requested to evaluate the quarterly compliance
certificate delivered as provided below;

(ii) copies of all Form 10-Ks, 10-Qs, 8-Ks, and any other public information
filed with the Securities Exchange Commission by the Borrower or the General
Partner once a quarter simultaneously with delivering the compliance certificate
described below, along with any other materials distributed to the shareholders
of the General Partner or the partners of the Borrower from time to time,
including a copy of the General Partner’s annual report; provided that, to the
extent any of such reports contains information required under the other
subsections of this Section 8.2, the information need not be furnished
separately under the other subsections; provided, further that the Borrower may
comply with this Section 8.2(ii) by posting or causing to be posted, the
foregoing information on either the Securities Exchange Commission public
website or on the Borrower’s or the General Partner’s public website, so long as
the Lenders have access to and are timely referred to any such website by the
Borrower;

(iii) not later than forty-five (45) days after the end of the first three
fiscal quarters (commencing with the fiscal quarter ending March 30, 2015), and
not later than ninety (90) days after the end of the fiscal year (commencing
with the fiscal year ending December 31, 2015), a report certified by the
entity’s chief financial officer, chief accounting officer or controller,
containing Property Operating Income from individual properties owned by the
Borrower or a Wholly-Owned Subsidiary and included as Unencumbered Assets.

(iv) Not later than forty-five (45) days after the end of each of the first
three fiscal quarters (commencing with the fiscal quarter ending March 30,
2015), and not later than ninety (90) days after the end of the fiscal year
(commencing with the fiscal year ending December 31, 2015), a compliance
certificate in substantially the form of

 

64



--------------------------------------------------------------------------------

Exhibit H hereto signed by the Borrower’s chief financial officer, chief
accounting officer or controller confirming that the Borrower is in compliance
with all of the covenants of the Loan Documents, showing the calculations and
computations necessary to determine compliance with the financial covenants
contained in this Agreement (including such schedules and backup information as
may be necessary to demonstrate such compliance) and stating that to such
officer’s best knowledge, there is no other Default or Event of Default exists,
or if any Default or Event of Default exists, stating the nature and status
thereof;

(v) As soon as possible and in any event within ten (10) Business Days after the
Borrower knows that any Reportable Event has occurred with respect to any Plan,
a statement, signed by the chief financial officer of the Borrower, describing
said Reportable Event and within twenty (20) days after such Reportable Event, a
statement signed by such chief financial officer describing the action which the
Borrower proposes to take with respect thereto; and (b) within ten (10) Business
Days of receipt, any notice from the Internal Revenue Service, PBGC or
Department of Labor with respect to a Plan regarding any excise tax, proposed
termination of a Plan, prohibited transaction or fiduciary violation under ERISA
or the Code which could result in any liability to the Borrower or any member of
the Controlled Group in excess of $100,000; and (c) within ten (10) Business
Days of filing, any Form 5500 filed by the Borrower with respect to a Plan, or
any member of the Controlled Group which includes a qualified accountant’s
opinion;

(vi) As soon as possible and in any event within thirty (30) days after receipt
by the Borrower, a copy of (a) any notice or claim to the effect that the
Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the release by such entity, or any of its Subsidiaries, or any other
Person of any toxic or hazardous waste or substance into the environment, and
(b) any notice alleging any violation of any federal, state or local
environmental, health or safety law or regulation by the Borrower or any of its
Subsidiaries or Investment Affiliates, which, in either case, could be
reasonably likely to have a Material Adverse Effect;

(vii) Not later than ninety (90) days after the end of each fiscal year, a
balance sheet and cash flow projection for the current fiscal year based on
future plans, expectations and strategies of the Borrower and the General
Partner; provided that all of the parties hereto acknowledge and agree that the
foregoing shall (A) be based on certain assumptions of the Borrower; (B) only
reflect the Borrower’s outlook as of the date that the Borrower delivers the
same; and (C) not be deemed to be a prediction of any results or the actual
effect of future plans or strategies of the Borrower;

(viii) Promptly upon the furnishing thereof to the shareholders of the Borrower,
copies of all financial statements, reports and proxy statements so furnished;
provided, further that the Borrower may comply with this Section 8.2(viii) by
posting or having posted the foregoing information on either the Securities
Exchange Commission public website or on the Borrower’s or the General Partner’s
public website, so long as the Lenders have access to and are timely referred to
any such website by the Borrower;

(ix) Promptly upon the distribution thereof to the press or the public, copies
of all press releases; provided, further that the Borrower may comply with this
Section 8.2(ix) by posting or having posted the foregoing information on either
the Securities Exchange Commission public website or on the Borrower’s or the
General Partner’s public website, so long as the Lenders have access to and are
timely referred to any such website by the Borrower;

 

65



--------------------------------------------------------------------------------

(x) Promptly upon receipt thereof, notices with respect to the ratings for the
Borrower’s or the General Partner’s long-term, senior unsecured debt, the effect
of which may be to change the Base Rate Applicable Margin and/or the LIBOR
Applicable Margin;

(xi) As soon as possible, and in any event within ten (10) days after the
Borrower knows of any fire or other casualty or any pending or threatened
condemnation or eminent domain proceeding with respect to all or any material
portion of any Unencumbered Asset, a statement signed by the Chief Financial
Officer of the Borrower, describing such fire, casualty or condemnation and the
action the Borrower intends to take with respect thereto; and

(xii) Such other information (including, without limitation, non-financial
information) as the Administrative Agent or any Lender may from time to time
reasonably request.

8.3. Existence and Conduct of Operations. Except as permitted herein, maintain
and preserve its existence and all rights, privileges and franchises now enjoyed
and necessary for the operation of its business, including remaining in good
standing in each jurisdiction in which business is currently operated. The
Borrower and the General Partner shall carry on and conduct their respective
businesses in substantially the same manner and in substantially the same fields
of enterprise as presently conducted. The Borrower will do, and will cause each
of its Subsidiaries to do, all things necessary to remain duly incorporated
and/or duly qualified, validly existing and in good standing as a real estate
investment trust, corporation, general partnership, limited liability company or
limited partnership, as the case may be, in its jurisdiction of
incorporation/formation. The Borrower will maintain all requisite authority to
conduct its business in each jurisdiction in which the Properties are located
and, except where the failure to be so qualified would not have a Material
Adverse Effect, in each jurisdiction required to carry on and conduct its
businesses in substantially the same manner as it is presently conducted, and,
specifically, neither the Borrower nor its Subsidiaries will undertake any
business other than the acquisition, development, ownership, management,
operation and leasing of industrial properties and ancillary businesses
specifically related thereto, except that the Borrower and its Subsidiaries and
Investment Affiliates may invest in other assets subject to the certain
limitations contained herein with respect to the following specified categories
of assets: (i) Unimproved Land; (ii) other property holdings (excluding cash,
Cash Equivalents, non-industrial Properties and Indebtedness of any Subsidiary
to the Borrower); (iii) stock holdings other than in Subsidiaries; (iv) mortgage
notes receivable; (v) unconsolidated joint ventures and partnerships, and
(vi) Assets Under Development. The total investment (x) in the investment
category described in clause (i) above shall not exceed ten percent (10%) of
Implied Capitalization Value, (y) in the investment category described in clause
(iv) above shall not exceed five percent (5%) of the Implied Capitalization
Value and (z) in all the foregoing investment categories shall not exceed twenty
percent (20%) of Implied Capitalization Value. For the purposes of this
Section 8.3, all investments shall be valued in accordance with GAAP.

8.4. Maintenance of Properties. Maintain, preserve, protect and keep the
Properties in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements, normal wear and tear excepted.

 

66



--------------------------------------------------------------------------------

8.5. Insurance. Upon request of the Administrative Agent, provide a certificate
of insurance from all insurance carriers who maintain policies with respect to
the Properties within thirty (30) days after the end of each fiscal year,
evidencing that the insurance required to be furnished to Lenders pursuant to
Section 6.20 hereof is in full force and effect. The Borrower shall timely pay,
or cause to be paid, all premiums on all insurance policies required under this
Agreement from time to time. The Borrower shall promptly notify its insurance
carrier or agent therefor (with a copy of such notification being provided
simultaneously to Administrative Agent) if there is any occurrence which, under
the terms of any insurance policy then in effect with respect to the Properties,
requires such notification.

8.6. Payment of Obligations. Pay all taxes, assessments, governmental charges
and other obligations when due, except such as may be contested in good faith or
as to which a bona fide dispute may exist, and for which adequate reserves have
been provided in accordance with sound accounting principles used by the
Borrower on the date hereof.

8.7. Compliance with Laws. Comply in all material respects with all applicable
laws, rules, regulations, orders and directions (including, without limitation,
Anti-Corruption Laws and Sanctions) of any governmental authority having
jurisdiction over the Borrower, the General Partner, or any of their respective
businesses.

8.8. Adequate Books. Maintain adequate books, accounts and records in order to
provide financial statements in accordance with GAAP and, if requested by any
Lender, permit employees or representatives of such Lender at any reasonable
time and upon reasonable notice to inspect and audit the properties of the
Borrower and of the Consolidated Operating Partnership, and to examine or audit
the inventory, books, accounts and records of each of them and make copies and
memoranda thereof.

8.9. ERISA. Comply in all material respects with all requirements of ERISA
applicable to it with respect to each Plan.

8.10. Maintenance of Status. The General Partner shall at all times (i) remain
as a corporation listed and in good standing on a national securities exchange,
and (ii) take all steps to maintain the General Partner’s status as a real
estate investment trust in compliance with all applicable provisions of the Code
(unless otherwise consented to by Lenders in the aggregate having 66 2/3% of the
Aggregate Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the Total Revolving Exposure then outstanding; it being
understood that in determining such percentage at any given time, all then
existing Defaulting Lenders will be disregarded and excluded).

8.11. Use of Proceeds. Use the proceeds of the Facility for the general business
purposes of the Borrower, including without limitation working capital needs,
closing costs, interim funding for property acquisitions and construction of new
industrial properties, and/or payment of other debts and obligations of the
Borrower.

8.12. Distributions. Provided there is no declared Monetary Default then
existing and provided there is not an Event of Default relating to a breach of
the financial covenants contained in Section 9.7 below, the Borrower may make
distributions to the General Partner and the General Partner may make
distributions to its shareholders. Notwithstanding the foregoing, the Borrower
shall be permitted to make distributions to the General Partner and the General
Partner shall be permitted at all times to make distributions of whatever amount
is necessary to maintain its tax status as a real estate investment trust.

 

67



--------------------------------------------------------------------------------

ARTICLE IX.

NEGATIVE COVENANTS

The Borrower covenants and agrees that, so long as the Revolving Commitment
shall remain available and until full and final payment of all Obligations
incurred under the Loan Documents, without the prior written consent of either
all of the Lenders pursuant to Section 14.13(b)(iii) or the consent of the
Required Lenders in all other cases, it will not, and the General Partner will
not and, in the case of Sections 9.9, the Borrower’s Subsidiaries will not:

9.1. Change in Business. Engage in any business activities or operations other
than (i) the ownership and operation of the Properties, or (ii) other business
functions and transactions related to the financing, ownership, acquisition,
development and/or management of bulk warehouse and light industrial properties,
or without obtaining the prior written consent of the Required Lenders
materially change the nature of the use of the Properties.

9.2. Change of Management of Properties. Change the management of the
Properties, except that any Affiliate of the Borrower or the General Partner
shall be permitted to manage any of the Properties.

9.3. Change of Borrower Ownership. Without the consent of the Required Lenders,
allow (i) the General Partner to own less than fifty-one percent (51%) of the
partnership interests in the Borrower, (ii) the Borrower to be controlled by a
Person other than the General Partner, (iii) a Change in Control to occur, or
(iv) any pledge of, other encumbrance on, or conversion to limited partnership
interests of, any of the general partnership interests in the Borrower. If any
of the foregoing occurs with the consent of the Required Lenders, each
non-consenting Lender shall have the option to terminate its Revolving
Commitment and such termination shall be effective upon notice to Administrative
Agent and the Borrower of the termination. Upon the termination of a Lender’s
Revolving Commitment in accordance with the foregoing provision, the Lender’s
obligation to fund Borrowings and to issue Facility Letters of Credit shall be
terminated and the Borrower shall repay any outstanding Obligations due to such
Lender prior to or concurrently with the occurrence of any of the foregoing
events. Following the termination of any Revolving Commitments pursuant to this
provision, the Aggregate Revolving Commitment shall be reduced by the amount of
the Revolving Commitments terminated, and the pro rata shares of each remaining
Lender shall be adjusted to reflect the new Aggregate Revolving Commitment.

9.4. Use of Proceeds. Apply or permit to be applied any proceeds of any
Borrowing directly or indirectly, to the funding of any purchase of, or offer
for, any share of capital stock of any publicly held corporation unless the
board of directors of such corporation has consented to such offer prior to any
public announcements relating thereto and all of the Lenders have consented to
such use of the proceeds of the Facility. The Borrower shall not request any
Loan or Facility Letter of Credit, shall not use, and shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents do not use the proceeds of any Loan or Facility Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person to the extent such activities, business or transaction would
be prohibited by Sanctions if conducted by a corporation incorporated in the
United States or (iii) in any manner that would result in the violation of any
applicable Sanctions.

 

68



--------------------------------------------------------------------------------

9.5. Liens. Create, incur, or suffer to exist (or permit any of its Subsidiaries
to create, incur, or suffer to exist) any Lien in, of or on the Property of any
member of the Consolidated Operating Partnership other than:

(i) Liens for taxes, assessments or governmental charges or levies on their
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves shall have been set aside on their
books;

(ii) Liens which arise by operation of law, such as carriers’, warehousemen’s,
landlords’, materialmen and mechanics’ liens and other similar liens arising in
the ordinary course of business which secure payment of obligations not more
than thirty (30) days past due or which are being contested in good faith by
appropriate proceedings and for which adequate reserves shall have been set
aside on its books;

(iii) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;

(iv) Utility easements, building restrictions, zoning restrictions, easements
and such other encumbrances or charges against real property as are of a nature
generally existing with respect to properties of a similar character and which
do not in any material way affect the marketability of the same or interfere
with the use thereof in the business of the Borrower or its Subsidiaries;

(v) Liens of any Subsidiary in favor of the Borrower or the General Partner; and

(vi) So long as immediately prior to the creation, assumption or incurring of
such Lien, and immediately thereafter, no Default or Event of Default would be
in existence, Liens on Properties securing Indebtedness not prohibited
hereunder.

Liens permitted pursuant to this Section 9.5 shall be deemed to be “Permitted
Liens”.

9.6. Regulation U. Use the proceeds of the Loans for any other purpose than as
provided for in Section 8.11 and Section 9.4 hereof. No part of the proceeds of
any Loan will be used, whether directly or indirectly for any purpose that
entails a violation of any of the regulations of the Board of Governors of the
Federal Reserve System, including Regulations T, U and X. The proceeds will not
be used in a manner which would cause the Facility to be treated as a “Purpose
Credit.”

9.7. Indebtedness and Cash Flow Covenants. Permit or suffer:

(a) as of the last day of any fiscal quarter, the ratio of (A) the sum of
(1) EBITDA of the Consolidated Operating Partnership plus (2) interest income
(other than any interest income from assets being used to support Defeased Debt)
to (B) the sum of (1) Debt Service plus, without duplication, (2) all payments
on account of preferred stock or preferred partnership units of any member of
the Consolidated Operating Partnership for such quarter plus (3) all Ground
Lease Payments due from any member of the Consolidated Operating Partnership to
the extent not deducted as an expense in calculating EBITDA of the Consolidated
Operating Partnership (the “Fixed Charge Coverage Ratio”), to be less than
(i) 1.50 to 1.0 from the Agreement Execution Date through the Maturity Date,
with all such calculations in clauses (A) and (B) above based on the results of
the four (4) consecutive fiscal quarters then ended;

 

69



--------------------------------------------------------------------------------

(b) as of the last day of any fiscal quarter, the Consolidated Leverage Ratio to
exceed sixty percent (60%);

(c) as of the last day of any fiscal quarter, the ratio of Value of Unencumbered
Assets to outstanding Consolidated Senior Unsecured Debt to be less than 1.67 to
1.0;

(d) as of the last day of any fiscal quarter, Consolidated Secured Debt to
exceed 40% of Implied Capitalization Value of the Consolidated Operating
Partnership; or

(e) as of the last day of any fiscal quarter, the ratio of (A) Property
Operating Income from Unencumbered Assets that are not Assets Under Development
for such fiscal quarter to (B) interest expense on all Consolidated Senior
Unsecured Debt for such fiscal quarter to be less than (x) 1.75 to 1.0 from the
Agreement Execution Date through the Maturity Date.

The foregoing covenants set forth in paragraphs (c) and (e) above shall be
tested at the end of each fiscal quarter (for the applicable reporting period),
on a pro-forma basis at the time of each Borrowing under the Facility (using the
latest quarterly financial statements then available and taking into account the
proposed Borrowing), and on a pro-forma basis upon any Asset Sale or incurrence
of any Indebtedness by the Consolidated Operating Partnership (using the latest
quarterly financial statements then available and taking into account the
proposed incurrence of Indebtedness). To the extent the Consolidated Operating
Partnership has Defeased Debt, both the underlying debt and interest payable
thereon and the financial assets used to defease such debt and interest earned
thereon shall be excluded from calculations of the foregoing financial
covenants. All financial computations required under this Section 9.7 shall be
made in accordance with GAAP as in effect on the Agreement Execution Date.

9.8. Change of Control; Mergers and Dispositions. Enter into any merger,
consolidation, reorganization or liquidation or transfer or otherwise dispose of
all or a substantial portion of its properties, except for: such transactions
that occur between wholly owned Subsidiaries; transactions where the Borrower
and the General Partner are the surviving entities and there is no change in
business conducted, loss of an Investment Grade Rating or Change in Control, and
no Default or Event of Default under the Loan Documents results from such
transaction; or as otherwise approved in advance by the Lenders. To the extent
not reported on General Partner’s Form 8-K filings, the Borrower will notify the
Administrative Agent (who will promptly notify Lenders) of any single event
acquisition (whether individually or consummated as a series of related
acquisitions pursuant to documentation closed concurrently), disposition, merger
or asset purchase involving assets valued in excess of 25% of the Consolidated
Operating Partnership’s then current Market Value Net Worth and certify
compliance with covenants after giving effect to such proposed acquisition,
disposition, merger, or asset purchase.

9.9. Negative Pledge. The Borrower agrees that throughout the term of this
Facility, no “negative pledge” on any Project then included in Unencumbered
Assets restricting the Borrower’s (or wholly owned Subsidiary’s) right to sell
or encumber such Project shall be given to any other lender or creditor or, if
such a “negative pledge” is given, the Project affected shall be immediately
excluded from Unencumbered Assets.

 

70



--------------------------------------------------------------------------------

ARTICLE X.

DEFAULTS

The occurrence of any one or more of the following events shall constitute an
Event of Default:

10.1. Nonpayment of Principal. The Borrower fails to pay any principal portion
of the Obligations when due, whether on the Maturity Date or otherwise.

10.2. Certain Covenants. The Borrower, the General Partner and/or Consolidated
Operating Partnership, as the case may be, is not in compliance with any one or
more of Sections 8.10, 8.12, 9.3, 9.4, 9.5, 9.7, 9.8, or 9.9 hereof.

10.3. Nonpayment of Interest and Other Obligations. The Borrower fails to pay
any interest or other portion of the Obligations, other than payments of
principal, and such failure continues for a period of five (5) days after the
date such payment is due.

10.4. Cross Default. Any monetary default occurs (after giving effect to any
applicable cure period) under any other Indebtedness (which includes liability
under Guaranties) of the Borrower or the General Partner, singly or in the
aggregate, in excess of Fifty Million Dollars ($50,000,000), other than
(i) Indebtedness arising from the purchase of personal property or the provision
of services, the amount of which is being contested by the Borrower or
(ii) Indebtedness which is “non recourse”, i.e., which is not recoverable by the
creditor thereof from the general assets of the Borrower, the General Partner or
any of their Affiliates, but is limited to the proceeds of certain real estate,
improvements and related personal property.

10.5. Loan Documents. Any Loan Document is not in full force and effect or a
default has occurred and is continuing thereunder after giving effect to any
cure or grace period in any such document.

10.6. Representation or Warranty. At any time or times hereafter any
representation or warranty set forth in Articles VI or VII of this Agreement or
in any other Loan Document or in any statement, report or certificate now or
hereafter made by the Borrower or the General Partner to the Lenders or the
Administrative Agent is not true and correct in any material respect.

10.7. Covenants, Agreements and Other Conditions. The Borrower or the General
Partner fails to perform or observe any of the other covenants, agreements and
conditions contained in Articles VIII and IX (except for Sections 8.10, 8.12,
9.3, 9.4, 9.5, 9.7, 9.8, or 9.9 hereof) and elsewhere in this Agreement or any
of the other Loan Documents in accordance with the terms hereof or thereof, not
specifically referred to herein, and such Default continues unremedied for a
period of thirty (30) days after written notice from Administrative Agent,
provided, however, that if such Default is susceptible of cure but cannot by the
use of reasonable efforts be cured within such thirty (30) day period, such
Default shall not constitute an Event of Default under this Section 10.7 so long
as (i) the Borrower or the General Partner, as the case may be, has commenced a
cure within such thirty day period and (ii) thereafter, the Borrower or the
General Partner, as the case may be, is proceeding to cure such default
continuously and diligently and in a manner reasonably satisfactory to Lenders
and (iii) such default is cured not later than sixty (60) days after the
expiration of such thirty (30) day period.

10.8. No Longer General Partner. The General Partner shall no longer be the sole
general partner of the Borrower.

 

71



--------------------------------------------------------------------------------

10.9. Material Adverse Financial Change. The Borrower or the General Partner has
suffered a Material Adverse Financial Change or is Insolvent.

10.10. Bankruptcy.

(a) The General Partner, the Borrower or any Subsidiary in which the Equity
Value of the Subsidiary is more than five percent (5%) of Implied Capitalization
Value of the Consolidated Operating Partnership shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to, or acquiesce in, the appointment of a
receiver, custodian, trustee, examiner, liquidator or similar official for it or
any substantial portion of its Property, (iv) institute any proceeding seeking
an order for relief under the Federal bankruptcy laws as now or hereafter in
effect or seeking to adjudicate it as a bankrupt or insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, (v) take any corporate action to authorize or effect any of the foregoing
actions set forth in this Section 10.10(a), (vi) fail to contest in good faith
any appointment or proceeding described in Section 10.10(b) or (vii) not pay, or
admit in writing its inability to pay, its debts generally as they become due.
As used herein, the term “Equity Value” of a Subsidiary shall mean the lesser
of: (1) Property Operating Income of such Subsidiary’s Properties owned as of
the Agreement Execution Date capitalized at a 7.0% rate, less any Indebtedness
of such Subsidiary; or (2) the appraised value of any of such Subsidiary’s
Properties, less any Indebtedness of such Subsidiary.

(b) A receiver, trustee, examiner, liquidator or similar official shall be
appointed for (i) the General Partner, the Borrower or any Subsidiary in which
the Equity Value of the Subsidiary is more than five percent (5%) of Implied
Capitalization Value of the Consolidated Operating Partnership or (ii) all or
substantially all of the Consolidated Operating Partnership’s Properties.

(c) A proceeding described in Section 10.10(a)(iv) shall be instituted against
the General Partner, the Borrower or any Subsidiary in which the Equity Value of
the Subsidiary is more than five percent (5%) of Implied Capitalization Value of
the Consolidated Operating Partnership, and such proceeding continues
undismissed or unstayed for a period of sixty (60) consecutive days.

10.11. Legal Proceedings. The Borrower or the General Partner is enjoined,
restrained or in any way prevented by any court order or judgment or if a notice
of lien, levy, or assessment is filed of record with respect to all or any part
of the Properties by any governmental department, office or agency, which could
materially adversely affect the performance of the obligations of such parties
hereunder or under the Loan Documents, as the case may be, or if any proceeding
is filed or commenced seeking to enjoin, restrain or in any way prevent the
foregoing parties from conducting all or a substantial part of their respective
business affairs and failure to vacate, stay, dismiss, set aside or remedy the
same within ninety (90) days after the occurrence thereof.

10.12. ERISA. The Borrower or the General Partner is deemed to hold “plan
assets” within the meaning of ERISA or any regulations promulgated thereunder of
an employee benefit plan (as defined in Section 3(3) of ERISA) which is subject
to Title I of ERISA or any plan (within the meaning of Section 4975 of the
Code).

 

72



--------------------------------------------------------------------------------

10.13. Change in Control. A Change in Control has occurred.

10.14. Failure to Satisfy Judgments. The General Partner, the Borrower or any of
its Subsidiaries shall fail within sixty (60) days to pay, bond or otherwise
discharge any judgments or orders for the payment of money (other than with
respect to any Indebtedness which is “non recourse”, i.e., which is not
recoverable by the creditor thereof from the general assets of the Borrower, the
General Partner or any of their Affiliates, but is limited to the proceeds of
certain real estate, improvements and related personal property) in an amount
which, when added to all other judgments or orders outstanding against the
General Partner, the Borrower or any Subsidiary would exceed $50,000,000 in the
aggregate, which have not been stayed on appeal or otherwise appropriately
contested in good faith, unless the liability is insured against and the insurer
has not challenged coverage of such liability.

10.15. Environmental Remediation. Failure to remediate (or pursue the
remediation process with due diligence and good faith) within the time period
required by law or governmental order, (or within a reasonable time in light of
the nature of the problem if no specific time period is so established),
environmental problems in violation of applicable law related to Properties of
the Borrower and/or its Subsidiaries where the estimated cost of remediation is
in the aggregate in excess of $50,000,000, in each case after all administrative
hearings and appeals have been concluded.

ARTICLE XI.

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

11.1. Acceleration. If any Event of Default described in Section 10.10 hereof
occurs, or the Borrower or the General Partner becomes Insolvent, the Revolving
Commitments and obligation of the Lenders to make Borrowings and of any Issuing
Bank to issue Facility Letters of Credit hereunder shall automatically terminate
and the Obligations shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower. If any other Event of Default described
in Article X hereof occurs and is continuing, the Administrative Agent, with the
consent of the Required Lenders, may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Revolving Commitments, and
thereupon the Revolving Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

In addition to the foregoing, following the occurrence of an Event of Default
and so long as any Facility Letter of Credit has not been fully drawn and has
not been cancelled or expired by its terms, upon demand by the Required Lenders
the Borrower shall deposit in the Letter of Credit Collateral Account cash in an
amount equal to the LC Exposure as of such date plus any accrued and unpaid
interest thereon provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Default with respect to the Borrower described in Section 10.10. Each
such deposit pursuant to this paragraph shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such

 

73



--------------------------------------------------------------------------------

deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the Reimbursement Obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing at least 51% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of a Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three Business Days after all Defaults
have been cured or waived. The Borrower shall have no control over funds in the
Letter of Credit Collateral Account, which funds shall be invested by the
Administrative Agent from time to time in its discretion in certificates of
deposit of Wells having a maturity not exceeding thirty (30) days. Such funds
shall be promptly applied by the Administrative Agent to reimburse the
applicable Issuing Bank for drafts drawn from time to time under the Facility
Letters of Credit and to pay any fees or other amounts due with respect thereto.
Such funds, if any, remaining in the Letter of Credit Collateral Account
following the payment of all Obligations in full shall, unless the
Administrative Agent is otherwise directed by a court of competent jurisdiction,
be promptly paid over to the Borrower.

11.2. Preservation of Rights; Amendments. No delay or omission of the Lenders in
exercising any right under the Loan Documents shall impair such right or be
construed to be a waiver of any Default or an acquiescence therein, and the
making of a Borrowing notwithstanding the existence of a Default or the
inability of the Borrower to satisfy the conditions precedent to such Borrowing
shall not constitute any waiver or acquiescence. Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Administrative Agent and the number of Lenders
required hereunder and then only to the extent in such writing specifically set
forth. All remedies contained in the Loan Documents or by law afforded shall be
cumulative and all shall be available to the Lenders until the Obligations have
been paid in full.

ARTICLE XII.

THE ADMINISTRATIVE AGENT

12.1. Appointment. Wells Fargo Bank, National Association is hereby appointed by
each of the Lenders as its contractual representative (herein referred to as the
“Administrative Agent”) hereunder and under each other Loan Document, and each
of the Lenders irrevocably authorizes the Administrative Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents. The Administrative Agent
agrees to act as such contractual representative upon the express conditions
contained in this Article XII. Notwithstanding the use of the defined term
“Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents. In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the
Illinois Uniform Commercial Code and (iii) is acting as an independent
contractor, the rights and duties of which are limited to those expressly set
forth in this Agreement and the other Loan Documents. Each of the Lenders hereby
agrees to assert no claim against the Administrative Agent on any agency theory
or any other theory of liability for breach of fiduciary duty, all of which
claims each Lender hereby waives.

 

74



--------------------------------------------------------------------------------

12.2. Powers. The Administrative Agent shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Administrative Agent shall have no implied duties to the
Lenders, or any obligation to the Lenders to take any action thereunder except
any action specifically provided by the Loan Documents to be taken by the
Administrative Agent.

12.3. General Immunity. Neither the Administrative Agent (in its capacity as
Administrative Agent) nor any of its directors, officers, agents or employees
shall be liable to the Borrower, the Lenders or any Lender for any action taken
or omitted to be taken by it or them hereunder or under any other Loan Document
or in connection herewith or therewith, except for its or their own Gross
Negligence or willful misconduct, as determined by a court of competent
jurisdiction by a final and non-appealable judgment.

12.4. No Responsibility for Loans, Recitals, etc.. Neither the Administrative
Agent (in its capacity as Administrative Agent) nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into, or verify (i) any statement, warranty or representation
made in connection with any Loan Document or any borrowing hereunder; (ii) the
performance or observance of any of the covenants or agreements of any obligor
under any Loan Document; (iii) the satisfaction of any condition specified in
Article V, except receipt of items required to be delivered to the
Administrative Agent; or (iv) the validity, effectiveness or genuineness of any
Loan Document or any other instrument or writing furnished in connection
therewith. Except as expressly set forth herein, the Administrative Agent shall
not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.

12.5. Action on Instructions of Lenders. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder and
under any other Loan Document in accordance with written instructions signed by
the Required Lenders or all Lenders, as the case may be, and such instructions
and any action taken or failure to act pursuant thereto shall be binding on all
of the Lenders and on all holders of Notes. The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall be indemnified to its satisfaction by
the Lenders pro rata against any and all liability, cost and expense that it may
incur by reason of taking or continuing to take any such action.

12.6. Employment of Administrative Agents and Counsel. The Administrative Agent
may execute any of its duties as Administrative Agent hereunder and under any
other Loan Document by or through employees, agents, and attorneys in fact and
shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys in fact selected by it with reasonable care. The
Administrative Agent shall be entitled to advice of counsel concerning all
matters pertaining to the agency hereby created and its duties hereunder and
under any other Loan Document. Without limitation of the extent of any liability
any Lender may otherwise have pursuant to this Agreement, the Administrative
Agent shall have no liability for any action taken or omitted in good faith as a
result of advice of counsel.

12.7. Reliance on Documents; Counsel. The Administrative Agent shall be entitled
to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of outside counsel selected by the
Administrative Agent.

 

75



--------------------------------------------------------------------------------

12.8. Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in accordance
with their respective Percentages (i) for any amounts not reimbursed by the
Borrower (and without limiting the obligation of the Borrower to do so) for
which the Administrative Agent is entitled to reimbursement by the Borrower
under the Loan Documents, (ii) for any other reasonable expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents, if not paid by the Borrower (and without limiting the obligation of
the Borrower to do so), and (iii) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Administrative Agent (in its capacity as Administrative
Agent and not as a Lender) in any way relating to or arising out of the Loan
Documents or any other document delivered in connection therewith or the
transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent they arise from the Gross Negligence or
willful misconduct of the Administrative Agent as determined by a court of
competent jurisdiction in a final, non-appealable judgment; provided, however,
that no action taken in accordance with the directions of the Required Lenders
(or all of the Lenders, if expressly required hereunder) shall be deemed to
constitute Gross Negligence or willful misconduct for purposes of this Section.
The agreements in this Section shall survive the payment of the Loans and all
other amounts payable hereunder or under the other Loan Documents and the
termination of this Agreement. If the Borrower shall reimburse the
Administrative Agent for any indemnifiable amount set forth in Section 12.8(i),
(ii) or (ii) following payment by any Lender to the Administrative Agent in
respect of any such indemnifiable amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.

12.9. Rights as a Lender. With respect to its Revolving Commitment, Borrowings
made by it and any Note issued to it, the Administrative Agent shall have the
same rights and powers hereunder and under any other Loan Document as any Lender
and may exercise the same as though it were not the Administrative Agent, and
the term “Lender” or “Lenders” shall, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity. The Administrative
Agent, in its individual capacity, may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Subsidiaries in which the Borrower or such
Subsidiary is not restricted hereby from engaging with any other Person. Each of
the Lenders and each Issuing Bank acknowledges that the Administrative Agent’s
legal counsel in connection with the transactions contemplated by this Agreement
is only acting as counsel to the Administrative Agent and is not acting as
counsel to any Lender or any Issuing Bank.

12.10. Funds Transfer Disbursements. The Borrower hereby authorizes the
Administrative Agent to disburse the proceeds of any Loan made by the Lenders or
any of their Affiliates pursuant to the Loan Documents as requested by an
authorized representative of the Borrower to any of the accounts designated in
the Disbursement Instruction Agreement.

12.11. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.

 

76



--------------------------------------------------------------------------------

12.12. Successor Administrative Agent. The Administrative Agent may resign at
any time as Administrative Agent under the Loan Documents by giving written
notice thereof to the Lenders and the Borrower. Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Administrative
Agent which appointment shall, provided no Default or Event of Default exists,
be subject to the Borrower’s approval, which approval shall not be unreasonably
withheld or delayed (except that the Borrower shall, in all events, be deemed to
have approved each Lender and any of its Affiliates as a successor
Administrative Agent). If no successor Administrative Agent shall have been so
appointed in accordance with the immediately preceding sentence, and shall have
accepted such appointment, within 30 days after the current Administrative
Agent’s giving of notice of resignation, then the current Administrative Agent
may, on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be an Eligible Assignee. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. Such successor
Administrative Agent shall issue letters of credit in substitution for the
Facility Letters of Credit, if any, outstanding at the time of such succession
or shall make other arrangements satisfactory to the current Administrative
Agent, in either case, to assume effectively the obligations of the current
Administrative Agent with respect to such Facility Letters of Credit. After any
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XII. shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.

12.13. Notice of Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing with reasonable specificity such Default
or Event of Default and stating that such notice is a “notice of default.” If a
Lender becomes aware of a Default or Event of Default, such Lender shall notify
the Administrative Agent of such fact. Upon receipt of such notice that a
Default or Event of Default has occurred, the Administrative Agent shall notify
each of the Lenders of such fact.

12.14. Requests for Approval. If the Administrative Agent requests in writing
the consent or approval of a Lender, such Lender shall, or, in the case of any
request for consent or approval that is subject to Section 14.13(a) or (b),
shall use commercially reasonable efforts to, respond and either approve or
disapprove definitively in writing to the Administrative Agent within ten
(10) Business Days (or sooner if such notice specifies a shorter period, but in
no event less than five Business Days for responses based on Administrative
Agent’s good faith determination that circumstances exist warranting its request
for an earlier response) after such written request from the Administrative
Agent provided that the request for approval states the time by which a response
is needed before approval is deemed given. Solely with respect to any request
for consent or approval that is subject to Section 14.13(c), if the Lender does
not so respond, that Lender shall be deemed to have approved the request. Upon
request, the Administrative Agent shall notify the Lenders which Lenders, if
any, failed to respond to a request for approval.

12.15. Copies of Documents. Administrative Agent shall promptly deliver to each
of the Lenders copies of all notices of default and other formal notices sent or
received and according to Section 15.1 of this Agreement. Administrative Agent
shall deliver to Lenders within 15 Business Days following receipt, copies of
all financial statements, certificates and notices received regarding the
General Partner’s ratings except to the extent such items are required to be
furnished directly to the Lenders by the Borrower hereunder. Within fifteen
Business Days after a request by a Lender to the Administrative Agent for other
documents furnished to the Administrative Agent by the Borrower, the
Administrative Agent shall provide copies of such documents to such Lender
except where this Agreement obligates Administrative Agent to provide copies in
a shorter period of time.

 

77



--------------------------------------------------------------------------------

12.16. Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then to the extent
permitted by applicable law, the following provisions shall apply for so long as
such Lender is a Defaulting Lender:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(b) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 11.1 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 2.20(b) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize any Issuing Bank’s Fronting Exposure ratably with
respect to such Defaulting Lender in accordance with subsection (e) below;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize any Issuing Bank’s future Fronting Exposure ratably with
respect to such Defaulting Lender with respect to future Facility Letters of
Credit issued by such Issuing Bank under this Agreement, in accordance with
subsection (e) below; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Banks or the Swingline Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, any Issuing Bank or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or amounts owing by such Defaulting Lender under Section 3.6
in respect of Facility Letters of Credit (such amounts “Principal
L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Facility Letters of Credit were issued at a time when the conditions set forth
in Article IV were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and Principal L/C Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or Principal L/C Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in LC Exposure and
Swingline Loans are held by the Lenders pro rata in accordance with their
respective Percentages (determined without giving effect to the immediately
following subsection (d)). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this subsection shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

78



--------------------------------------------------------------------------------

(c) Certain Fees.

(i) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.10 for any period that no Investment Grade Rating shall exist, during
which period that Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender). Each Defaulting Lender shall be entitled
to receive the fee payable under Section 2.10 for any period that an Investment
Grade Rating shall exist, during which Period that Lender is a Defaulting
Lender, but only to extent allocable to the sum of (1) the outstanding principal
amount of the Revolving Loans funded by it, and (2) its Percentage of the face
amount of Facility Letters of Credit for which it has provided Cash Collateral
pursuant to the immediately following subsection (e).

(ii) Each Defaulting Lender shall be entitled to receive any fee payable under
Section 3.8 for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Percentage of the stated amount of Facility
Letters of Credit for which it has provided Cash Collateral pursuant to the
immediately following subsection (e).

(iii) With respect to any fee not required to be paid to any Defaulting Lender
pursuant to the immediately preceding clauses (i) or (ii), the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in LC Exposure or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to the immediately following subsection (d),
(y) pay to any Issuing Bank and Swingline Lender, as applicable, the amount of
any such fee otherwise payable to such Defaulting Lender to the extent allocable
to such Issuing Bank’s or Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(d) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Exposure and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Percentages (determined without regard to such Defaulting Lender’s
Revolving Commitment) but only to the extent that (x) the conditions set forth
in Section 5.2 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the Revolving Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(e) Cash Collateral, Repayment of Swingline Loans.

(i) If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize any Issuing Bank’s Fronting
Exposure in accordance with the procedures set forth in this subsection.

 

79



--------------------------------------------------------------------------------

(ii) At any time that there shall exist a Defaulting Lender, within ten
(10) Business Days following the written request of the Administrative Agent or
any Issuing Bank (with a copy to the Administrative Agent), the Borrower shall
Cash Collateralize such Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of such Issuing Bank with
respect to Facility Letters of Credit issued and outstanding by such Issuing
Bank at such time.

(iii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
each Issuing Bank, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lender’s obligation to
fund participations in respect of LC Exposure, to be applied pursuant to the
immediately following clause (iv). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and any Issuing Bank as herein provided, or
that the total amount of such Cash Collateral is less than the aggregate
Fronting Exposure of such Issuing Bank with respect to Facility Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).

(iv) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section in respect of Facility Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of LC Exposure (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

(v) Cash Collateral (or the appropriate portion thereof) provided to reduce
ratably any Issuing Bank’s Fronting Exposure shall no longer be required to be
held as Cash Collateral pursuant to this subsection following (x) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender), or (y) the determination by
the Administrative Agent and any Issuing Bank that there exists excess Cash
Collateral; provided that, subject to the immediately preceding subsection (b),
the Person providing Cash Collateral and the applicable Issuing Bank may agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations.

(f) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Banks agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders (other than Bid Rate
Loans) or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans (other than Bid Rate Loans) and funded and
unfunded participations in Facility Letters of Credit and Swingline Loans to be
held pro rata by the Lenders in accordance with their respective Percentages
(determined without giving effect to the immediately preceding subsection (d)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

80



--------------------------------------------------------------------------------

(g) New Swingline Loans/Facility Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Facility Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

12.17. Delegation to Affiliates. The Borrower and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Administrative Agent is entitled under
Articles XII and XIV.

12.18. Managing Agents, Co-Documentation Agents, Syndication Agent, etc..
Neither any of the Lenders identified in this Agreement as a “managing agent”
nor the Co-Documentation Agents or the Syndication Agent shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender. Each Lender hereby makes the same acknowledgments with respect
to such Lenders as it makes with respect to the Administrative Agent in
Section 12.11.

ARTICLE XIII.

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

13.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns permitted hereby, except that
(i) the Borrower shall not have the right to assign its rights or obligations
under the Loan Documents without the prior written consent of each Lender,
(ii) any assignment by any Lender must be made in compliance with Section 13.3,
and (iii) any transfer by Participation must be made in compliance with
Section 13.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 13.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with
Section 13.3. The parties to this Agreement acknowledge that clause (ii) of this
Section 13.1 relates only to absolute assignments and this Section 13.1 does not
prohibit assignments creating security interests, including, without limitation,
(x) any pledge or assignment by any Lender of all or any portion of its rights
under this Agreement and any Note to a Federal Reserve Bank or other central
banking authority or (y) in the case of a Lender which is a Fund, any pledge or
assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee; provided, however,
that no such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 13.3. The Administrative
Agent may treat the Person which made any Loan or which holds any Note as the
owner thereof for all purposes hereof unless and until such Person complies with
Section 13.3; provided, however, that the Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person. Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents. Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.

 

81



--------------------------------------------------------------------------------

13.2. Participations.

13.2.1 Permitted Participants; Effect. Any Lender may at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Loan owing to such Lender, any Note held by such Lender, any Revolving
Commitment of such Lender or any other interest of such Lender under the Loan
Documents. In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under the Loan Documents shall
remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the owner of its Loans and the holder of any Note issued to it in evidence
thereof for all purposes under the Loan Documents, all amounts payable by the
Borrower under this Agreement shall be determined as if such Lender had not sold
such participating interests, and the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under the Loan Documents.

13.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Revolving Commitment in which such
Participant has an interest which would require consent of all of the Lenders
pursuant to the terms of Section 14.13 or of any other Loan Document.

13.2.3 Benefit of Certain Provisions. The Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 14.15(a) in
respect of its participating interest in amounts owing under the Loan Documents
to the same extent as if the amount of its participating interest were owing
directly to it as a Lender under the Loan Documents, provided that each Lender
shall retain the right of setoff provided in Section 14.15(a) with respect to
the amount of participating interests sold to each Participant. The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 14.15(a), agrees to share with each Lender,
any amount received pursuant to the exercise of its right of setoff, such
amounts to be shared in accordance with Section 14.15(b) as if each Participant
were a Lender. The Borrower further agrees that each Participant shall be
entitled to the benefits of Sections 4.1, 4.2, 4.4 and 4.5 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 13.3, provided that (i) a Participant shall not be entitled to receive
any greater payment under Section 4.1, 4.2, 4.4 or 4.5 than the Lender who sold
the participating interest to such Participant would have received had it
retained such interest for its own account, unless the sale of such interest to
such Participant is made with the prior written consent of the Borrower, and
(ii) any Participant not incorporated under the laws of the United States of
America or any State thereof agrees to comply with the provisions of Section 4.5
to the same extent as if it were a Lender.

13.2.4 Participant Register. Each Lender that sells a participation shall,
acting solely for this purpose as an agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Revolving
Commitments, Loans, Facility Letters of Credit or its other obligations under
this Agreement) except to the extent that such disclosure is necessary to
establish that such Revolving Commitment, Loan, Facility Letter of Credit or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.

 

82



--------------------------------------------------------------------------------

13.3. Assignments; Consents. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

13.3.1 Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of an assigning
Revolving Lender’s Revolving Commitment and the Loans at the time owing to it,
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in the immediately preceding subsection (A), the
aggregate amount of the Revolving Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Revolving Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption Agreement, as of the Trade Date) shall not be less than $5,000,000,
unless each of the Administrative Agent, the Issuing Banks and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that if, after giving effect to such assignment, the amount of the
Revolving Commitment held by such assigning Lender or the outstanding principal
balance of the Loans of such assigning Lender, as applicable, would be less than
$5,000,000, then such assigning Lender shall assign the entire amount of its
Revolving Commitment and the Loans at the time owing to it.

13.3.2 Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Commitment assigned.

13.3.3 Required Consents. No consent shall be required for any assignment except
to the extent required by Section 13.3.1(B) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a Revolving
Commitment or a Loan if such assignment is to a Person that is not already a
Lender, an Affiliate of such a Lender or an Approved Fund with respect to such a
Lender; and

 

83



--------------------------------------------------------------------------------

(C) the consent of the Swingline Lender and the Issuing Banks (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of a Revolving Commitment.

13.3.4 Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500 for each
assignment, and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the Assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the Assignee and such
transferor Lender, as appropriate.

13.3.5 No Assignment to Borrower or Defaulting Lender. No such assignment shall
be made to (i) the Borrower or any of the Borrower’s Affiliates or Subsidiaries
or (ii) any Defaulting Lender.

13.3.6 No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.4, from and after the effective date specified in each Assignment
and Assumption Agreement, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 12.8 and 14.6 and
the other provisions of this Agreement and the other Loan Documents that survive
the termination hereof and thereof with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.2.

13.4. Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Office a copy of
each Assignment and Assumption Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

13.5. Designated Lenders. Any Lender (each, a “Designating Lender”) may at any
time while the Borrower has been assigned an Investment Grade Rating from either
S&P or Moody’s and the Borrower shall have elected to have the provisions of
Section 2.9(b) apply, designate one Designated Lender to fund Bid Rate Loans on
behalf of such Designating Lender subject to the terms of this Section,

 

84



--------------------------------------------------------------------------------

and the provisions in the immediately preceding Sections 13.2 and 13.3 shall not
apply to such designation. No Lender may designate more than one Designated
Lender. The parties to each such designation shall execute and deliver to the
Administrative Agent for its acceptance a Designation Agreement. Upon such
receipt of an appropriately completed Designation Agreement executed by a
Designating Lender and a designee representing that it is a Designated Lender,
the Administrative Agent will accept such Designation Agreement and give prompt
notice thereof to the Borrower, whereupon (i) the Borrower shall execute and
deliver to the Designating Lender a Bid Rate Note payable to the order of the
Designated Lender, (ii) from and after the effective date specified in the
Designation Agreement, the Designated Lender shall become a party to this
Agreement with a right to make Bid Rate Loans on behalf of its Designating
Lender pursuant to Section 2.18 after the Borrower has accepted a Bid Rate Loan
(or portion thereof) of the Designating Lender, and (iii) the Designated Lender
shall not be required to make payments with respect to any obligations in this
Agreement except to the extent of excess cash flow of such Designated Lender
which is not otherwise required to repay obligations of such Designated Lender
which are then due and payable; provided, however, that regardless of such
designation and assumption by the Designated Lender, the Designating Lender
shall be and remain obligated to the Borrower, the Administrative Agent and the
Lenders for each and every of the obligations of the Designating Lender and its
related Designated Lender with respect to this Agreement, including, without
limitation, any indemnification obligations under Section 12.3 and any sums
otherwise payable to the Borrower by the Designated Lender. Each Designating
Lender shall serve as the agent of the Designated Lender and shall on behalf of,
and to the exclusion of, the Designated Lender: (i) receive any and all payments
made for the benefit of the Designated Lender and (ii) give and receive all
communications and notices and take all actions hereunder, including, without
limitation, votes, approvals, waivers, consents and amendments under or relating
to this Agreement and the other Loan Documents. Any such notice, communication,
vote, approval, waiver, consent or amendment shall be signed by the Designating
Lender as agent for the Designated Lender and shall not be signed by the
Designated Lender on its own behalf and shall be binding on the Designated
Lender to the same extent as if signed by the Designated Lender on its own
behalf. The Borrower, the Administrative Agent and the Lenders may rely thereon
without any requirement that the Designated Lender sign or acknowledge the same.
No Designated Lender may assign or transfer all or any portion of its interest
hereunder or under any other Loan Document, other than assignments to the
Designating Lender which originally designated such Designated Lender. The
Borrower, the Lenders and the Administrative Agent each hereby agrees that it
will not institute against any Designated Lender or join any other Person in
instituting against any Designated Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any federal or state
bankruptcy or similar law, until the later to occur of (x) one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Designated Lender and (y) the Maturity Date. In connection with any such
designation, the Designating Lender shall pay to the Administrative Agent an
administrative fee for processing such designation in the amount of $3,500.

13.6 Confidentiality. Except as otherwise provided by applicable law, the
Administrative Agent, each Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below) in accordance with its
customary procedure for handling confidential information of this nature and in
accordance with safe and sound banking practices but in any event may make
disclosure: (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any actual or proposed Eligible Assignee, Participant or other transferee in
connection with a potential transfer of any Revolving Commitment or
participation therein as permitted hereunder, or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations; (c) as required or requested by any
Governmental Authority or representative thereof or pursuant to legal process or
in connection with any legal proceedings, or as

 

85



--------------------------------------------------------------------------------

otherwise required by applicable law; (d) to the Administrative Agent’s, such
Issuing Bank’s or such Lender’s independent auditors and other professional
advisors (provided they shall be notified of the confidential nature of the
information); (e) in connection with the exercise of any remedies under any Loan
Document or any action or proceeding relating to any Loan Document or the
enforcement of rights hereunder or thereunder; (f) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section actually known by the Administrative Agent, such Issuing Bank or
such Lender to be a breach of this Section or (ii) becomes available to the
Administrative Agent, any Issuing Bank, any Lender or any Affiliate of the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower or any Affiliate of the Borrower; (g) to
the extent requested by, or required to be disclosed to, any nationally
recognized rating agency or regulatory or similar authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) having or purporting to have jurisdiction over it; (h) to bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications; (i) to any other party
hereto; and (j) with the consent of the Borrower. Notwithstanding the foregoing,
the Administrative Agent, each Issuing Bank and each Lender may disclose any
such confidential information, without notice to the Borrower or the General
Partner, to Governmental Authorities in connection with any regulatory
examination of the Administrative Agent, such Issuing Bank or such Lender or in
accordance with the regulatory compliance policy of the Administrative Agent,
such Issuing Bank or such Lender. As used in this Section, the term
“Information” means all information received from the Borrower, the General
Partner, any Subsidiary or Affiliate of the Borrower relating to the Borrower,
the General Partner or any of their Affiliates or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or any Issuing Bank on a nonconfidential basis
prior to disclosure by the Borrower, the General Partner, or any Subsidiary or
any Affiliate of the Borrower, provided that, in the case of any such
information received from the Borrower, the General Partner, or any Subsidiary
or any Affiliate of the Borrower after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

13.7 Tax Treatment. If any interest in any Loan Document is transferred to any
Participant or Purchaser or any other Person acquiring an interest in the Loan
Documents by operation of law (each a “Transferee”) which is not incorporated
under the laws of the United States or any State thereof, the transferor Lender
shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the provisions of Section 4.5(iv).

ARTICLE XIV.

GENERAL PROVISIONS

14.1. Survival of Representations. All representations and warranties contained
in this Agreement shall survive delivery of the Notes and the making of the
Borrowings herein contemplated.

14.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

14.3. Taxes. Any recording and other taxes (excluding franchise, income or
similar taxes) or other similar assessments or charges payable or ruled payable
by any governmental authority incurred in connection with the consummation of
the transactions contemplated by this Agreement shall be paid by the Borrower,
together with interest and penalties, if any.

 

86



--------------------------------------------------------------------------------

14.4. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

14.5. No Third Party Beneficiaries. This Agreement shall not be construed so as
to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns.

14.6. Expenses; Indemnification. Subject to the provisions of this Agreement,
the Borrower will pay (a) all out-of-pocket costs and expenses incurred by the
Administrative Agent and the Arranger (including the reasonable fees,
out-of-pocket expenses and other reasonable expenses of counsel) in connection
with the preparation, execution and delivery of this Agreement, the Notes, the
Loan Documents and any other agreements or documents referred to herein or
therein and any amendments thereto, (b) all out-of-pocket costs and expenses
incurred by the Administrative Agent and the Lenders (including the reasonable
fees, out-of-pocket expenses and other reasonable expenses of counsel to the
Administrative Agent and the Lenders) in connection with the enforcement and
protection of the rights of the Lenders under this Agreement, the Notes, the
Loan Documents or any other agreement or document referred to herein or therein,
and (c) all reasonable and customary costs and expenses of periodic audits by
the Administrative Agent’s personnel of the Borrower’s books and records
provided that prior to an Event of Default, the Borrower shall be required to
pay for only one such audit during any year. The Borrower further agrees to
indemnify the Lenders, their Affiliates, and their respective directors,
officers, employees, agents and advisors (each, an “Indemnified Party”) against
all losses, claims, damages, penalties, judgments, liabilities and reasonable
expenses (including, without limitation, all expenses of litigation or
preparation therefor whether or not the Indemnified Party is a party thereto)
which any of them may pay or incur arising out of or relating to this Agreement,
the other Loan Documents, the transactions contemplated hereby or the direct or
indirect application or proposed application of the proceeds of any Borrowing
hereunder, except that the foregoing indemnity shall not apply to any
Indemnified Party to the extent that any losses, claims, etc. are determined by
a court of competent jurisdiction by a final and non-appealable judgment to have
resulted from such Indemnified Party’s Gross Negligence or willful misconduct.
In the case of an investigation, litigation or proceeding to which the indemnity
in this Section applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower or the
General Partner or the Borrower’s or the General Partner’s equity holders or
creditors or an Indemnified Party is otherwise party thereto. The obligations of
the Borrower under this Section shall survive the termination of this Agreement.

14.7. Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

14.8. Nonliability of the Lenders. The relationship between the Borrower and the
Lenders shall be solely that of borrower and lender. The Lenders shall not have
any fiduciary responsibilities to the Borrower. The Lenders undertake no
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations. Moreover,
none of the Administrative Agent, any Issuing Bank or any Lender shall be liable
to the Borrower or any other parties. None of the Administrative Agent, any
Issuing Bank or any Lender, or any Affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent, any Issuing Bank or any Lender
shall have any liability with respect to, and the Borrower hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by the
Borrower in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents or any fee letter delivered in
connection herewith, or any of the transactions contemplated by this Agreement
or any of the other Loan Documents.

 

87



--------------------------------------------------------------------------------

14.9. Choice of Law. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

14.10. Consent to Jurisdiction. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT
SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE LENDERS TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS
OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
LENDERS OR ANY AFFILIATE OF THE LENDERS INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS.

14.11. Waiver of Jury Trial. THE BORROWER, THE GENERAL PARTNER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

14.12. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that the Borrower shall not
have the right to assign its rights or obligations under the Loan Documents. Any
assignee or transferee of rights or obligations hereunder or under the Notes
agrees by acceptance thereof to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person, who at the time
of making such request or giving such authority or consent is the holder of a
Note, shall be conclusive and binding on any subsequent holder, transferee or
assignee of such Note or of any Note or Notes issued in exchange therefor.

14.13. Entire Agreement; Modification of Agreement. The Loan Documents embody
the entire agreement among the Borrower, the General Partner, Administrative
Agent, and Lenders and supersede all prior conversations, agreements,
understandings, commitments and term sheets among any or all of such parties
with respect to the subject matter hereof. Any provisions of this Agreement may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed by the Borrower, and Administrative Agent if the rights or duties of
Administrative Agent are affected thereby, and

 

88



--------------------------------------------------------------------------------

(a) each of the Lenders adversely affected thereby if such amendment or waiver:

(i) reduces or forgives any payment of principal or interest on the Obligations
or any fees payable by the Borrower to such Lender hereunder; or

(ii) postpones the date fixed for any payment of principal of or interest on the
Obligations or any fees payable by the Borrower to such Lender hereunder; or

(iii) increases the amount of such Lender’s Revolving Commitment (other than
pursuant to an assignment permitted under Section 13.3 or an increase in the
Aggregate Revolving Commitment pursuant to Section 2.2) or the unpaid principal
amount of such Lender’s Loan; or

(iv) extends the Maturity Date (other than pursuant to Section 2.19 hereof); or

(v) modifies or waives all or any portion of Section 2.20;

(b) all of the Lenders if such amendment or waiver:

(i) releases or limits the liability of the General Partner under the Loan
Documents; or

(ii) changes the definition of Required Lenders, or modifies any requirement for
consent by each of the Lenders; or

(iii) reduces the percentage set forth in Section 8.10 or modifies or waives the
second through fourth sentences of Section 9.3 hereof; or

(c) the Required Lenders, to the extent expressly provided for herein and in the
case of all other waivers or amendments if no percentage of Lenders is specified
herein, except that no waivers or amendments (1) affecting Section 2.17 shall be
effective without the written consent of the Swingline Lender, (2) affecting
Article III shall be effective without the written consent of each Issuing Bank
or (3) affecting Section 12.16 shall be effective without the written consent of
each of the Swingline Lender and each Issuing Bank.

14.14. Dealings with the Borrower. The Lenders and their affiliates may accept
deposits from, extend credit to and generally engage in any kind of banking,
trust or other business with the Borrower or the General Partner or any of their
Affiliates regardless of the capacity of the Lenders hereunder.

14.15. Set-Off.

(a) Subject to Section 2.20 and in addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
the Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, and each Participant, at any time, or from time to time while, an Event
of Default exists, without notice to the Borrower or to any other Person, any
such notice being hereby expressly waived, but in the case of an Issuing Bank, a
Lender, an Affiliate of an Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Required Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to,

 

89



--------------------------------------------------------------------------------

indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Administrative
Agent, such Issuing Bank, such Lender, any Affiliate of the Administrative
Agent, such Issuing Bank or such Lender, or such Participant, to or for the
credit or the account of the Borrower against and on account of any of the
Obligations, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 11.1, and although such Obligations shall be
contingent or unmatured.

(b) Each Lender agrees that if it shall, by exercising any right of set off or
counterclaim or otherwise, receive payment of a proportion of the aggregate
amount of principal, interest or fees due with respect to any Loan held by it
(other than payments received pursuant to Sections 4.1, 4.2, 4.3 and 4.5) which
is greater than the proportion received by any other Lender in respect of the
aggregate amount of principal, interest or fees due with respect to any Loan
held by such other Lender, the Lender receiving such proportionately greater
payment shall purchase such participations in the Loans held by the other
Lenders and such other adjustments shall be made as may be required so that all
such payments of principal, interest or fees with respect to the Loans held by
the Lenders shall be shared by the Lenders pro rata according to their
respective Revolving Commitments.

14.16. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart. This Agreement shall be effective when it has been executed by the
Borrower and each of the Lenders shown on the signature pages hereof.

14.17. Patriot Act CIP Notice. Each Lender hereby notifies the Borrower and the
General Partner that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act), it
is from time to time required to obtain, verify and record information that
identifies the Borrower and the General Partner, which information includes the
name and address of the Borrower and the General Partner and other information
that will allow such Lender to identify the Borrower and the General Partner in
accordance with the Act.

 

90



--------------------------------------------------------------------------------

ARTICLE XV.

NOTICES

15.1. Giving Notice; Electronic Delivery. All notices and other communications
provided to any party hereto under this Agreement or any other Loan Document
shall be in writing or by telex or by facsimile and addressed or delivered to
such party at its address set forth below or at such other address as may be
designated by such party in a notice to the other parties. Any notice, if mailed
and properly addressed with postage prepaid, shall be deemed given when
received; any notice, if transmitted by telex or facsimile, shall be deemed
given when transmitted (answerback confirmed in the case of telexes). Notice may
be given as follows:

To the Borrower:

First Industrial, L.P.

c/o First Industrial Realty Trust, Inc.

311 South Wacker Drive

Suite 4000

Chicago, Illinois 60606

Attention: Mr. Scott Musil

Telecopy: (312) 895-9380

To the General Partner:

First Industrial Realty Trust, Inc.

311 South Wacker Drive

Suite 3900

Chicago, Illinois 60606

Attention: Scott A. Musil

Telecopy: (312) 922-9851

Each of the above with a copy to:

Barack Ferrazzano Kirschbaum & Nagelberg LLP

200 West Madison

39th Floor

Chicago, Illinois 60606

Attention: Suzanne Bessette-Smith and James R. Whitney

Telecopy: (312) 984-3150

To each Lender:

At such address as set forth in its Administrative Questionnaire

To the Administrative Agent:

Wells Fargo Bank, National Association, as agent

10 South Wacker Drive, 32nd Floor

Chicago, IL 60606

Attention: Scott S. Solis

Telecopy: (312)782-0969

with a copy to:

Wells Fargo Bank, National Association, as agent

301 S. College Street, 4th Floor

Charlotte, NC 28202

Attention: Alix Bax

Telecopy: (704) 715-1468

Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Administrative
Agent or the

 

91



--------------------------------------------------------------------------------

Borrower) provided that the foregoing shall not apply to (i) notices to any
Lender (or any Issuing Bank) pursuant to Article II and (ii) any Lender that has
notified the Administrative Agent and the Borrower that it cannot or does not
want to receive electronic communications. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered
twenty-four (24) hours after the date and time on which the Administrative Agent
or the Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent or Borrower notifies each Lender
of said posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
11:00 a.m. (Central Time) on the opening of business on the next business day
for the recipient. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the certificate
required by Section 8.2(iv) to the Administrative Agent and shall deliver paper
copies of any documents to the Administrative Agent or to any Lender that
requests such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender. Except for the
certificates required by Section 8.2(iv), the Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

Documents required to be delivered pursuant to Article II may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.

15.2. Change of Address. Each party may change the address for service of notice
upon it by a notice in writing to the other parties hereto.

[Remainder of page intentionally left blank]

 

92



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

BORROWER: FIRST INDUSTRIAL, L.P. By: FIRST INDUSTRIAL REALTY TRUST, INC., its
General Partner By:

/s/ Scott A. Musil

Name: Scott A. Musil Title: Chief Financial Officer GENERAL PARTNER: FIRST
INDUSTRIAL REALTY TRUST, INC. By:

/s/ Scott A. Musil

Name: Scott A. Musil Title: Chief Financial Officer

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED FIRST INDUSTRIAL CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as
Administrative Agent By:

/s/ Brandon Barry

Name: Brandon Barry Title: Vice President

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED FIRST INDUSTRIAL CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually as a Lender and as Syndication Agent By: /s/
Asad A. Rafiq Name: Asad A. Rafiq Title: Vice President

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED FIRST INDUSTRIAL CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, individually as a Lender and as Co-Documentation
Agent By: /s/ Joel Dalson Name: Joel Dalson Title: Senior Vice President

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED FIRST INDUSTRIAL CREDIT AGREEMENT



--------------------------------------------------------------------------------

REGIONS BANK, individually as a Lender and as Co-Documentation Agent By: /s/ T.
Barrett Vawter Name: T. Barrett Vawter Title: Vice President

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED FIRST INDUSTRIAL CREDIT AGREEMENT



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, individually as a Lender and as Co-Documentation
Agent By: /s/ Drew Burlak Name: Drew Burlak Title: Senior Vice President

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED FIRST INDUSTRIAL CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIFTH THIRD BANK, an Ohio banking corporation, as a Lender By: /s/ Michael
Glandt Name: Michael Glandt Title: Vice President

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED FIRST INDUSTRIAL CREDIT AGREEMENT



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By: /s/ Darlene Arias Name: Darlene Arias
Title: Director By: /s/ Houssem Daly Name: Houssem Daly Title: Associate
Director

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED FIRST INDUSTRIAL CREDIT AGREEMENT



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as a Lender By: /s/ John Kennedy Name: John Kennedy
Title: Vice President

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED FIRST INDUSTRIAL CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMERICA BANK, A TEXAS BANKING ASSOCIATION, as a Lender By: /s/ Sam F. Meehan
Name: Sam F. Meehan Title: Vice President

SIGNATURE PAGE TO

SECOND AMENDED AND RESTATED FIRST INDUSTRIAL CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

REVOLVING COMMITMENT AMOUNTS

 

Bank

   Total Commitment  

Wells Fargo Bank, National Association

   $ 107,500,000   

Bank of America, N.A.

   $ 97,500,000   

U.S. Bank National Association

   $ 75,000,000   

PNC Bank, National Association

   $ 75,000,000   

Regions Bank

   $ 75,000,000   

UBS AG, Stamford Branch

   $ 55,000,000   

Fifth Third Bank

   $ 55,000,000   

MUFG Union Bank, N.A.

   $ 55,000,000   

Comerica Bank, a Texas Banking Association

   $ 30,000,000   

Total

   $ 625,000,000.00   



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF NOTE

REVOLVING CREDIT NOTE

[            ], 2015

On or before the Maturity Date, as defined in that certain Second Amended and
Restated Unsecured Revolving Credit Agreement dated as of March 10, 2015 (the
“Agreement”) between FIRST INDUSTRIAL, L.P., a Delaware limited partnership
(“Borrower”), First Industrial Realty Trust, Inc., a Maryland corporation, Bank
of America, N.A., individually and as Syndication Agent, Wells Fargo Bank,
National Association, individually and as Administrative Agent for the Lenders
(as such terms are defined in the Agreement), and the other Lenders listed on
the signature pages of the Agreement, Borrower promises to pay to the order of
[            ] (the “Lender”), or its successors and assigns, the aggregate
unpaid principal amount of all Revolving Loans made by the Lender to the
Borrower pursuant to Section 2.1 of the Agreement, in immediately available
funds at the office of the Administrative Agent in Minneapolis, Minnesota,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Agreement. The Borrower shall pay this Promissory
Note (“Note”) in full on or before the Maturity Date in accordance with the
terms of the Agreement.

The Lender shall, and is hereby authorized to record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Borrowing and the date and amount of each principal
payment hereunder; provided, however, that the failure of Lender to so record
shall not affect the obligations of the Borrower hereunder or under the other
Loan. Documents.

This Note is issued pursuant to, and is entitled to the security under and
benefits of, the Agreement and the other Loan Documents, to which Agreement and
Loan Documents, as they may be amended from time to time, reference is hereby
made for, inter alia, a statement of the terms and conditions under which this
Note may be prepaid or its maturity date accelerated. Capitalized terms used
herein and not otherwise defined herein are used with the meanings attributed to
them in the Agreement.

If there is an Event of Default or Default under the Agreement or any other Loan
Document and Lender exercises its remedies provided under the Agreement and/or
any of the Loan Documents, then in addition to all amounts recoverable by the
Lender under such documents, Lender shall be entitled to receive reasonable
attorneys fees and expenses incurred by Lender in exercising such remedies.

Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note (except as
otherwise expressly provided for in the Agreement), and any and all lack of
diligence or delays in collection or enforcement of this Note, and expressly
agree that this Note, or any payment hereunder, may be extended from time to
time, and expressly consent to the release of any party liable for the
obligation secured by this Note, the release of any of the security of this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.

This Note shall, be governed and construed under the internal laws of the State
of Illinois.

BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS PROMISSORY NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING
FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREE THAT
ANY SUCH ACTION OR. PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.

[Signature on Following Page]



--------------------------------------------------------------------------------

FIRST INDUSTRIAL, L.P. By: First Industrial Realty Trust, Inc., its general
partner By:

 

Name:

 

Title:

 

[Signature Page – First Industrial Revolving Note]



--------------------------------------------------------------------------------

PAYMENTS OF PRINCIPAL

 

Date   Unpaid Principal Balance   Notation Made by



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF BID RATE NOTE

            , 20    

FOR VALUE RECEIVED, the undersigned, FIRST INDUSTRIAL, L.P. (the “Borrower”),
hereby promises to pay to the order of             (the “Lender”), in care of
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), to Wells Fargo Bank, National Association at the office
of the Administrative Agent in Minneapolis, Minnesota or at such other address
as may be specified by the Administrative Agent to the Borrower, the aggregate
unpaid principal amount of Bid Rate Loans made by the Lender to the Borrower
under the Credit Agreement, on the dates and in the principal amounts provided
in the Credit Agreement, and to pay interest on the unpaid principal amount of
each such Bid Rate Loan, at such office at the rates and on the dates provided
in the Credit Agreement.

The date, amount, interest rate and maturity date of each Bid Rate Loan made by
the Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by the Lender on its books and, prior to any transfer
of this Note, endorsed by the Lender on the schedule attached hereto or any
continuation thereof, provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or
hereunder in respect of the Bid Rate Loans made by the Lender.

This Note is one of the “Bid Rate Notes” referred to in the Second Amended and
Restated Unsecured Revolving Credit Agreement dated as of March 10, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, the financial institutions party
thereto and their assignees under Section 13.3. thereof, the Administrative
Agent, and the other parties thereto, and evidences Bid Rate Loans made by the
Lender thereunder. Terms used but not otherwise defined in this Note have the
respective meanings assigned to them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Bid Rate Loans upon
the terms and conditions specified therein.

Except as permitted by Section 13.3. of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.

This Note shall, be governed and construed under the internal laws of the State
of Illinois.

BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS PROMISSORY NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING
FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREE THAT
ANY SUCH ACTION OR. PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.

[Signature on next page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Bid Rate
Note under seal as of the date first written above.

 

FIRST INDUSTRIAL, L.P. By: First Industrial Realty Trust, Inc., its general
partner By:

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

SCHEDULE OF BID RATE LOANS

This Note evidences Bid Rate Loans made under the within-described Credit
Agreement to the Borrower, on the dates, in the principal amounts, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:

 

Date of

Loan

 

Principal
Amount of

Loan

 

Interest

Rate

 

Maturity

Date of

Loan

 

Amount

Paid or

Prepaid

 

Unpaid Principal
Amount

 

Notation

Made By



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF DISBURSEMENT INSTRUCTION AGREEMENT

 

 

Borrower: FIRST INDUSTRIAL, L.P.

 

 

Administrative Agent: Wells Fargo Bank, National Association

 

 

Loan: Loan number 1006217 made pursuant to that certain “Second Amended and
Restated Unsecured Revolving Credit Agreement” dated as of March 10, 2015
between Borrower, FIRST INDUSTRIAL REALTY TRUST, INC., a Maryland corporation,
as General Partner, Administrative Agent, Wells Fargo Securities, LLC and
Lenders, as amended from time to time

 

 

Effective Date: March 10, 2015

 

 

Check applicable box:

 

¨       New – This is the first Disbursement Instruction Agreement submitted in
connection with the Loan.

 

¨       Replace Previous Agreement – This is a replacement Disbursement
Instruction Agreement. All prior instructions

           submitted in connection with this Loan are cancelled as of the
Effective Date set forth above.

This Agreement must be signed by the Borrower and is used for the following
purposes:

 

  (1) to designate an individual or individuals with authority to request
disbursements of Loan proceeds, whether at the time of Loan closing/origination
or thereafter;

 

  (2) to designate an individual or individuals with authority to request
disbursements of funds from Restricted Accounts (as defined in the Terms and
Conditions attached to this Agreement), if applicable; and

 

  (3) to provide Administrative Agent with specific instructions for wiring or
transferring funds on Borrower’s behalf.

Any of the disbursements, wires or transfers described above are referred to
herein as a “Disbursement.”

Specific dollar amounts for Disbursements must be provided to Administrative
Agent at the time of the applicable Disbursement in the form of a signed closing
statement, an email instruction or other written communication, or telephonic
request pursuant to 2.5(b) of the Credit Agreement (each, a “Disbursement
Request”) from an applicable Authorized Representative (as defined in the Terms
and Conditions attached to this Agreement).

A new Disbursement Instruction Agreement must be completed and signed by the
Borrower if (i) all or any portion of a Disbursement is to be transferred to an
account or an entity not described in this Agreement or (ii) Borrower wishes to
add or remove any Authorized Representatives.

See the Additional Terms and Conditions attached hereto for additional
information and for definitions of certain capitalized terms used in this
Agreement.

 

B-1



--------------------------------------------------------------------------------

Disbursement of Loan Proceeds at Origination/Closing

 

Closing Disbursement Authorizers: Administrative Agent is authorized to accept
one or more Disbursement Requests from any of the individuals named below (each,
a “Closing Disbursement Authorizer”) to disburse Loan proceeds on or about the
date of the Loan origination/closing and to initiate Disbursements in connection
therewith (each, a “Closing Disbursement”):

 

    Individual’s Name                                    Title   1.         2.  
      3.        

Describe Restrictions, if any, on the authority of the Closing Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Closing Disbursement Authorizer
may submit a Disbursement Request for all available Loan proceeds.

    DELETE FOLLOWING SECTION IF NO WIRE TRANSFERS AT ORIGINATION/CLOSING

 

Permitted Wire Transfers: Disbursement Requests for the Closing Disbursement(s)
to be made by wire transfer must specify the amount and applicable Receiving
Party. Each Receiving Party included in any such Disbursement Request must be
listed below. Administrative Agent is authorized to use the wire instructions
that have been provided directly to Administrative Agent by the Receiving Party
or Borrower and attached as the Closing Exhibit. All wire instructions must be
in the format specified on the Closing Exhibit.

 

  Names of Receiving Parties for the Closing Disbursement(s) (may include as
many parties as needed; wire instructions for each Receiving Party must be
attached as the Closing Exhibit)   1.       2.       3.    

    DELETE FOLLOWING SECTION IF NO DEPOSITS INTO WFB ACCOUNTS AT
ORIGINATION/CLOSING

 

Direct Deposit: Disbursement Requests for the Closing Disbursement(s) to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account: Wells Fargo Bank, N.A. Deposit Account Number: Further
Credit Information/Instructions:

 

B-2



--------------------------------------------------------------------------------

Disbursements of Loan Proceeds Subsequent to Loan Closing/Origination

 

Subsequent Disbursement Authorizers: Administrative Agent is authorized to
accept one or more Disbursement Requests from any of the individuals named below
(each, a “Subsequent Disbursement Authorizer”) to disburse Loan proceeds after
the date of the Loan origination/closing and to initiate Disbursements in
connection therewith (each, a “Subsequent Disbursement”):

 

    Individual’s Name                                    Title   1.         2.  
      3.      

 

Describe Restrictions, if any, on the authority of the Subsequent Disbursement
Authorizers (dollar amount limits, wire/deposit destinations, etc.):

DESCRIBE APPLICABLE RESTRICTIONS OR INDICATE “N/A”

If there are no restrictions described here, any Subsequent Disbursement
Authorizer may submit a Disbursement Request for all available Loan proceeds.

    DELETE FOLLOWING SECTION IF NO SUBSEQUENT WIRE TRANSFERS ANTICIPATED

 

Permitted Wire Transfers: Disbursement Requests for Subsequent Disbursements to
be made by wire transfer must specify the amount and applicable Receiving Party.
Each Receiving Party included in any such Disbursement Request must be listed
below. Administrative Agent is authorized to use the wire instructions that have
been provided directly to Administrative Agent by the Receiving Party or
Borrower and attached as the Subsequent Disbursement Exhibit. All wire
instructions must be in the format specified on the Subsequent Disbursement
Exhibit.

 

  Names of Receiving Parties for Subsequent Disbursements (may include as many
parties as needed; wire instructions for each Receiving Party must be attached
as the Subsequent Disbursement Exhibit)   1.       2.       3.    

    DELETE FOLLOWING SECTION IF NO SUBSEQUENT DEPOSITS INTO WFB ACCOUNTS
ANTICIPATED

 

Direct Deposit: Disbursement Requests for Subsequent Disbursements to be
deposited into an account at Wells Fargo Bank, N.A. must specify the amount and
applicable account. Each account included in any such Disbursement Request must
be listed below.

 

Name on Deposit Account: Wells Fargo Bank, N.A. Deposit Account Number: Further
Credit Information/Instructions:

 

B-3



--------------------------------------------------------------------------------

Borrower acknowledges that all of the information in this Agreement is correct
and agrees to the terms and conditions set forth herein and in the Additional
Terms and Conditions on the following page.

 

FIRST INDUSTRIAL, L.P. By:

 

Name:

 

Title:

 

 

B-4



--------------------------------------------------------------------------------

Additional Terms and Conditions to the Disbursement Instruction Agreement

Definitions. The following capitalized terms shall have the meanings set forth
below:

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made. Administrative
Agent may delay or refuse to accept a Disbursement Request if the Disbursement
would: (i) violate the terms of this Agreement; (ii) require use of a bank
unacceptable to Administrative Agent or Lenders or prohibited by government
authority; (iii) cause Administrative Agent or Lenders to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or Lenders to violate any applicable law or
regulation.

Limitation of Liability. Administrative Agent , Issuing Banks, Swingline Lender
and Lenders shall not be liable to Borrower or any other parties for:
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, Issuing Banks,
Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, any Issuing Bank’s,
Swingline Lender’s or any Lender’s control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent, any Issuing Bank,
Swingline Lender any Lender or Borrower knew or should have known the likelihood
of these damages in any situation. Neither Administrative Agent, any Issuing
Bank, Swingline Lender nor any Lender makes any representations or warranties
other than those expressly made in this Agreement. IN NO EVENT WILL
ADMINISTRATIVE AGENT, ANY ISSUING BANK, SWINGLINE LENDER OR ANY LENDER BE LIABLE
FOR DAMAGES ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED
BY ADMINISTRATIVE AGENT IN GOOD FAITH AN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.



--------------------------------------------------------------------------------

Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a Disbursement Request until
Administrative Agent has received a new Agreement signed by Borrower. Borrower
agrees to be bound by any Disbursement Request: (i) authorized or transmitted by
Borrower; or (ii) made in Borrower’s name and accepted by Administrative Agent
in good faith and in compliance with this Agreement, even if not properly
authorized by Borrower. Administrative Agent may rely solely (i) on the account
number of the Receiving Party, rather than the Receiving Party’s name, and
(ii) on the bank routing number of the Receiving Bank, rather than the Receiving
Bank’s name, in executing a Disbursement Request. Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by Borrower or an Authorized Representative. If
Administrative Agent takes any actions in an attempt to detect errors in the
transmission or content of transfers or requests or takes any actions in an
attempt to detect unauthorized Disbursement Requests, Borrower agrees that, no
matter how many times Administrative Agent takes these actions, Administrative
Agent will not in any situation be liable for failing to take or correctly
perform these actions in the future, and such actions shall not become any part
of the Disbursement procedures authorized herein, in the Loan Documents, or in
any agreement between Administrative Agent and Borrower.

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.

Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.



--------------------------------------------------------------------------------

CLOSING EXHIBIT

WIRE INSTRUCTIONS

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING

PARTIES

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 



--------------------------------------------------------------------------------

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING

PARTIES

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 



--------------------------------------------------------------------------------

RESTRICTED ACCOUNT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING

PARTIES

All wire instructions must contain the following information:

 

Transfer/Deposit Funds to (Receiving Party Account Name)

 

Receiving Party Deposit Account Number

 

Receiving Bank Name, City and State

 

Receiving Bank Routing (ABA) Number

 

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF GUARANTY

SECOND AMENDED AND RESTATED GUARANTY

This Second Amended and Restated Guaranty is made as of March 10, 2015, by First
Industrial Realty Trust, Inc., a Maryland corporation (“Guarantor”), to and for
the benefit of Wells Fargo Bank, National Association, a national banking
association, individually (“Wells”), and as administrative agent for itself and
the lenders listed on the signature pages of the Credit Agreement (as defined
below) and their respective successors and assigns (collectively, “Lender”).

RECITALS

A. First Industrial, L.P., a Delaware limited partnership (“Borrower”), and
Guarantor have requested that Lender make unsecured revolving credit loans
available to Borrower in the aggregate principal amount of up to $625,000,000
(subject to Borrower’s right to increase such aggregate principal amount to
$900,000,000 in accordance with Section 2.2 of the Credit Agreement (herein
defined)) (the “Facility”).

B. Lender has agreed to make available the Facility to Borrower pursuant to the
terms and conditions set forth in a Second Amended and Restated Unsecured
Revolving Credit Agreement bearing even date herewith between Borrower, the
Lenders and Guarantor (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). All capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Credit Agreement.

C. Guarantor is party to that certain Amended and Restated Guaranty, dated
July 19, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Existing Guaranty”).

D. The parties hereto wish to amend and restate the Existing Guaranty in its
entirety and the Guarantor wishes to affirm its obligations under the Existing
Guaranty.

E. Guarantor is the sole general partner of Borrower and, therefore, Guarantor
will derive financial benefit from the Facility evidenced by the Credit
Agreement and the other Loan Documents. The execution and delivery of this
Guaranty by Guarantor is a condition precedent to the performance by Lender of
its obligations under the Credit Agreement.

AGREEMENTS

NOW, THEREFORE, Guarantor, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, hereby agrees as follows:

1. Guarantor affirms its obligations under, and the terms and conditions of, the
Existing Guaranty and agrees that such obligations remain in full force and
effect and are hereby ratified, reaffirmed and confirmed. Guarantor hereby
absolutely, unconditionally, and irrevocably guarantees to Lender:

(a) the full and prompt payment of the principal of and interest on the Loans
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums which may now be or may
hereafter become due and owing under the Credit Agreement and the other Loan
Documents;



--------------------------------------------------------------------------------

(b) the payment of all Enforcement Costs (as hereinafter defined in Paragraph 7
hereof);

(c) the full, complete, and punctual observance, performance, and satisfaction
of all of the obligations, duties, covenants, and agreements of Borrower under
the Credit Agreement and the Loan Documents; and

(d) All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.” All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.”

2. In the event of any default by Borrower in making payment of the Facility
Indebtedness, or in performance of the Obligations, as aforesaid, in each case
beyond the expiration of any applicable grace period, Guarantor agrees, on
demand by Lender or any holder of any Note, to pay all the Facility Indebtedness
and to perform all the Obligations as are or then or thereafter become due and
owing or are to be performed under the terms of the Credit Agreement and the
other Loan Documents, and to pay any reasonable expenses incurred by Lender in
protecting, preserving, or defending its interest in the Property or in
connection with the Facility or under any of the Loan Documents, including,
without limitation, all reasonable attorneys’ fees and costs. Lender shall have
the right, at its option, either before, during or after pursuing any other
right or remedy against Borrower or Guarantor, to perform any and all of the
Obligations by or through any agent. contractor or subcontractor, or any of
their agents, of its selection, all as Lender in its sole discretion deems
proper, and Guarantor shall indemnify and hold Lender free and harmless from and
against any and all loss, damage, cost, expense, injury, or liability Lender may
suffer or incur in connection with the exercise of its rights under this
Guaranty or the performance of the Obligations, except to the extent the same
arises as determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the Gross Negligence or willful
misconduct of Lender.

All of the remedies set forth herein and/or provided by any of the Loan
Documents or law or equity shall be equally available to Lender, and the choice
by Lender of one such alternative over another shall not be subject to question
or challenge by Guarantor or any other person, nor shall any such choice be
asserted as a defense, set-off, or failure to mitigate damages in any action,
proceeding, or counteraction by Lender to recover or seeking any other remedy
under this Guaranty, nor shall such choice preclude Lender from subsequently
electing to exercise a different remedy. The parties have agreed to the
alternative remedies hereinabove specified in part because they recognize that
the choice of remedies in the event of a failure hereunder will necessarily be
and should properly be a matter of business judgment, which the passage of time
and events may or may not prove to have been the best choice to maximize
recovery by Lender at the lowest cost to Borrower and/or Guarantor. It is the
intention of the parties that such choice by Lender be given conclusive effect
regardless of such subsequent developments.

3. Guarantor does hereby waive (i) notice of acceptance of this Guaranty by
Lender and any and all notices and demands of every kind which may be required
to be given by any statute, rule or law, (ii) any defense, right of set-off or
other claim which Guarantor may have against the Borrower or which Guarantor or
Borrower may have against Lender or the holders of any Note (other than defenses
relating to payment of the Facility Indebtedness or the correctness of any
allegation by Lender that Borrower was in default in the performance of the
Obligations), (iii) presentment for payment, demand for payment (other than as
provided for in Paragraph 2 above), notice of nonpayment (other than as provided
for in Paragraph 2 above) or dishonor, protest and notice of protest, diligence
in collection and any and all formalities which otherwise might be legally
required to charge Guarantor with liability, (iv) any failure by Lender to
inform Guarantor of any facts Lender may now or hereafter know about Borrower,
the Facility, or the transactions contemplated by the Credit Agreement, it being
understood and agreed that Lender has no duty so to inform and that the
Guarantor is fully responsible for being and remaining informed by the Borrower
of all circumstances bearing on the existence or creation, or the risk of
nonpayment of the Facility Indebtedness or the risk of nonperformance of the
Obligations, and (v) any and all right to cause a marshalling of assets of the
Borrower or any other action by any court or governmental body with respect
thereto, or to cause Lender to proceed against any



--------------------------------------------------------------------------------

other security given to Lender in connection with the Facility Indebtedness or
the Obligations. Credit may be granted or continued from time to time by Lender
to Borrower without notice to or authorization from Guarantor, regardless of the
financial or other condition of the Borrower at the time of any such grant or
continuation. Lender shall have no obligation to disclose or discuss with
Guarantor its assessment of the financial condition of Borrower. Guarantor
acknowledges that no representations of any kind whatsoever have been made by
Lender to Guarantor. No modification or waiver of any of the provisions of this
Guaranty shall be binding upon Lender except as expressly set forth in a writing
duly signed and delivered on behalf of Lender. Guarantor further agrees that any
exculpatory language contained in the Credit Agreement and the Notes shall in no
event apply to this Guaranty, and will not prevent Lender from proceeding
against Guarantor to enforce this Guaranty.

4. Guarantor further agrees that Guarantor’s liability as guarantor shall in no
way be impaired by any renewals or extensions which may be made from time to
time, with or without the knowledge or consent of Guarantor of the time for
payment of interest or principal under the Credit Agreement and the other Loan
Documents or by any forbearance or delay in collecting interest or principal
under the Credit Agreement and the other Loan Documents, or by any waiver by
Lender under the Credit Agreement or any other Loan Documents, or by Lender’s
failure or election not to pursue any other remedies it may have against
Borrower, or by any change or modification in the Credit Agreement or any other
Loan Documents, or by the acceptance by Lender of any additional security or any
increase, substitution or change therein, or by the release by Lender of any
security or any withdrawal thereof or decrease therein, or by the application of
payments received from any source to the payment of any obligation other than
the Facility Indebtedness, even though Lender might lawfully have elected to
apply such payments to any part or all of the Facility Indebtedness, it being
the intent hereof that Guarantor shall remain liable as principal for payment of
the Facility Indebtedness and performance of the Obligations until all
indebtedness has been paid in full and the other terms, covenants and conditions
of the Credit Agreement and other Loan Documents and this Guaranty have been
performed, notwithstanding any act or thing which might otherwise operate as a
legal or equitable discharge of a surety. For the avoidance of doubt, it is
understood and agreed that the Guarantor shall not be a “surety” for purposes of
the Securities Act of Illinois (740 ILCS 155 et. seq.) and the Guarantor hereby
waives any rights or benefits thereunder. Guarantor further understands and
agrees that Lender may at any time enter into agreements with Borrower to amend
and modify the Credit Agreement or other Loan Documents, or any thereof
(including, without limitation in accordance with Borrower’s right to increase
the aggregate principal balance of the Loan pursuant to Section 2.2 of the
Credit Agreement), and may waive or release any provision or provisions of the
Credit Agreement and other Loan Documents or any thereof, and, with reference to
such instruments, may make and enter into any such agreement or agreements as
Lender and Borrower may deem proper and desirable, without in any manner
impairing this Guaranty or any of Lender’s rights hereunder or any of the
Guarantor’s obligations hereunder.

5. This is an absolute, unconditional, complete, present and continuing guaranty
of payment and performance and not of collection. Guarantor agrees that this
Guaranty may be enforced by Lender without the necessity at any time of
resorting to or exhausting any other security or collateral given in connection
herewith or with the Credit Agreement or any of the other Loan Documents, or
resorting to any other guaranties, and Guarantor hereby waives the right to
require Lender to join Borrower in any action brought hereunder or to commence
any action against or obtain any judgment against Borrower or to pursue any
other remedy or enforce any other right. Guarantor further agrees that nothing
contained herein or otherwise shall prevent Lender from pursuing concurrently or
successively all rights and remedies available to it at law and/or in equity or
under the Credit Agreement or any other Loan Documents, and the exercise of any
of its rights or the completion of any of its remedies shall not constitute a
discharge of any of Guarantor’s obligations hereunder, it being the purpose and
intent of the Guarantor that the obligations of such Guarantor hereunder shall
be primary, absolute, independent and unconditional under any and all
circumstances whatsoever. Neither Guarantor’s obligations under this Guaranty
nor any remedy for the enforcement thereof shall be impaired, modified, changed
or released in any manner whatsoever by any impairment, modification, change,
release or limitation of the liability of Borrower under the Credit Agreement or
other Loan Documents or by reason of Borrower’s bankruptcy or by reason of any
creditor or bankruptcy proceeding instituted by or against



--------------------------------------------------------------------------------

Borrower. This Guaranty shall continue to be effective and be deemed to have
continued in existence ore reinstated (as the case may be) if at any time
payment of all or any part of any sum payable pursuant to the Credit Agreement
or any other Loan Document is rescinded or otherwise required to be returned by
the payee upon the insolvency, bankruptcy, or reorganization of the payor, all
as though such payment to Lender had not been made, regardless of whether Lender
contested the order requiring the return of such payment. The obligations of
Guarantor pursuant to the preceding sentence shall survive any termination,
cancellation, or release of this Guaranty.

6. This Guaranty shall be assignable by Lender to any assignee of all or a
portion of Lender’s rights under the Loan Documents.

7. If: (i) this Guaranty, the Credit Agreement or any other Loan Document is
placed in the hands of an attorney for collection or is collected through any
legal proceeding; (ii) an attorney is retained to represent Lender in any
bankruptcy, reorganization, receivership, or other proceedings affecting
creditors’ rights and involving a claim under this Guaranty, the Credit
Agreement or any Loan Document; (iii) an attorney is retained to provide advice
or other representation with respect to the Loan Documents in connection with an
enforcement action or potential enforcement action; or (iv) an attorney is
retained to represent Lender in any other legal proceedings whatsoever in
connection with this Guaranty, the Credit Agreement, any of the Loan Documents,
or any property subject thereto (other than any action or proceeding brought by
any Lender or participant against the Administrative Agent (as defined in the
Credit Agreement) alleging a breach by the Administrative Agent of its duties
under the Loan Documents), then Guarantor shall pay to Lender upon demand all
reasonable attorney’s fees, costs and expenses, including, without limitation,
court costs, filing fees, recording costs, expenses of foreclosure, title
insurance premiums, survey costs, minutes of foreclosure, and all other costs
and expenses incurred in connection therewith (all of which are referred to
herein as “Enforcement Costs”), in addition to all other amounts due hereunder.

8. The parties hereto intend that each provision in this Guaranty comports with
all applicable local, state and federal laws and judicial decisions. However, if
any provision or provisions, or if any portion of any provision or provisions,
in this Guaranty is found by a court of law to be in violation of any applicable
local, state or federal ordinance, statute, law, administrative or judicial
decision, or public policy, and if such court should declare such portion,
provision or provisions of this Guaranty to be illegal, invalid, unlawful, void
or unenforceable as written, then it is the intent of all parties hereto that
such portion, provision or provisions shall be given force to the fullest
possible extent that they are legal, valid and enforceable, that the remainder
of this Guaranty shall be construed as if such illegal, invalid, unlawful, void
or unenforceable portion, provision or provisions were not contained therein,
and that the rights, obligations and interest of Lender or the holder of any
Note under the remainder of this Guaranty shall continue in full force and
effect.

9. Any indebtedness of Borrower to Guarantor now or hereafter existing is hereby
subordinated to the Facility Indebtedness. Guarantor agrees that until the
entire Facility Indebtedness has been paid in full, (i) Guarantor will not seek,
accept, or retain for Guarantor’s own account any payment from Borrower on
account of such subordinated debt, and (ii) any such payments to Guarantor on
account of such subordinated debt shall be collected and received by Guarantor
in trust for Lender and shall be paid over to Lender on account of the Facility
Indebtedness without impairing or releasing the obligations of Guarantor
hereunder.

10. Guarantor waives and releases any claim (within the meaning of 11 U.S.C. §
101) which Guarantor may have against Borrower arising from a payment made by
Guarantor under this Guaranty and agrees not to assert or take advantage of any
subrogation rights of Guarantor or Lender or any right of Guarantor or Lender to
proceed against (i) Borrower for reimbursement, or (ii) any other guarantor or
any collateral security or guaranty or right of offset held by Lender for the
payment of the Facility Indebtedness and performance of the Obligations, nor
shall Guarantor seek or be entitled to seek any contribution or reimbursement
from Borrower or any other guarantor in respect of payments made by Guarantor
hereunder. It is expressly understood that the waivers and agreements of
Guarantor set forth above constitute additional and cumulative benefits given to
Lender for its security and as an inducement for its extension of credit to
Borrower. Nothing contained in this Paragraph 10 is intended to prohibit
Guarantor from making all distributions to its constituent shareholders which
are required by law from time to time in order for Guarantor to maintain its
status as a real estate investment trust in compliance with all applicable
provisions of the Code (as defined in the Credit Agreement).



--------------------------------------------------------------------------------

11. Any amounts received by Lender from any source on account of any
indebtedness may be applied by Lender toward the payment of such indebtedness,
and in such order of application, as Lender may from time to time elect.

12. The Guarantor hereby submits to personal jurisdiction in the State of
Illinois for the enforcement of this Guaranty and waives any and all personal
rights to object to such jurisdiction for the purposes litigation to enforce
this Guaranty. Guarantor hereby consents to the jurisdiction of either the
Circuit Court of Cook County, Illinois, or the United States District Court for
the Northern District of Illinois, in any action, suit, or proceeding which
Lender may at any time wish to file in connection with this Guaranty or any
related matter. Guarantor hereby agrees that an action, suit, or proceeding to
enforce this Guaranty may be brought in any state or federal court in the State
of Illinois and hereby waives any objection which Guarantor may have to the
laying of the venue of any such action, suit, or proceeding in any such court;
provided, however, that the provisions of this Paragraph shall not be deemed to
preclude Lender from filing any such action, suit, or proceeding in any other
appropriate forum.

13. Anything contained herein to the contrary notwithstanding, the obligations
of Guarantor hereunder at any time shall be limited to an aggregate amount equal
to the largest amount that would not render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the United
States Bankruptcy Code, as amended, or any comparable provisions of any similar
federal or state law.

14. All notices and other communications provided to any party hereto under this
Agreement or any other Loan Document shall be in writing or by telex or by
facsimile and addressed or delivered to such party at its address set forth
below or at such other address as may be designated by such party in a notice to
the other parties. Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received; any notice, if transmitted by
telex or facsimile, shall be deemed given when transmitted (answerback confirmed
in the case of telexes). Notice may be given as follows:

To the Guarantor:

First Industrial Realty Trust, Inc.

311 South Wacker Drive, Suite 3900

Chicago, Illinois 60606

Attention: Mr. Scott A. Musil

Te1ecopy: (312) 922-9851

With a copy to:

Barack Ferrazzano Kirschbaum & Nagelberg LLP

200 West Madison 39th Floor

Chicago, Illinois 60606 Attention: Suzanne Bessette-Smith and James R. Whitney

Telecopy: (312) 984-3150

To the Lender:

c/o Wells Fargo Bank, National Association as agent

10 South Wacker Drive, 32nd Floor

Chicago, IL 60606

Attention: Scott S. Solis

Telecopy: (312)782-0969



--------------------------------------------------------------------------------

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

14. This Guaranty shall be binding upon the heirs, executors, legal and personal
representatives, successors and assigns of Guarantor and shall inure to the
benefit of Lender’s successors and assigns.

15. This Guaranty shall be construed and enforced under the internal law of the
State of Illinois.

16. GUARANTOR AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT
UNDER THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING
FROM THE LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS GUARANTY AND AGREE
THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has delivered this Guaranty in the State of
Illinois as of the date first written above.

 

FIRST INDUSTRIAL REALTY TRUST, INC., a Maryland corporation By:

 

Name: Title:



--------------------------------------------------------------------------------

STATE OF ILLINOIS )

                ) SS.

COUNTY OF COOK     )

I, the undersigned, a Notary Public, in and for said County, in the State
aforesaid, DO HEREBY CERTIFY, that                      of First Industrial
Realty Trust, Inc., personally known to me to be the same person whose name is
subscribed to the foregoing instrument, appeared before me this day in person
and acknowledged that he signed and delivered the said instrument as his own
free and voluntary act and as the free and voluntary act of said corporation,
for the uses and purposes therein set forth.

GIVEN under my hand and Notarial Seal, this              day of             ,
2015.

 

 

Notary Public



--------------------------------------------------------------------------------

Acknowledged and Agreed by:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT E

OPINION OF BORROWER’S COUNSEL



--------------------------------------------------------------------------------

EXHIBIT F

OPINION OF GENERAL PARTNER’S COUNSEL



--------------------------------------------------------------------------------

EXHIBIT G

INTENTIONALLY OMITTED.



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF COMPLIANCE CERTIFICATE

 

To: The Administrative Agent and the Lenders

  who are parties to the Agreement described below

This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Unsecured Revolving Credit Agreement, dated as of March 10, 2015
(as amended, modified, renewed or extended from time to time, the “Agreement”)
among First Industrial, L.P. (the “Borrower”), First Industrial Realty Trust,
Inc. (the “General Partner”), Wells Fargo Bank, National Association,
individually and as Administrative Agent, and the Lenders named therein. Unless
otherwise defined herein, capitalized terms used in this Compliance Certificate
have the meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected [Chief Financial Officer] [Chief Accounting Officer]
[Controller] of the [Borrower] [General Partner].

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the General Partner, the Borrower and their respective
Subsidiaries and Investment Affiliates during the accounting period covered by
the financial statements attached (or most recently delivered to the
Administrative Agent if none are attached).

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Material Adverse Financial Change, Event of Default or Default during or at the
end of the accounting period covered by the attached financial statements or as
of the date of this Compliance Certificate, except as set forth below.

4. Schedule I (if attached) attached hereto sets forth financial data and
computations and other information evidencing the General Partner’s and the
Borrower’s compliance with certain covenants of the Agreement, all of which
data, computations and information (or if no Schedule I is attached, the data,
computations and information contained in the most recent Schedule I attached to
a prior Compliance Certificate) are true, complete and correct in all material
respects.

5. The financial statements and reports referred to in Section 8.2(i), 8.2(iii)
or 8.2(viii), as the case may be, of the Agreement which are delivered
concurrently with the delivery of this Compliance Certificate, if any, fairly
present in all material respects the consolidated financial condition and
operations of the General Partner, the Borrower and their respective
Subsidiaries at such date and the consolidated results of their operations for
the period then-ended, in accordance with GAAP applied consistently throughout
such period and with prior periods and correctly state the amounts of
Consolidated Total Indebtedness, Consolidated Secured Debt, Consolidated Senior
Unsecured Debt and the Values of all Unencumbered Assets as determined pursuant
to the Agreement.



--------------------------------------------------------------------------------

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

The foregoing certifications, together with the computations and information set
forth in Schedule I hereto and the financial statements delivered with this
Compliance Certificate in support hereof, are made and delivered this
            day of             , 20    .

 

FIRST INDUSTRIAL, L.P. By:  FIRST INDUSTRIAL REALTY TRUST, INC. General Partner

 By:

 

 Print Name:

 

 Title:

 



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of             , 20     (the
“Agreement”) by and among                      (the “Assignor”),
                     (the “Assignee”), FIRST INDUSTRIAL, L.P., a Delaware
limited partnership (the “Borrower”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”).

WHEREAS, the Assignor is a Lender under that certain Second Amended and Restated
Unsecured Revolving Credit Agreement dated as of March 10, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the financial institutions party thereto
and their assignees under Section 13.3 thereof, the Administrative Agent, and
the other parties thereto;

WHEREAS, the Assignor desires to assign to the Assignee all or a portion of the
Assignor’s Revolving Commitment under the Credit Agreement, all on the terms and
conditions set forth herein; and

WHEREAS, the [Borrower and the] Administrative Agent consent[s] to such
assignment on the terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by the Assignee to the Assignor pursuant to Section 2
of this Agreement, effective as of             , 20     (the “Assignment Date”)
the Assignor hereby irrevocably sells, transfers and assigns to the Assignee,
without recourse, a $         interest (such interest being the “Assigned
Commitment”) in and to the Assignor’s Revolving Commitment, and all of the other
rights and obligations of the Assignor under the Credit Agreement, such
Assignor’s Note, and the other Loan Documents representing     % in respect of
the aggregate amount of all Lenders’ Revolving Commitments, including without
limitation, [a principal amount of outstanding Revolving Loans equal to
$        , all voting rights of the Assignor associated with the Assigned
Commitment all rights to receive interest on such amount of Loans and all fees
with respect to the [Assigned Commitment] and other rights of the Assignor under
the Credit Agreement and the other Loan Documents with respect to the Assigned
Commitment, all as if the Assignee were an original Lender under and signatory
to the Credit Agreement having a Revolving Commitment equal to the amount of the
Assigned Commitment. The Assignee, subject to the terms and conditions hereof,
hereby assumes all obligations of the Assignor with respect to the Assigned
Commitment as if the Assignee were an original Lender under and signatory to the
Credit Agreement having a Revolving Commitment equal to the Assigned Commitment,
which obligations shall include, but shall not be limited to, the obligation of
the Assignor to make Revolving Loans to the Borrower with respect to the
Assigned Commitment and the obligation to indemnify the Administrative Agent as
provided in the Credit Agreement (the foregoing obligations, together with all
other similar obligations more particularly set forth in the Credit Agreement
and the other Loan Documents, shall be referred to hereinafter, collectively, as
the “Assigned Obligations”).



--------------------------------------------------------------------------------

(b) The assignment by the Assignor to the Assignee hereunder is without recourse
to the Assignor. The Assignee makes and confirms to the Administrative Agent,
the Assignor, and the other Lenders all of the representations, warranties and
covenants of a Lender under Article XII of the Credit Agreement. Not in
limitation of the foregoing, the Assignee acknowledges and agrees that, except
as set forth in Section 4. below, the Assignor is making no representations or
warranties with respect to, and the Assignee hereby releases and discharges the
Assignor for any responsibility or liability for: (i) the present or future
solvency or financial condition of the Borrower, any other Loan Party or any
other Subsidiary, (ii) any representations, warranties, statements or
information made or furnished by the Borrower, any other Loan Party or any other
Subsidiary in connection with the Credit Agreement or otherwise, (iii) the
validity, efficacy, sufficiency, or enforceability of the Credit Agreement, any
Loan Document or any other document or instrument executed in connection
therewith, or the collectability of the Assigned Obligations, (iv) the
perfection, priority or validity of any Lien with respect to any collateral at
any time securing the Obligations or the Assigned Obligations under the Notes or
the Credit Agreement and (v) the performance or failure to perform by the
Borrower or any other Loan Party of any obligation under the Credit Agreement or
any other Loan Document. Further, the Assignee acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent or any of their respective
officers, directors, employees and agents and based on the financial statements
supplied by the Borrower and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to become a Lender
under the Credit Agreement. The Assignee also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any Note or pursuant to any other
obligation. The Administrative Agent shall have no duty or responsibility
whatsoever, either initially or on a continuing basis, to provide the Assignee
with any credit or other information with respect to the Borrower, any other
Loan Party or any other Subsidiary or to notify the undersigned of any Default
or Event of Default except as expressly provided in the Credit Agreement. The
Assignee has not relied on the Administrative Agent as to any legal or factual
matter in connection therewith or in connection with the transactions
contemplated thereunder.

Section 2. Payment by Assignee. In consideration of the assignment made pursuant
to Section 1. of this Agreement, the Assignee agrees to pay to the Assignor on
the Assignment Date, an amount equal to $         representing the aggregate
principal amount outstanding of the Revolving Loans owing to the Assignor under
the Credit Agreement and the other Loan Documents being assigned hereby.

Section 3. Payments by Assignor. The Assignor agrees to pay to the
Administrative Agent on the Assignment Date the administrative fee payable under
Section 13.3 (c) of the Credit Agreement.

Section 4. Representations and Warranties of Assignor. The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Revolving
Commitment under the Credit Agreement immediately prior to the Assignment Date,
equal to $         and that the Assignor is not in default of its obligations
under the Credit Agreement; and (ii) the outstanding balance of Revolving Loans
owing to the Assignor (without reduction by any assignments thereof which have
not yet become effective) is $        ; and (b) it is the legal and beneficial
owner of the Assigned Commitment which is free and clear of any adverse claim
created by the Assignor.

Section 5. Representations, Warranties and Agreements of Assignee. The Assignee
(a) represents and warrants that it is (i) legally authorized to enter into this
Agreement; (ii) an “accredited



--------------------------------------------------------------------------------

investor” (as such term is used in Regulation D of the Securities Act) and
(iii) an Eligible Assignee; (b) confirms that it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant thereto and such other documents and information (including
without limitation the Loan Documents) as it has deemed appropriate to make its
own credit analysis and decision to enter into this Agreement; (c) appoints and
authorizes the Administrative Agent to take such action as contractual
representative on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof
together with such powers as are reasonably incidental thereto; (d) agrees that
it will become a party to and shall be bound by the Credit Agreement and the
other Loan Documents to which the other Lenders are a party on the Assignment
Date and will perform in accordance therewith all of the obligations which are
required to be performed by it as a Lender; and (e) is either (i) not organized
under the laws of a jurisdiction outside the United States of America or
(ii) has delivered to the Administrative Agent (with an additional copy for the
Borrower) such items required under Section 4.5 of the Credit Agreement.

Section 6. Recording and Acknowledgment by the Administrative Agent. Following
the execution of this Agreement, the Assignor will deliver to the Administrative
Agent (a) a duly executed copy of this Agreement for acknowledgment and
recording by the Administrative Agent and (b) the Assignor’s Note. Upon such
acknowledgment and recording, from and after the Assignment Date, the
Administrative Agent shall make all payments in respect of the interest assigned
hereby (including payments of principal, interest, fees and other amounts) to
the Assignee. The Assignor and Assignee shall make all appropriate adjustments
in payments under the Credit Agreement for periods prior to the Assignment Date
directly between themselves.

Section 7. Addresses. The Assignee specifies as its address for notices and its
Lending Office for all Loans, the offices set forth below:

 

                                         
                                                         
                                                                              
                     Attention:                                  
                                                
Telephone No.:                                          Telecopy
No.:                                                                           

Section 8. Payment Instructions. All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the following instructions:

 

 

 

 

 

Section 9. Effectiveness of Assignment. This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the
Administrative Agent and if required, the Borrower, and (b) the payment to the
Assignor of the amounts owing by the Assignee pursuant to Section 2. hereof and
(c) the payment to the Administrative Agent of the amounts owing by the Assignor
pursuant to Section 3. hereof. Upon recording and acknowledgment of this
Agreement by the Administrative Agent, from and after the Assignment Date,
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Agreement, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Agreement, relinquish its rights (except as otherwise provided in Section 13.3
of the Credit Agreement) and be released from its obligations under the Credit
Agreement; provided,



--------------------------------------------------------------------------------

however, that if the Assignor does not assign its entire interest under the Loan
Documents, it shall remain a Lender entitled to all of the benefits and subject
to all of the obligations thereunder with respect to its Commitment.

Section 10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 11. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

Section 12. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.

Section 13. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor.

Section 14. Entire Agreement. This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.

Section 15. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

Section 16. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.

[Include this Section only if the Borrower’s consent is required under
Section 13.3 of the Credit Agreement] Section 17. Agreements of the Borrower.
The Borrower hereby agrees that the Assignee shall be a Lender under the Credit
Agreement [having a Revolving Commitment equal to the Assigned Commitment]. The
Borrower agrees that the Assignee shall have all of the rights and remedies of a
Lender under the Credit Agreement and the other Loan Documents as if the
Assignee were an original Lender under and signatory to the Credit Agreement,
including, but not limited to, the right of a Lender to receive payments of
principal and interest with respect to the Assigned Obligations, if any, and to
the Revolving Loans made by the Lenders after the date hereof and to receive the
fees payable to the Lenders as provided in the Credit Agreement. Further, the
Assignee shall be entitled to the benefit of the indemnification provisions from
the Borrower in favor of the Lenders as provided in the Credit Agreement and the
other Loan Documents. The Borrower further agrees, upon the execution and
delivery of this Agreement, to execute in favor of the Assignee a Note in an
initial amount equal to the Assigned Commitment. Further, the Borrower agrees
that, upon the execution and delivery of this Agreement, the Borrower shall owe
the Assigned Obligations to the Assignee as if the Assignee were the Lender
originally making such Loans and entering into such other obligations.

[Signatures on Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Assumption Agreement as of the date and year first written above.

 

ASSIGNOR: [NAME OF ASSIGNOR] By:

 

Name:

 

Title:

 

Payment Instructions [Bank] [Address] ABA No. : Account No.: Account Name:
Reference: ASSIGNEE: [NAME OF ASSIGNEE] By:

 

Name:

 

Title:

 

Payment Instructions [Bank] [Address] ABA No. : Account No.: Account Name:
Reference:

[Signatures continued on Following Page]



--------------------------------------------------------------------------------

Agreed and Consented to as of the date first written above.

[Include signature of the Borrower only if required under Section 13.3(c) of the
Credit Agreement]

BORROWER: FIRST INDUSTRIAL, L.P. By: First Industrial Realty Trust, Inc., its
general partner By:

 

Name:

 

Title:

 

 

Accepted as of the date first written above. ADMINISTRATIVE AGENT: WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent By:

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF NOTICE OF BORROWING

                    , 20    

Wells Fargo Bank, National Association

Minneapolis Loan Center

733 Marquette Avenue, 10th Floor

Minneapolis, MN 55402

Attention: Teresa Mager

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Unsecured
Revolving Credit Agreement dated as of March 10, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among FIRST INDUSTRIAL, L.P., a Delaware limited partnership (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 13.3 thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

  1. Pursuant to Section 2.7 of the Credit Agreement, the Borrower hereby
requests that the Lenders make Revolving Loans to the Borrower in an aggregate
amount equal to $            .

 

  2. The Borrower requests that such Revolving Loans be made available to the
Borrower on                     , 20    .

 

  3. The Borrower hereby requests that such Revolving Loans be of the following
Type:

 

    [Check one box only]

 

  ¨ Adjusted Base Rate Borrowing

 

  ¨ Eurocurrency Borrowing, with an initial Interest Period for a duration of:

 

    [Check one box only]

 

  ¨ one month

 

  ¨ two months

 

  ¨ three months

 

  ¨ six months

 

  ¨ other:                     

 

  4. The location and number of Borrower’s account to which proceeds of the
Requested Revolving Loan are to be disbursed:                     .

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Revolving
Loans, and after making such Revolving Loans, (a) no Default or Event of Default
exists or would exist; and (b) the representations and warranties



--------------------------------------------------------------------------------

made or deemed made by the Borrower and each other Loan Party pursuant to
Section 5.2(b) of the Credit Agreement, are and shall be true and correct with
the same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
accurate on and as of such earlier date). In addition, the Borrower certifies to
the Administrative Agent and the Lenders that all conditions to the making of
the requested Revolving Loans contained in Section 5.2 of the Credit Agreement
will have been satisfied at the time such Revolving Loans are made.

 

FIRST INDUSTRIAL, L.P. By:  FIRST INDUSTRIAL REALTY TRUST, INC. General Partner

 By:

 

 Print Name:

 

 Title:

 



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF NOTICE OF SWINGLINE BORROWING

            , 20            

Wells Fargo Bank, National Association

Minneapolis Loan Center

733 Marquette Avenue, 10th Floor

Minneapolis, MN 55402

Attention: Teresa Mager

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Unsecured Revolving Credit
Agreement dated as of March 10, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
FIRST INDUSTRIAL, L.P., a Delaware limited partnership (the “Borrower”), the
financial institutions party thereto and their assignees under Section 13.3
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

  1. Pursuant to Section 2.17 of the Credit Agreement, the Borrower hereby
requests that the Swingline Lender make a Swingline Loan to the Borrower in an
amount equal to $            .

 

  2. The Borrower requests that such Swingline Loan be made available to the
Borrower on             , 20            .

 

  3. The Borrower requests that the proceeds of such Swingline Loan be made
available to the Borrower by             , 20            .

 

  4. The location and number of Borrower’s account to which proceeds of such
Swingline Loan are to be disbursed:             .

The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the Lenders that as of the date hereof, as of the date of the making of the
requested Swingline Loan, and after making such Swingline Loan, (a) no Default
or Event of Default exists or would exist; and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party
pursuant to Section 5.2(b) of the Credit Agreement, are and shall be true and
correct with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and accurate on and as of such earlier date). In addition, the
Borrower certifies to the Administrative Agent and the Lenders that all
conditions to the making of the requested Swingline Loan contained in
Section 5.2 of the Credit Agreement will have been satisfied at the time such
Swingline Loan is made.

[Continued on next page]



--------------------------------------------------------------------------------

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.7(a) of the Credit Agreement.

 

FIRST INDUSTRIAL, L.P. By:  FIRST INDUSTRIAL REALTY TRUST, INC. General Partner

 By:

 

 Print Name:

 

 Title:

 



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF DESIGNATION AGREEMENT

THIS DESIGNATION AGREEMENT dated as of             ,             (the
“Agreement”) by and among             (the “Designating Lender”),
            (the “Designated Lender”) and Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”).

WHEREAS, the Designating Lender is a Lender under that certain Second Amended
and Restated Unsecured Revolving Credit Agreement dated as of March 10, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among FIRST INDUSTRIAL, L.P. (the “Borrower”), the
financial institutions party thereto and their assignees under Section 13.3.
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties
thereto;

WHEREAS, pursuant to Section 13.5, the Designating Lender desires to designate
the Designated Lender as its “Designated Lender” under and as defined in the
Credit Agreement; and

WHEREAS, the Administrative Agent consents to such designation on the terms and
conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Designation. Subject to the terms and conditions of this Agreement,
the Designating Lender hereby designates the Designated Lender, and the
Designated Lender hereby accepts such designation, to have a right to make Bid
Rate Loans on behalf of the Designating Lender pursuant to Section 2.18. of the
Credit Agreement. Any assignment by the Designating Lender to the Designated
Lender of rights to make a Bid Rate Loan shall only be effective at the time
such Bid Rate Loan is funded by the Designated Lender. The Designated Lender,
subject to the terms and conditions hereof, hereby agrees to make such accepted
Bid Rate Loans and to perform such other obligations as may be required of it as
a Designated Lender under the Credit Agreement.

Section 2. Designating Lender Not Discharged. Notwithstanding the designation of
the Designated Lender hereunder, the Designating Lender shall be and remain
obligated to the Borrower, the Administrative Agent and the Lenders for each and
every of the obligations of the Designating Lender and its related Designated
Lender with respect to the Credit Agreement and the other Loan Documents,
including, without limitation, any indemnification obligations under
Section 12.8. of the Credit Agreement and any sums otherwise payable to the
Borrower by the Designated Lender.

Section 3. No Representations by Designating Lender. The Designating Lender
makes no representation or warranty and, except as set forth in Section 8 below,
assumes no responsibility pursuant to this Agreement with respect to (a) any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any other instrument and document
furnished pursuant thereto and (b) the financial condition of the Borrower, any
other Loan Party or any other Subsidiary of the Borrower or the performance or
observance by the Borrower or any other Loan Party of any of its obligations
under any Loan Document to which it is a party or any other instrument or
document furnished pursuant thereto.



--------------------------------------------------------------------------------

Section 4. Representations and Covenants of Designated Lender. The Designated
Lender makes and confirms to the Administrative Agent, the Designating Lender,
and the other Lenders all of the representations, warranties and covenants of a
Lender under Article XII of the Credit Agreement. Not in limitation of the
foregoing, the Designated Lender (a) represents and warrants that it (i) is
legally authorized to enter into this Agreement; (ii) is an “accredited
investor” (as such term is used in Regulation D of the Securities Act) and
(iii) meets the requirements of a “Designated Lender” contained in the
definition of such term contained in the Credit Agreement; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant thereto and such other documents
and information (including without limitation the Loan Documents) as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Agreement; (c) confirms that it has, independently and without reliance
upon the Administrative Agent, any other Lender or counsel to the Administrative
Agent, or any of their respective officers, directors, employees, agents or
counsel, and based on such financial statements and such other documents and
information, made its own credit analysis and decision to become a Designated
Lender under the Credit Agreement; (d) appoints and authorizes the
Administrative Agent to take such action as contractual representative on its
behalf and to exercise such powers under the Loan Documents as are delegated to
the Administrative Agent by the terms thereof together with such powers as are
reasonably incidental thereto; and (e) agrees that it will become a party to and
shall be bound by the Credit Agreement, the other Loan Documents to which the
other Lenders are a party on the Effective Date (as defined below) and will
perform in accordance therewith all of the obligations which are required to be
performed by it as a Designated Lender. The Designated Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any other Lender or counsel to the Administrative Agent or any of their
respective officers, directors, employees and agents, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement or any Note or pursuant to any other obligation. The Designated Lender
acknowledges and agrees that except as expressly required under the Credit
Agreement, the Administrative Agent shall have no duty or responsibility
whatsoever, either initially or on a continuing basis, to provide the Designated
Lender with any credit or other information with respect to the Borrower, any
other Loan Party or any other Subsidiary or to notify the Designated Lender of
any Default or Event of Default.

Section 5. Appointment of Designating Lender as Attorney-In-Fact. The Designated
Lender hereby appoints the Designating Lender as the Designated Lender’s agent
and attorney-in-fact, and grants to the Designating Lender an irrevocable power
of attorney, to receive any and all payments to be made for the benefit of the
Designated Lender under the Credit Agreement, to deliver and receive all notices
and other communications under the Credit Agreement and other Loan Documents and
to exercise on the Designated Lender’s behalf all rights to vote and to grant
and make approvals, waivers, consents of amendments to or under the Credit
Agreement or other Loan Documents. Any document executed by the Designating
Lender on the Designated Lender’s behalf in connection with the Credit Agreement
or other Loan Documents shall be binding on the Designated Lender. The Borrower,
each Administrative Agent and each of the Lenders may rely on and are
beneficiaries of the preceding provisions.

Section 6. Acceptance by the Administrative Agent. Following the execution of
this Agreement by the Designating Lender and the Designated Lender, the
Designating Lender will (i) deliver to the Administrative Agent a duly executed
original of this Agreement for acceptance by the Administrative Agent and
(ii) pay to the Administrative Agent the fee, if any, payable under the
applicable provisions of the Credit Agreement whereupon this Agreement shall
become effective as of the date of such acceptance or such other date as may be
specified on the signature page hereof (the “Effective Date”).



--------------------------------------------------------------------------------

Section 7. Effect of Designation. Upon such acceptance and recording by the
Administrative Agent, as of the Effective Date, the Designated Lender shall be a
party to the Credit Agreement with a right to make Bid Rate Loans as a Lender
pursuant to Section 2.18. of the Credit Agreement and the rights and obligations
of a Lender related thereto; provided, however, that the Designated Lender shall
not be required to make payments with respect to such obligations except to the
extent of excess cash flow of the Designated Lender which is not otherwise
required to repay obligations of the Designated Lender which are then due and
payable. Notwithstanding the foregoing, the Designating Lender, as agent for the
Designated Lender, shall be and remain obligated to the Borrower, the
Administrative Agent and the Lenders for each and every of the obligations of
the Designated Lender and the Designating Lender with respect to the Credit
Agreement.

Section 8. Indemnification of Designated Lender. The Designating Lender
unconditionally agrees to pay or reimburse the Designated Lender and save the
Designated Lender harmless against all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed or asserted by any of the
parties to the Loan Documents against the Designated Lender, in its capacity as
such, in any way relating to or arising out of this Agreement or any other Loan
Documents or any action taken or omitted by the Designated Lender hereunder or
thereunder, provided that the Designating Lender shall not be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements if the same results from the
Designated Lender’s gross negligence or willful misconduct.

Section 9. Governing Law. This Agreement shall be construed and enforced under
the internal law of the State of Illinois.

Section 10. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

Section 11. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.

Section 12. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by all parties hereto.

Section 13. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

Section 14. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.

[Signatures on Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Designation
Agreement as of the date and year first written above.

 

EFFECTIVE DATE: DESIGNATING LENDER: [NAME OF DESIGNATING LENDER] By:

 

Name:

 

Title:

 

DESIGNATED LENDER: [NAME OF DESIGNATED LENDER] By:

 

Name:

 

Title:

 

 

Accepted as of the date first written above. ADMINISTRATIVE AGENT: WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent

By:

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF BID RATE QUOTE REQUEST

                    , 20        

Wells Fargo Bank, National Association

Minneapolis Loan Center

733 Marquette Avenue, 10th Floor

Minneapolis, MN 55402

Attention: Teresa Mager

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Unsecured Revolving Credit
Agreement dated as of March 10, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
FIRST INDUSTRIAL, L.P., a Delaware limited partnership (the “Borrower”), the
financial institutions party thereto and their assignees under Section 13.3
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

  1. The Borrower hereby requests Bid Rate Quotes for the following proposed Bid
Rate Borrowings:

 

Borrowing Date

   Amount      Type    Interest Period  

                    , 20    

   $                                  days   

 

  2. The Borrower’s Credit Rating, as applicable, as of the date hereof is:

S&P                          

Moody’s                   

 

  3. The proceeds of this Bid Rate borrowing will be used for the following
purpose:

                                                 .

 

  4. After giving effect to the Bid Rate Borrowing requested herein, the total
amount of Bid Rate Loans outstanding shall be $        .

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Bid Rate
Loans, and after making such Bid Rate Loans, (a) no Default or Event of Default
exists or would exist; and (b) the representations and warranties made or deemed
made by the Borrower and each other Loan Party pursuant to Section 5.2(b) of the
Credit Agreement, are and shall be true and correct with the same force and
effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date). In addition, the Borrower certifies to the
Administrative Agent and the Lenders that all conditions to the making of the
requested Bid Rate Loans contained in Section 5.2 of the Credit Agreement will
have been satisfied at the time such Bid Rate Loans are made.



--------------------------------------------------------------------------------

FIRST INDUSTRIAL, L.P. By: FIRST INDUSTRIAL REALTY TRUST, INC., its General
Partner By:

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF BID RATE QUOTE

                    , 20    

Wells Fargo Bank, National Association

Minneapolis Loan Center

733 Marquette Avenue, 10th Floor

Minneapolis, MN 55402

Attention: Teresa Mager

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Unsecured Revolving Credit
Agreement dated as of March 10, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
FIRST INDUSTRIAL, L.P., a Delaware limited partnership (the “Borrower”), the
financial institutions party thereto and their assignees under Section 13.3
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

In response to the Borrower’s Bid Rate Quote Request dated                     ,
20    , the undersigned hereby makes the following Bid Rate Quote(s) on the
following terms:

 

  1. Quoting Lender:            

 

  2. Person to contact at quoting Lender:            

 

  3. The undersigned offers to make Bid Rate Loan(s) in the following principal
amount(s), for the following Interest Period(s) and at the following Bid
Rate(s):

 

Borrowing Date

   Amount      Type    Interest Period      Bid Rate  

                    , 20    

   $                                 days                  % 

                    , 20    

   $                                 days                  % 

                    , 20    

   $                                 days                  % 

The undersigned understands and agrees that the offer(s) set forth above,
subject to satisfaction of the applicable conditions set forth in the Credit
Agreement, irrevocably obligate[s] the undersigned to make the Bid Rate Loan(s)
for which any offer(s) [is/are] accepted, in whole or in part.

 

                                                         



--------------------------------------------------------------------------------

By:

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF BID RATE QUOTE ACCEPTANCE

                    , 20    

Wells Fargo Bank, National Association

Minneapolis Loan Center

733 Marquette Avenue, 10th Floor

Minneapolis, MN 55402

Attention: Teresa Mager

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Unsecured Revolving Credit
Agreement dated as of March 10, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
FIRST INDUSTRIAL, L.P., a Delaware limited partnership (the “Borrower”), the
financial institutions party thereto and their assignees under Section 13.3
thereof (the “Lenders”), Wells Fargo Bank, National Association, as
Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

The Borrower hereby accepts the following offer(s) of Bid Rate Quotes to be made
available to the Borrower on                     ,         :

 

Quote Date

   Quoting Lender    Type    Amount Accepted  

                    , 20    

         $                 

                    , 20    

         $                

                    , 20    

         $                

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Bid Rate
Loans, and after making such Bid Rate Loans, (a) no Default or Event of Default
exists or would exist; and (b) the representations and warranties made or deemed
made by the Borrower and each other Loan Party pursuant to Section 5.2(b) of the
Credit Agreement, are and shall be true and correct with the same force and
effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date). In addition, the Borrower certifies to the
Administrative Agent and the Lenders that all conditions to the making of the
requested Bid Rate Loans contained in Section 5.2 of the Credit Agreement will
have been satisfied at the time such Bid Rate Loans are made.

[Signature on next page]



--------------------------------------------------------------------------------

FIRST INDUSTRIAL, L.P. By: FIRST INDUSTRIAL REALTY TRUST, INC., its General
Partner By:

 

Name:

 

Title:

 